Exhibit 10.26

CONFIDENTIAL TREATMENT MATERIAL

 

 

CONFIDENTIAL TREATMENT REQUESTED:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission (the “Commission”).

 

COLLABORATION AND LICENSE AGREEMENT

by and between

Incyte Corporation

and

Merus N.V.

dated as of December 20, 2016

 

 



 

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

TABLE OF CONTENTS

 

 

ARTICLE I        DEFINITIONS


1 

ARTICLE II       Collaboration OVERVIEW; LICENSES


26 

2.1       Overview of Collaboration


26 

2.2       Goal of Research Plans


26 

2.3       Rights Granted by Merus to Incyte


27 

2.4       Rights Granted by Incyte to Merus for Program 1


28 

2.5       Sublicenses


28 

2.6       Section 365(n) of the Bankruptcy Code; License Registration


28 

2.7       Retained Rights


29 

2.8       Exclusivity; Certain Covenants


29 

2.9       IMOD Target Pair Availability


32 

2.10     [**] Right of First Refusal


32 

ARTICLE III      GOVERNANCE


33 

3.1       Joint Steering Committee


33 

3.2       Subcommittees


34 

3.3       Committee Meetings


39 

3.4       Authority


40 

3.5       Decisions


40 

3.6       Committee Membership


41 

3.7       Alliance Manager


42 

ARTICLE IV      TARGET PAIR AND PROGRAM SELECTION; RESEARCH


42 

4.1       Information Transfer


42 

4.2       Gatekeeper


42 

4.3       Target Pairs; Program Caps


43 

4.4       [**] Target Pairs


44 

4.5       Novel Program Target Pairs


45 

4.6       Back-Up Bi-Specific Construct Substitution


47 

4.7       Change in Status


47 

4.8       Dropped Programs and Dropped Target Pairs


47 

4.9       Research Term


49 

 





i

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

4.10     Conduct of Discovery and Research Activities


50 

4.11     Additional Research Activities


52 

4.12     Candidate Nomination


52 

ARTICLE V       DEVELOPMENT; REGULATORY MATTERS


53 

5.1       Conduct of Development Activities


53 

5.2       Development Diligence for Programs


54 

5.3       Program 1 Products


54 

5.4       [**] Co-Development Option


59 

5.5       Additional Co-Development Options


62 

5.6       Development Reports


65 

5.7       Regulatory Matters Related to Licensed Products


65 

5.8       Recall or Withdrawal of Program 2 Product, [**] Products and Novel
Program Products


66 

5.9       Recall or Withdrawal of the Program 1 Product


66 

ARTICLE VI      PRECLINICAL, CLINICAL AND COMMERCIAL SUPPLY


67 

6.1       Manufacturing Technology Transfer


67 

6.2       Pre-Clinical Supply


67 

6.3       Program 1 Clinical and Commercial Product Supply


67 

6.4       Program 2, [**] Programs and Novel Program Clinical and Commercial
Product Supply


70 

ARTICLE VII     COMMERCIALIZATION AND CO-DETAILING OPTION


70 

7.1       Commercialization Diligence


70 

7.2       Marketing Responsibilities For Licensed Products


71 

7.3       Merus Co-Detailing Option for the [**] Co-Development Product


72 

7.4       Global Branding; Trademarks


73 

 

 

ARTICLE VIII    INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS


74 

8.1       Inventorship; Ownership


74 

8.2       Patent Filing; Assignment


75 

8.3       Prosecution and Maintenance of Patent Rights


76 

8.4       Third-Party Infringement


77 

8.5       Third Party Licenses


81 

 

 





ii

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

ARTICLE IX      FINANCIAL PROVISIONS


83 

9.1       License Fee


83 

9.2       Milestone Payments


83 

9.3       Royalties


85 

9.4       Estimated Royalty Reports


87 

9.5       [**] Royalty Reports; Payments


87 

9.6       Profit and Loss Sharing for [**] Co-Development Product and Additional
Co-Development Products in the United States


88 

9.7       Financial Records


89 

9.8       Audits


90 

9.9       Tax Matters


91 

9.10     Currency Exchange


91 

9.11     Invoices


92 

9.12     Late Payments


92 

ARTICLE X       TERM AND TERMINATION


92 

10.1     Agreement Term


92 

10.2     Termination


92 

10.3     Effects of Termination


94 

10.4     Alternative to Termination by Incyte


94 

10.5     Transition


94 

10.6     Grantback Royalty


96 

10.7     Survival


97 

ARTICLE XI     INDEMNIFICATION


97 

11.1     By Incyte


97 

11.2     By Merus


98 

11.3     General Limitation of Liability


100 

11.4     Insurance


100 

ARTICLE XII    REPRESENTATIONS AND WARRANTIES AND COVENANTS


100 

12.1     Representation of Authority; Consents


100 

12.2     No Conflict


100 

12.3     Additional Merus Representations and Warranties


101 

12.4     Merus Covenants


103 

 





iii

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

12.5     Mutual Representations, Warranties, and Covenants


104 

12.6     Disclaimer of Warranty


105 

ARTICLE XIII   CONFIDENTIALITY


105 

13.1     Product Information


105 

13.2     Confidential Information


106 

13.3     Permitted Disclosure


106 

13.4     Publicity; Attribution; Terms of this Agreement; Non-Use of Names


107 

13.5     Publications


109 

13.6     Term


109 

13.7     Return of Confidential Information


109 

ARTICLE XIV   DISPUTE RESOLUTION


110 

14.1     Dispute Resolution Process


110 

14.2     Injunctive Relief


110 

ARTICLE XV    MISCELLANEOUS


110 

15.1     Governing Law


110 

15.2     Consent to Jurisdiction


111 

15.3     Assignment


111 

15.4     Change of Control


111 

15.5     Entire Agreement; Amendments


112 

15.6     Notices


113 

15.7     Force Majeure


114 

15.8     Compliance With Laws


114 

15.9     Independent Contractors


114 

15.10   Headings


114 

15.11   No Implied Waivers; Rights Cumulative


114 

15.12   Severability


115 

15.13   Execution in Counterparts


115 

15.14   No Third Party Beneficiaries


115 

15.15   Exhibits


115 

15.16   Effective Date; HSR Act


115 

 





iv

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

EXHIBITS

Exhibit 1.37

Existing Program Patents

Exhibit 1.84

Target Pairs that are Not Available

Exhibit 11.2(a)(v)(A)

[**] Intellectual Property Rights

Exhibit 11.2(a)(v)(B)

[**] Intellectual Property Rights

Exhibit 12.3

Exceptions to Merus Representations

Exhibit 12.3(k)

Existing IMOD Pipeline Products

Exhibit 12.3(l)

Existing Patents

Exhibit 13.4(a)

Form of Press Release

 

 

 



v

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
December 20, 2016 (the “Execution Date”), by and between Incyte Corporation, a
Delaware corporation having an office at 1801 Augustine Cut-off, Wilmington, DE
19803, United States of America (“Incyte”), and Merus N.V., a company
incorporated in the Netherlands, having an office at Yalelaan 62, 3584 CM
Utrecht, The Netherlands (“Merus”).

WHEREAS, Merus is a clinical stage immuno-oncology company in the business of
research and development of innovative bi-specific Antibodies;

WHEREAS, Incyte is in the business of research, development and
commercialization of pharmaceutical and biologic products; and

WHEREAS, Incyte and Merus are interested in collaborating on activities relating
to certain bi-specific Antibodies to Develop such Antibodies in the Field;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this ARTICLE I:

1.1       “Accounting Standards” means (a) with respect to Incyte, that Incyte
shall maintain records and books of accounts in accordance with (i) US GAAP
(United States Generally Accepted Accounting Principles) or (ii) if mandated by
the SEC, IFRS (International Financial Reporting Standards) and (b) with respect
to Merus, that Merus shall maintain records and books of accounts in accordance
with IFRS. Notwithstanding the above, prior period restatements needed in
conjunction with the IFRS adoption shall not impact royalty payments, milestone
payments and Development Costs already paid prior to the IFRS adoption except
for the fiscal year immediately prior to the fiscal year in which the change in
accounting standards is implemented.

1.2       “Additional Co-Development Product” means a Novel Program Product
arising from an Additional Co-Development Program.

1.3       “Additional Co-Development Program” means a Novel Program for which
the Additional Co-Development Option has been timely exercised pursuant to
Section 5.5(a).

1.4       “Affiliate” means, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if any of the following
conditions is met: (i) in the case of

 



1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

corporate entities, direct or indirect ownership of more than [**] of the stock
or shares having the right to vote for the election of directors, and (b) in the
case of non-corporate entities, direct or indirect ownership of more than [**]
of the equity interest with the power to direct the management and policies of
such non-corporate entities. For the purposes of this Agreement, in no event
shall Incyte or any of its Affiliates be deemed Affiliates of Merus or any of
its Affiliates, nor shall the Merus or any of its Affiliates be deemed
Affiliates of Incyte or any of its Affiliates.

1.5       “Allowable Expenses” means, subject to the other provisions of this
Agreement, the following expenses to the extent specifically identifiable or
reasonably allocable to, as applicable, (i) the [**] Co-Development Product, if
any, or (ii) an Additional Co-Development Product, if any, with respect to
Commercialization in the United States, or the manufacture for use in such
Commercialization activities, by or on behalf of Incyte, or with respect to
co-Detailing activities for the [**] Co-Detailing Product, Merus, and their
respective Affiliates, or, where such Commercialization rights have been
sublicensed by Incyte to a Third Party, such sublicensee:

(a)         FTE and Out-of-Pocket costs specifically identifiable or reasonably
allocable to the Commercialization of the [**] Co-Development Product or an
Additional Co-Development Product in the United States (including co-Detailing
costs of the Parties pursuant to Section 7.3(a); provided that each Party shall,
in accordance with applicable Accounting Standards, prorate all such costs in
the event that its sales representatives detail product in addition to a
Co-Detailing Product during the same Detailing visit);

(b)         Manufacturing Costs for the [**] Co-Development Product or an
Additional Co-Development Product, as applicable, for sale in the United States
(including [**] of the [**] Co-Development Product or such Additional
Co-Development Product);

(c)         Regulatory Expenses (including [**] to the extent allocable to sales
of the [**] Co-Development Product or an Additional Co-Development Product);

(d)         Development Costs incurred on or after First Commercial Sale;

(e)         costs for the coordination of medical information requests and field
based medical scientific liaisons in the United States;

(f)         costs associated with patient assistance programs;

(g)         costs for filing, maintaining and enforcing Patent Rights pursuant
to Sections 8.3(c) and 8.4, in each case to the extent not (i) otherwise
reimbursed through recoveries obtained in connection with any litigation as
contemplated under Section 8.4 or (ii) Merus’s responsibility pursuant to
Section 8.5(d) or ARTICLE XI;

(h)         costs of securing trademarks for the [**] Co-Development Product or
an Additional Co-Development Product, as applicable, pursuant to Section 7.4(b);

(i)         product liability insurance in the event the Parties obtain a joint
policy that covers the [**] Co-Development Product or an Additional
Co-Development Product;

 





2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(j)         Third Party Payments (in accordance with Section 8.5(a) – (c));

(k)         FTE and Out-of-Pocket costs associated with recall or withdrawal of
the [**] Co-Development Product or an Additional Co-Development Product other
than such costs that result from a Party’s or its Affiliate’s breach of this
Agreement (which costs will be borne solely by such Party);

(l)         FTE and Out-of-Pocket Costs incurred in relation to (i) Product
Liability claims and (ii) Third Party infringement claims, except for any such
infringement claim with respect to which either Party is required to indemnify
the other Party pursuant to ARTICLE XI, in each case arising from the
Development, manufacture and Commercialization of the [**] Co-Development
Product or an Additional Co-Development Product; and

(m)         any other costs and expense of Incyte, its Affiliates, and its
sublicensees specifically identifiable or reasonably allocable to the
Commercialization of the [**] Co-Development Product or an Additional
Co-Development Product in the United States;

provided that Allowable Expenses shall exclude Development Costs incurred prior
to First Commercial Sale and further provided that expenses incurred for [**] by
or on behalf of either Party in relation to the [**] Co-Detailing Product shall
only be included within “Allowable Expenses” [**]. For clarity, Allowable
Expenses will not include [**] with respect to [**] Product (whether under the
[**] Program or as a Novel Program Product under any Novel Program), other than
the [**] Co-Detailing Product; provided that the foregoing would not limit [**]
right to [**] to the extent provided under this Agreement.

1.6       “Annual Net Sales”  means Net Sales of the applicable Licensed
Products for a particular Program in any Calendar Year, or, in the first or last
year of the applicable Royalty Term, the portion of such Calendar Year during
which this Agreement is in effect.

1.7       “Antibody”  means a molecule that comprises or contains: (a) one or
more immunoglobulin variable domains; (b) fragments, variants, modifications or
derivatives of such immunoglobulin variable domains irrespective of origin or
source, including antigen binding portions including Fab, Fab’, F(ab’)2, Fv, dAb
and CDR fragments, single chain antibodies (scFv), chimeric antibodies,
diabodies and polypeptides (including humanized versions thereof), in each case
that contain at least a portion of an immunoglobulin that is sufficient to
confer specific antigen binding; or (c) the nucleic acid consisting of a
sequence of nucleotides encoding (or complementary to a nucleic acid encoding)
any of the foregoing molecules in (a) or (b). 

1.8       “Arising IP” means all Inventions and Know-How discovered, made or
conceived, or information created by either Party or jointly by the Parties or
any of their Affiliates, employees, independent contractors or consultants in
the course of conducting activities under this Agreement, together with all
Intellectual Property Rights therein; including Platform Arising IP, Discovery
Arising IP, Target Pair Arising IP, Sole Arising IP and Joint Arising IP.

1.9       “Bankruptcy Event” means with respect to a Party (a) the entry of an
order for relief under the Bankruptcy Code (or any other bankruptcy, insolvency,
reorganization or other similar act or law of any jurisdiction now or hereafter
in effect) by such Party; (b) the commencement of





3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

an involuntary proceeding under the Bankruptcy Code or any other bankruptcy,
insolvency, reorganization or other similar act or law of any jurisdiction now
or hereafter in effect against such Party, if not dismissed, bonded or stayed
within [**] after such commencement; (c) the making by such Party of a general
assignment for the benefit of creditors; or (d) the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, or trustee of all or
substantially all of the business or property of such Party.

1.10     “Bi-Specific Construct”  means an Antibody that recognizes two or more
different Targets or two or more distinct epitopes on the same Target through
binding by distinct V-Regions on each Fab region of such bi-specific Antibody.
 Where “Bi-Specific Construct” is used in connection with a Program, it applies
to the Bi-Specific Constructs generated (or that could be generated based on the
General Monoclonal Antibodies) for such Program, including with respect to
Program 1 and Program 2, prior to the Effective Date.

1.11     “BLA” means (a) (i) a Biologics License Application or New Drug
Application submitted to the FDA, or any successor application or procedure, as
more fully defined in the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et seq., as amended from time to time, or under Section 351 of the
Public Health Service Act (PHSA), which is codified at 42 U.S.C. §262, or (ii)
any non-United States counterpart of such a New Drug Application or Biologics
License Application, and (b) all supplements and amendments, including
supplemental New Drug Applications and Biologics License Applications (and any
non-United States counterparts) that may be filed with respect to the foregoing.

1.12     “Business Day” means any day except Saturday, Sunday and any day on
which banking institutions in New York, New York or Utrecht, Netherlands,
generally are closed as a result of federal, state or local holiday.

1.13     “Calendar Quarter” means a calendar quarter ending on the last day of
March, June, September or December.

1.14     “Calendar Year” means (a) for the first year of the Term, the period
beginning on the Effective Date and ending on December 31, 2017, (b) for each
year of the Term thereafter, each successive period of time commencing on
January 1 and ending twelve (12) consecutive calendar months later on December
31, and (c) for the last year of the Term, the period beginning on January 1 of
the year in which this Agreement expires or terminates and ending on the
effective date of expiration or termination of this Agreement.

1.15     “Candidate Nomination” means, with respect to a Program and its
associated Target Pair, that [**] in such Program.

1.16     “[**]  Antibody” means any Antibody that binds to [**].

1.17     “Change of Control” means, with respect to either Party, the occurrence
of any of the following after the Effective Date:

(a)         Any “person” or “group” (as such terms are defined below) (i)
becomes the “beneficial owner” (as defined below), directly or indirectly, of
shares or other interests (including





4

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

partnership interests) of a Party then outstanding and normally entitled
(without regard to the occurrence of any contingency) to vote in the appointment
or election of the directors, the managers, the members of the management board
or the members of the supervisory board or similar positions (“Voting Stock”) of
such Party representing [**] or more of the total voting power of all
outstanding classes of Voting Stock of such Party or (ii) has the power,
directly or indirectly, to elect [**] of the members of such Party’s directors,
managers, management board, supervisory board, or similar governing body (“Board
of Directors”); or

(b)         A Party enters into a merger, consolidation or similar transaction
with another Person (whether or not such Party is the surviving entity) and as a
result of such merger, consolidation or similar transaction (i) the members of a
Board of Directors of such Party immediately prior to such transaction,
immediately following such transaction, (A) constitute less than [**] of the
members of a Board of Directors of such surviving Person or (B) do not jointly
hold [**] of the voting power within the Board of Directors or (ii) the Persons
that beneficially owned, directly or indirectly, the shares of Voting Stock of
such Party immediately prior to such transaction cease to beneficially own,
directly or indirectly, shares of Voting Stock of such Party representing at
least [**] of the total voting power of all outstanding classes of Voting Stock
of the surviving Person in substantially the same proportions as their ownership
of Voting Stock of such Party immediately prior to such transaction; or

(c)         A Party sells or transfers to any Third Party, in one or more
related transactions, properties or assets representing all or substantially all
of such Party’s assets to which this Agreement relates; or

(d)         The general meeting of shareholders of a Party adopt a resolution or
the holders of shares or other interests of a Party approve a proposal, as
applicable, for the dissolution of such Party or for the approval of a
resolutions or a plan, as applicable, resulting in the liquidation of all or
substantially all of such Party’s assets.

(e)          For the purpose of this definition of Change of Control, (a)
“person” and “group” have the meanings given such terms under Section 13(d) and
14(d) of the United States Securities Exchange Act of 1934 and the term “group”
includes any group acting for the purpose of acquiring, holding or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the said Act; (b) a
“beneficial owner” shall be determined in accordance with Rule 13d-3 under the
aforesaid Act; and (c) the terms “beneficially owned” and “beneficially own”
shall have meanings correlative to that of “beneficial owner.”

1.18     “Clinical Trial” means a Phase I Study, a Phase II Study, a Phase III
Study, a Pivotal Study, a Phase IV Study or a combination of two (2) or more of
any of the foregoing studies in any jurisdiction.

1.19     “Commercialization” or “Commercialize” means any activities directed to
obtaining pricing and/or reimbursement approvals, marketing, promoting,
distributing, importing, Detailing, offering to sell, and/or selling a product
(including establishing the price for such product).





5

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.20     “Commercially Reasonable Efforts” of a Party means the reasonable,
diligent, good faith efforts of the type to accomplish such objective as such
Party would normally use to accomplish a similar objective under similar
circumstances, it being understood and agreed that, with respect to efforts to
be expended in relation to a Licensed Product, such efforts shall be
substantially consistent with those efforts and resources commonly used by such
Party for any other product owned by it or in relation to which it may have
rights, which other product is at a similar stage in its Development or product
life and is of similar market and economic potential as products expected to
result from the Licensed Antibodies at a similar stage in their Development or
product life provided that such efforts continue to be commercially reasonable
in light of the scientific and economic outlook for the product, all as measured
by the facts and circumstances at the time such efforts are due.

1.21     “Confidential Information” means (a) all confidential or proprietary
information relating to Licensed Antibodies, and (b) all other confidential or
proprietary documents, technology, Know-How or other information (whether or not
patentable) actually disclosed by one Party to the other pursuant to this
Agreement or the Prior Confidentiality Agreements.

1.22     “Control” or “Controlled” means, with respect to any (a) material,
document, item of information, method, data or other Know-How or (b) other
Intellectual Property Rights, the possession by a Party or its Affiliates,
whether by ownership or license (other than by licenses granted under this
Agreement), of the ability to grant to the other Party access, a license and/or
a sublicense as provided herein without requiring the consent of a Third Party
or violating the terms of any agreement or other arrangement with any Third
Party, in each case as of the Execution Date, or if any of the same are acquired
or created after the Execution Date, at the date it is acquired or created by
the relevant Party or its Affiliate.

1.23     “Cover”, “Covering” or “Covered” means, with respect to a product,
technology, process or method, that, but for a license granted to a Person under
a Valid Claim included in the Patent Rights under which such license is granted,
the Development, manufacture, Commercialization, importation, and/or other use
of such product or the practice of such technology, process, or method by such
Person would infringe such Valid Claim (or, in the case of a Valid Claim that
has not yet issued, would infringe such Valid Claim if it were to issue).

1.24     “Data Package” means, on a Program-by-Program basis, a data package
intended to support the achievement of the Candidate Nomination for a
Bi-Specific Construct in such Program, including the following information, in a
form reasonable under the circumstances and to the extent applicable to the
given Research Plan: (a) a written report summarizing any [**] the applicable
Program, and all [**] the applicable Research Plan, (b) a [**] relating to the
[**] Antibodies for the applicable [**] and the [**], (c) available information
and data relating to the [**] Bi-Specific Constructs [**] applicable Target
Pair, and any results and data relating to [**], (d) a list of all Patents
Controlled by Merus that at the time of submission of such data package would be
licensed to Incyte for Development and Commercialization of such Bi-Specific
Construct(s) set forth in (c) as Licensed Antibodies and Licensed Products under
this Agreement and any Patents Controlled by Merus Covering the Antibodies set
forth in (b), and (e) any other information and data that the JRC agrees, at the
time of designation of such Target Pair (in





6

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

accordance with Sections 4.4 or 4.5) or prior to Candidate Nomination, should be
included within such Data Package to support the determination of Candidate
Nomination for such Program.

1.25     “Detail” means the act of presenting information on the [**]
Co-Detailing Product in a manner consistent with the Detailing Plan. When used
as a verb “Detail” or “Detailing” means to engage in a Detail.

1.26     “Development” or “Develop” means, with respect to a biologic molecule
or Antibody, any activity directed to obtaining or maintaining Regulatory
Approval, including all preclinical and clinical drug or biologic product
development activities, including: the conduct of Clinical Trials, vector
construction, cell line development, master cell bank generation, test method
development and stability testing, toxicology, formulation and delivery system
development, process development, pre-clinical and clinical Licensed Antibody
and Licensed Product supply, manufacturing scale-up, development-stage
manufacturing, quality assurance/quality control procedure development and
performance with respect to clinical materials, statistical analysis and report
writing and clinical studies, regulatory affairs with respect to the foregoing,
and all activities conducted under a Development Plan. Development expressly
excludes activities conducted under the [**] Discovery Plan, Novel Discovery
Plans and the Research Plans. When used as a verb, “Develop” means to engage in
Development. For clarity, “Development” shall include Phase IV Studies or any
other Clinical Trial commenced after Regulatory Approval.

1.27     “Development Costs” means the costs and expenses incurred by or on
behalf of a Party attributable to, or reasonably allocable to, the Development
of Licensed Products in accordance with the applicable Development Plan and the
Program 1 Joint Development Budget, the [**] Co-Development Budget, or an
Additional Co-Development Budget (if any), as applicable. Development Costs
shall not include [**]. “Development Costs” shall include (a) the costs of [**],
(b) the [**] costs of the relevant Party or its Affiliates [**] performing
Development activities, (c) all Out-of-Pocket Costs incurred by the Parties or
their Affiliates, including payments made to Third Parties with respect to any
of the foregoing (except to the extent that [**]), (d) [**], (e) the cost
of [**]  and (f) the cost of [**], including: (i) all costs of [**] used in
Development, [**], (ii) expenses incurred to [**], and (iii) costs and expenses
of [**], in each case of (i) through (iii), to the extent associated with
Development activities under the applicable Development Plan and Development
Budget. Development Costs expressly include Research Costs for Program 1
Antibodies but exclude Research Costs for Program 2 Antibodies, [**] Antibodies,
and Novel Program Antibodies.

1.28     “Development Plan” means the Program 1 Joint Development Plan, the
Program 1 Incyte Territory Development Plan, the Program 1 US Development Plan,
the [**] Co-Development Plan, and an Additional Co-Development Plan (if any), as
applicable.

1.29     “Discovery Arising IP” means all Inventions and Know-How discovered,
made or conceived, or information created by either Party or jointly by the
Parties or any of their Affiliates, employees, independent contractors or
consultants in the course of conducting activities under any Research Plan, [**]
Discovery Plan, or Novel Discovery Plan under this Agreement, together with all
Intellectual Property Rights therein, including [**]; provided that Discovery
Arising IP excludes [**].





7

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.30     “Drop Date” means, with respect to a Dropped Program and the
corresponding Dropped Target Pairs, the date of Incyte’s written notice to Merus
of its desire to drop the applicable Program pursuant to Section 4.8.

1.31     “Dropped Bi-Specific Construct” means a Bi-Specific Construct that is
part of a Dropped Program and that was [**] for such Dropped Program.

1.32     “Dropped Bi-Specific Product” means a product or product candidate
(other than a Licensed Antibody or Licensed Product) that contains a Dropped
Bi-Specific Construct as an active ingredient, including all formulations and
dosages.

1.33     “Dropped Program” means a Program that is dropped by Incyte in
accordance with Section 4.8 prior to achievement of Program Selection for such
Program.

1.34     “Dropped Target Pair” means the Target Pair that was the subject of
research activities under a Dropped Program.

1.35     “EMA” means the European Medicines Agency, or a successor agency
thereto.

1.36     “Executive Officers” means the Chief Executive Officer of Incyte (or a
senior executive officer of Incyte designated by Incyte’s Chief Executive
Officer) and the Chief Executive Officer of Merus (or a senior executive officer
of Merus or its Affiliate as designated by Merus’s Chief Executive Officer).

1.37     “Existing Program Patents”  means those Patent Rights filed by Merus
with respect to (i) Program 1 and Program 2, (ii) any IMOD Pipeline Product, or
(iii) a [**] Program that exist as of the Execution Date, as set forth on
Exhibit 1.37.

1.38     “FDA” means the United States Food and Drug Administration, or a
successor agency thereto.

1.39     “Field” means all fields of use.

1.40     “First Commercial Sale” means, with respect to a Licensed Product, the
first arm’s length commercial sale for monetary value of such Licensed Product
to a Third Party (who is not a sublicensee) by, as applicable, Merus or its
Affiliates or sublicensees or Incyte or its Affiliates or sublicensees in a
country following applicable Regulatory Approval (other than applicable
governmental price and reimbursement approvals) of such Licensed Product in such
country. Sales or transfers (a) to an Affiliate or sublicensee (unless the
Affiliate or sublicensee is the last entity in the distribution chain of the
Licensed Product), or (b) of reasonable quantities of Licensed Product for
Clinical Trial purposes, for a bona fide charitable purpose, or for
compassionate or similar use shall not be considered a First Commercial Sale.
For purposes of clarification, except as otherwise provided in the previous
sentence, any first arm’s length commercial sale to a distributor or wholesaler
under any non-conditional sale arrangement would be a First Commercial Sale.





8

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.41     “Force Majeure Event” means an event, act, occurrence, condition or
state of facts, in each case outside the reasonable control of a Party,
including: acts of God; acts of any government; any rules, regulations or orders
issued by any governmental authority or by any officer, department, agency or
instrumentality thereof; fire; storm; flood; earthquake; accident; war;
rebellion; insurrection; riot; terrorism and invasion; in each case that
interfere with the normal business operations of such Party.

1.42     “FPFV” means the first patient’s first screening visit in a Clinical
Trial at or prior to which such subject signs an informed consent to participate
in such Clinical Trial.

1.43     “FTE” means a full-time equivalent person year (consisting of a total
of [**]  hours per year) of scientific, technical or commercialization work
undertaken by Incyte or Merus employees, as applicable.

1.44     “FTE Rate” means the rate per FTE (which may be prorated on a daily
basis as necessary) of [**] per annum, with respect to Development or
Commercialization activities conducted pursuant to this Agreement, subject to
annual adjustment by the rate of the Employment Cost Index for total
compensation for the “management, professional and related” occupational group,
as published by the United States Department of Labor, Bureau of Labor
Statistics (or any similar index agreed upon by the Parties if such index ceases
to be compiled and published). 

1.45     “General Monoclonal Antibody” means, with respect to a Target Pair
designated by Incyte for inclusion in a Research Plan, the [**] but which are
[**].

1.46     “Generic Competition” means, with respect to a Licensed Product in any
country, that one or more Generic Products [**] in such country, and such
Generic Product(s) have a market share (in the aggregate) of [**] or greater in
a Calendar Quarter. Market share shall be based on the aggregate market in such
country of such Licensed Product and the Generic Product(s), based on units of
such Licensed Product sold and units of such Generic Product(s) sold in the
aggregate, as reported by IMS International, or if such data are not available,
such other reliable data source as reasonably agreed by the Parties.

1.47     “Generic Product” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, any pharmaceutical or biological product (a) that
contains (i) an identical Licensed Antibody or active ingredient(s) as such
Licensed Product, or (ii) a “highly similar” active ingredient(s) as such
Licensed Product, as the phrase “highly similar” is used in 42 U.S.C. §
262(i)(2), and subject to the factors set forth in FDA’s Guidance for Industry,
“Quality Considerations in Demonstrating Biosimilarity of a Therapeutic Protein
Product to a Reference Product,” (April 2015), at Section V, and any successor
FDA guidance thereto, (b) for which Regulatory Approval is obtained by
referencing Regulatory Materials of such Licensed Product, (c) is approved for
use in such country pursuant to a Regulatory Approval process governing approval
of interchangeable or biosimilar biologics as described in 42 U.S.C. § 262, or
an equivalent process for Regulatory Approval in any country outside the United
States, or any other equivalent provision that comes into force, or is the
subject of a notice with respect to such Licensed Product under 42 U.S.C. §
262(l)(2) or any other equivalent provision that comes into force in such
country, and (d) is sold in the same country (or is commercially available in
the same





9

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

country via import from another country) as such Licensed Product by any Third
Party that is not a sublicensee of a Party or its Affiliates and did not
purchase such product in a chain of distribution that included any of a Party or
any of its Affiliates or its Sublicensees.

1.48     “HCDR3” means the third heavy chain complementarity-determinant region
determined by the amino acid sequence of the variable (V) domain that is flanked
by the invariant cysteine 104 and the invariant tryptophan 118 according to the
IMGT system of numbering (as set forth at
http://www.imgt.org/IMGTScientificChart/Nomenclature/IMGT-FRCDRdefinition.html)
corresponding to cysteine 92 and tryptophan 103 in the Kabat system and cysteine
92 and tryptophan 103 of the Chothia system.

1.49     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereto.

1.50     “IMOD Pipeline Product” means [**] product or product candidate that
contains a Bi-Specific Construct specifically binding to an IMOD Target Pair,
including all formulations and dosages of such Bi-Specific Construct.

1.51     “IMOD Target Pair” means a Target Pair comprised of any two (2) IMOD
Targets, or any two (2) distinct epitopes on any IMOD Target.

1.52       “IMOD Targets” means collectively [**], and each of (a) through (g)
individually, an “IMOD Target”.

1.53     “Incyte Group Member” means Incyte and any direct or indirect wholly
owned subsidiary of Incyte.

1.54     “Incyte IP” means Incyte Know-How and Incyte Patent Rights.

1.55     “Incyte Know-How” means all Know-How that (a) is Controlled by Incyte
or any of its Affiliates as of the Execution Date or, subject to
Section 5.3(d)(iv) (with respect to Program 1), during the Term (subject to
Section 15.4(c)) and (b) is [**] to Develop, manufacture, or Commercialize any
Licensed Antibodies or Licensed Products; provided that Incyte Know-How includes
Know-How in Incyte’s Sole Arising IP but excludes Know-How in Target Pair
Arising IP and Joint Arising IP.

1.56     “Incyte Patent Rights” means all Patent Rights that (a) are Controlled
by Incyte or any of its Affiliates as of the Execution Date or during the Term
(subject to Section 15.4(c)) and (b) are [**] to Develop, manufacture, use or
Commercialize any Licensed Antibodies or Licensed Products; provided that Incyte
Patent Rights include Patent Rights in Incyte’s Sole Arising IP, but excludes
Patent Rights in Target Pair Arising IP and Joint Arising IP.

1.57     “[**] Targets” means a list of [**] Targets [**] within [**].

1.58     “Incyte Territory” means the entire world other than the United States.





10

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.59     “IND” means an Investigational New Drug Application filed with the FDA
under 21 C.F.R. Part 312 or similar non-United States application or submission
in any country or group of countries for permission to conduct human clinical
investigations.

1.60     “Indication” means any disease, condition or syndrome, or sign or
symptom of, or associated with, a disease or condition.

1.61     “Initial Research Term” means the period commencing on the Effective
Date and ending on the [**] of the Effective Date.

1.62     “Initiation” or “Initiate” means, with respect to a Clinical Trial, the
first dosing of the first human subject in such Clinical Trial.

1.63     “Intellectual Property Rights” means (a) Patent Rights, (b) Know-How,
(c) copyrights (whether registered or unregistered), (d) rights in software, (e)
trademarks, service marks, trade names, trade dress, domain names and similar
rights, including goodwill therein, and (f) any other forms of proprietary or
industrial rights pertaining to inventions, original works, and other forms of
intellectual property now known or recognized in any jurisdiction, including the
right to bring a claim with respect to any of the foregoing for past, present or
future infringement, and any applications or registrations thereof.

1.64     “Internal Merus Program” means a bona fide internal program of research
and development activities that [**] conducted by Merus or any of its Affiliates
and that is directed to the identification, research and development of any
Bi-Specific Constructs directed to one or more named Target Pair(s) where (a)
[**] such research and development activities, and (b) [**] research,
Development or Commercialization under this Agreement. [**] Internal Merus
Program, (i) such [**], with respect to each such named Target Pair, be [**]
under this Agreement and (ii) such [**], with respect to each such Target Pair,
be [**] under this Agreement. For purposes of this definition, [**] and [**].

1.65     “Inventions” means all inventions, discoveries, improvements and other
technology that are discovered, made or conceived by or on behalf of either
Party or its respective Affiliates or both Parties or the respective Affiliates,
whether solely or jointly with any Third Party, during and in the course of
activities performed under this Agreement.

1.66     “Joint Arising IP” means all Inventions and Know-How discovered, made
or conceived or information created, jointly by both Parties or any of their
Affiliates, employees, independent contractors or consultants in the course of
conducting activities under this Agreement, together with all Intellectual
Property Rights therein; provided that Joint Arising IP excludes Platform
Arising IP, Discovery Arising IP, and Target Pair Arising IP.

1.67     “Know-How” means any information, ideas, data, inventions, works of
authorship, database rights, trade secrets, technology, practices, techniques,
procedures, knowledge, skill, experience or materials, including formulations,
molecules, assays, reagents, compounds, biologic molecules, compositions, human
or animal tissue, samples or specimens, and combinations or components thereof,
whether or not proprietary or patentable, or public or confidential, and whether
stored or transmitted in oral, documentary, electronic or other form, including
all





11

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Regulatory Documentation, but excluding any such information or materials
publicly disclosed in Patent Rights.

1.68     “Law” means any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law, of any federal, national, multinational,
state, provincial, county, city or other political subdivision, including (a)
good clinical practices and adverse event reporting requirements, guidance from
the International Conference on Harmonization or other generally accepted
conventions, and all other rules, regulations and requirements of the Department
of Health and Human Services, including the FDA, Center for Medicare & Medicaid
Services (CMS) and other applicable Regulatory Authorities, (b) the Foreign
Corrupt Practices Act of 1977, as amended, or any comparable laws in any
country, and (c) all export control laws.

1.69     “Licensed Antibody” means a Program 1 Antibody, Program 2 Antibody, a
[**] Antibody, or a Novel Program Antibody.

1.70     “Licensed Patent Rights” means (a) with respect to the Patent Rights
licensed to Merus hereunder, the Incyte Patent Rights, and (b) with respect to
the Patent Rights licensed to Incyte hereunder, the Merus Patent Rights and
Patent Rights in the Merus Platform IP.

1.71     “Licensed Product” means a Program 1 Product, Program 2 Product, [**]
Product, or Novel Program Product, as applicable. As used in this Agreement,
except where not appropriate in context, a Licensed Product also includes the
Licensed Antibody contained in such Licensed Product.

1.72     “Licensed Target Pair” means the Program 1 Target Pair, Program 2
Target Pair, [**] Target Pairs and Novel Program Target Pairs.

1.73     “Major Market” means the United States and the Non-U.S. Major Markets.

1.74     “Manufacturing Cost” means the fully burdened cost, including any
internal and Out-of-Pocket Costs and expenses incurred to manufacture a
Bi-Specific Construct, Licensed Antibody or Licensed Product, in each case
solely to the extent allocable to such manufacture, including: 

(a)         costs of [**];

(b)         costs associated with [**];

(c)         costs of [**] costs;

(d)         operating costs of facilities and equipment [**];  

(e)         costs to [**] in compliance with cGMP;

(f)         [**] costs;

(g)         charges for [**] costs;





12

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(h)     [**] costs;

(i)     a [**] of [**];  

(j)     any [**] paid or payable in relation to the manufacture of a Bi-Specific
Construct, Licensed Antibody or Licensed Product or any portion or component
thereof; and

(k)     amounts that are paid to a Third Party, in connection with manufacturing
a Bi-Specific Construct, Licensed Antibody or Licensed Product.

1.75     “Merus IP” means Merus Know-How and Merus Patent Rights.

1.76     “Merus Know-How” means all Know-How that (a) is Controlled by Merus or
any of its Affiliates as of the Execution Date or, subject to Section 5.3(d)(iv)
(with respect to Program 1), during the Term (subject to Section 15.4(c)) and
(b) is necessary or useful to Develop, manufacture, or Commercialize any
Licensed Antibodies or Licensed Products; provided that Merus Know-How includes
Know-How in Merus’s Sole Arising IP and Discovery Arising IP, but excludes
Know-How in Target Pair Arising IP, Joint Arising IP, and Merus Platform IP.

1.77     “Merus Patent Rights” means all Patent Rights that (a) are Controlled
by Merus or its Affiliates as of the Execution Date or during the Term (subject
to Section 15.4(c)) and (b) are necessary or useful to Develop, manufacture, use
or Commercialize any Licensed Antibodies or Licensed Products; provided that
Merus Patent Rights include Patent Rights in Existing Program Patents,
Divisionals, Merus’s Sole Arising IP and Discovery Arising IP, but excludes
Patent Rights contained in the Target Pair Arising IP, Joint Arising IP, and
Merus Platform IP.

1.78     “Merus Platform” means Merus’s proprietary (a) Biclonics® [**]
technology, (b) technology for [**] into Bi-Specific Constructs, including the
technology used to [**] to generate Bi-Specific Constructs, (c) [**] and [**],
and (d) [**] technology and other [**], including any modifications or
improvements to the foregoing as may be made from time to time.

1.79     “Merus Platform IP” means all Know-How and Patent Rights that are
Controlled by Merus or any of its Affiliates on the Execution Date or at any
time during the Term (subject to Section 15.4(c)) that relates to the Merus
Platform, including the Platform Arising IP.

1.80     “MHLW” means the Japanese Ministry of Health, Labor and Welfare, or a
successor agency thereto.

1.81     “Net Profits” and, with correlative meaning, “Net Losses”, means Net
Sales of the [**] Co-Development Products or an Additional Co-Development
Product, as applicable, in the United States less Allowable Expenses.

1.82     “Net Sales” means, with respect to any Licensed Product, the net sales
on behalf of a Royalty Paying Party or its Affiliates, licensees or sublicensees
sold to Third Parties as determined in accordance with the Royalty Paying
Party’s (or its Affiliate’s, licensee’s, or sublicensee’s, as applicable) usual
and customary accounting methods, which are in accordance





13

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

with Accounting Standards, as consistently applied by such Royalty Paying Party
(or its Affiliate, licensee, or sublicensee, as applicable), including [**] and
[**] Licensed Products.

(a)     In the case of any sale or other disposal of the Licensed Product
between or among a Royalty Paying Party and its Affiliates, licensees and
sublicensees for resale, Net Sales shall be deemed to occur and shall be
calculated as above only on the [**]  sale thereafter to a Third Party.

(b)     In the case of any sale that is not invoiced or is delivered before
invoice, Net Sales shall be calculated at the time all the revenue recognition
criteria under the applicable Accounting Standards are met.

(c)     In the case of any sale or other disposal for value, such as barter or
counter-trade, of Licensed Product, or part thereof, other than in an arm’s
length transaction exclusively for cash, Net Sales shall be calculated as above
on the [**] of the [**] received or the [**] (if higher) of the Licensed Product
in the country of sale or disposal, as determined in accordance with the
Accounting Standards.

(d)     In the event the Licensed Product is sold in a finished dosage form
containing the Licensed Product in combination with one or more other active
ingredients (a “Combination Product”), the Net Sales of the Licensed Product,
for the purposes of determining royalty payments, shall be determined:

(i)     if the Licensed Product and other active ingredients contained in the
Combination Product are each sold separately in finished form, by multiplying
the Net Sales (as defined above in this Section 1.82) of the Combination Product
by the fraction, A/(A+B) where [**] is the [**] in the prior Calendar Year when
sold separately in finished form and [**] is the [**] in the prior Calendar Year
of the other product(s) sold separately in finished form;

(ii)     if the Licensed Product contained in the Combination Product is sold
separately in finished form but the other active ingredients are not sold
separately in finished form, by multiplying the Net Sales (as defined above in
this Section 1.82) of the Combination Product by the fraction, A/C where [**] is
the [**] of the Licensed Product in the prior Calendar Year when sold separately
in finished form and [**] is the [**] in the prior Calendar Year of the
Combination Product sold separately in finished form

(iii)     if neither clauses (i) or (ii) above is applicable, by mutual
agreement of the Parties based on the relative value contributed by each
component, such agreement shall not be unreasonably withheld.

1.83     “Non-U.S. Major Market” means [**].

1.84     “Not Available” means, subject to Section 2.8(c), that as of the date
of a notice from Incyte proposing a given Target Pair pursuant to Section 4.4(c)
(with respect to a [**] Target Pair) or Section 4.5(b) (with respect to a Novel
Program Target Pair): (a) [**] such Target Pair that would prevent Merus from
granting the license and other rights to Incyte hereunder if such Target Pair
were selected by Incyte pursuant to Section 4.4(c) (with respect to a [**]
Target Pair) or





14

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Section 4.5(b) (with respect to a Novel Program Target Pair); provided that [**]
(i) the program for such Target Pair [**] and (ii) [**] as applicable, unless
[**] at a time when the [**]; or (b) [**] (i) Merus [**] Sections 4.4 or 4.5,
and Incyte declined to include such Target Pair under this Agreement at such
time, and (ii) [**] with respect to the applicable Target Pair. For clarity, (A)
no [**] Target Pair may be Not Available during the [**] Exclusivity Period, (B)
during the IMOD Reserved Period, the Reserved IMOD Target Pairs cannot be Not
Available and (C) during the Research Term, all [**] Antibodies Controlled by
Merus or any of its Affiliates will be made available for Bi-Specific Constructs
under this Agreement. The Parties hereby agree and acknowledge that only those
Target Pairs set forth on Exhibit 1.84 are Not Available as of the Execution
Date.

1.85     “Novel Program”  means a program of research, Development and
Commercialization activities conducted pursuant to this Agreement with respect
to the Novel Program Products.

1.86     “Novel Program Antibody” means, on a Novel Program Target Pair-by-Novel
Program Target Pair basis, (a) any Bi-Specific Construct specifically binding to
a given Novel Program Target Pair, and (b) the Selected Monoclonal Antibodies
used to generate the Target Pair Biclonics Matrix under the Research Plan (or
Bi-Specific Constructs that could be generated by combining General Monoclonal
Antibodies for each Target in the Novel Program Target Pair) for such Novel
Program Target Pair. For clarity, a “Novel Program Antibody” includes [**] for
such Novel Program Target Pair (including the lead Bi-Specific Construct and any
back-up Bi-Specific Constructs), and any modification or derivative thereof.

1.87     “Novel Program Product” means a product or product candidate that
contains a Novel Program Antibody as an active ingredient, including all
formulations and dosages of such Novel Program Antibody.

1.88     “Novel Program Target Pair” means any Target Pair that is the subject
of activities under this Agreement that is not (a) a Program 1 Target Pair, (b)
a Program 2 Target Pair, or (c) a [**] Target Pair.

1.89     “Out-of-Pocket Costs” means, with respect to certain activities
hereunder, direct expenses paid or payable by either Party or its Affiliates to
Third Parties (other than employees of such Party or its Affiliates) that are
specifically identifiable and incurred to conduct such activities for the
applicable Licensed Products, have been recorded in accordance with the
Accounting Standards, and for the avoidance of doubt [**].

1.90     “Party” means Merus or Incyte. “Parties” means Merus and Incyte.

1.91     “Patent Rights” means all patents and patent applications in any
country in the world, including any continuations, continuations-in-part,
divisionals, provisionals or any substitute applications, any patent issued with
respect to any such patent applications, any reissue, reexamination, renewal or
extension (including any Patent Term Extension in the United States or
supplemental protection certificate) of any such patent, and any confirmation
patent or registration





15

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

patent or patent of addition based on any such patent, and all non-United States
counterparts of any of the foregoing.

1.92     “Patent Term Extension” means any patent term extension, adjustment or
restoration or supplemental protection certificates anywhere in the world.

1.93     “Person” means any natural person, general or limited partnership,
corporation, limited liability company, limited liability partnership, firm,
association or organization or other legal entity.

1.94     “Phase I Study” means a study in humans which provides for the first
introduction into humans of a product, conducted in healthy volunteers or
patients to obtain information on product safety, tolerability, pharmacological
activity or pharmacokinetics, as more fully defined in 21 C.F.R. § 312.21(a) (or
the non-United States equivalent thereof).

1.95     “Phase II Study” means a study in humans of the safety, dose ranging
and efficacy of a product, which is prospectively designed to generate
sufficient data (if successful) to commence Pivotal Studies, as further defined
in 21 C.F.R. § 312.21(b) (or the non-United States equivalent thereof).

1.96     “Phase III Study” means a controlled study in humans of the efficacy
and safety of a product, which is prospectively designed to demonstrate
statistically whether such product is effective and safe for use in a particular
Indication in a manner sufficient to submit a BLA to obtain Regulatory Approval
to market the product, as further defined in 21 C.F.R. § 312.21(c) (or the
non-United States equivalent thereof).

1.97     “Phase IV Study” means a human clinical trial which is conducted on a
product after Regulatory Approval of the product has been obtained from an
appropriate Regulatory Authority, and includes (a) trials conducted voluntarily
for enhancing marketing or scientific knowledge or (b) trials conducted after
Regulatory Approval due to request or requirement of a Regulatory Authority or
as a condition of a previously granted Regulatory Approval.

1.98     “Pivotal Study” means a human clinical trial of a product on a
sufficient number of subjects that, prior to commencement of the trial,
satisfies both of the following ((a) and (b)): 

(a)     such trial is designed to establish that such product has an acceptable
safety and efficacy profile for its intended use, and to determine warnings,
precautions, and adverse reactions that are associated with such product in the
dosage range to be prescribed, which trial is intended to support Regulatory
Approval of such product in the United States or European Union and will provide
substantial evidence of safety and effectiveness for reliance by Regulatory
Authorities in granting Regulatory Approval; and

(b)     such trial is a registration trial sufficient for submitting an
application for Regulatory Approval for such product in the United States or the
European Union, as evidenced by (i) an agreement with or statement from the FDA
or the EMA on a Special Protocol Assessment or equivalent, or (ii) other
guidance or minutes issued by the FDA or EMA, for such registration trial.





16

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.99     “Platform Arising IP” means all Inventions and Know-How discovered,
made or conceived, or information created by either Party or jointly by the
Parties or any of their Affiliates, employees, independent contractors or
consultants in the course of conducting activities under this Agreement,
together with all Intellectual Property Rights therein, where such Inventions
are [**].

1.100     “Prior Confidentiality Agreements” means the Mutual Confidential
Disclosure Agreement by and between Incyte and Merus, dated May 17, 2016.

1.101     “Product Arising Claim” means a claim within Patent Rights that claims
(a) a Licensed Antibody [**], (b) a Licensed Product [**], or (c) the [**] of a
Licensed Antibody or Licensed Product.

1.102     “Product Liability” means any product liability claim asserted or
filed by a Third Party (without regard to their merit or lack thereof), seeking
damages or equitable relief of any kind, relating to personal injury, wrongful
death, medical expenses, an alleged need for medical monitoring, consumer fraud
or other alleged economic losses, allegedly caused by any Licensed Antibody or
Licensed Product, and including claims by or on behalf of users (including
spouses, family members and personal representatives of such users) of any
Licensed Antibody or Licensed Product (as applicable) relating to the use, sale,
distribution or purchase of any Licensed Antibody or Licensed Product (as
applicable) sold by a Party, its Affiliates, sublicensees or distributors,
including claims by Third Party payers, such as insurance carriers and unions.

1.103     “Program” means Program 1, Program 2, any [**] Program or any Novel
Program.

1.104     “Program 1” means the program of research, Development and
Commercialization activities for Program 1 Products conducted pursuant to this
Agreement.

1.105     “Program 1 Antibody” means (a) any Bi-Specific Construct specifically
binding to the Program 1 Target Pair and (b) the Selected Monoclonal Antibodies
used to generate the Target Pair Biclonics Matrix under the Research Plan (or
Bi-Specific Constructs that could be generated by combining General Monoclonal
Antibodies for each Target in the Program 1 Target Pair) for such Program 1
Target Pair. For clarity, a “Program 1 Antibody” includes [**] for such Program
1 Target Pair (including the lead Bi-Specific Construct and any back-up
Bi-Specific Constructs) and any modification or derivative thereof.

1.106     “Program 1 Product” means a product or product candidate that contains
a Program 1 Antibody as the active ingredient, including all formulations and
dosages of such Program 1 Antibody.

1.107     “Program 1 Manufacturing Plan” means the plan for the clinical and
commercial manufacture of Program 1 Antibody and Program 1 Product.

1.108     “Program 1 Target Pair” means [**].

1.109     “Program 2” means the program of research, Development and
Commercialization activities with respect to Program 2 Products conducted under
this Agreement.





17

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.110     “Program 2 Antibody” means (a) any Bi-Specific Construct specifically
targeting the Program 2 Target Pair and (b) the Selected Monoclonal Antibodies
used to generate the Target Pair Biclonics Matrix under the Research Plan (or
Bi-Specific Constructs that could be generated by combining General Monoclonal
Antibodies for each Target in the Program 2 Target Pair) for such Program 2
Target Pair. For clarity, a “Program 2 Antibody” includes all Bi-Specific
Constructs [**] for such Program 2 Target Pair (including the lead Bi-Specific
Construct and any back-up Bi-Specific Constructs) and any modification or
derivative thereof.

1.111     “Program 2 Product” means a product or product candidate that contains
a Program 2 Antibody as the active ingredient, including all formulations and
dosages of such Program 2 Antibody.

1.112     “Program 2 Target Pair” means [**].

1.113     “Program Selection” means, with respect to a Program, the [**] for the
first Bi-Specific Construct directed to the Target Pair that is the subject of
such Program. For purposes of this definition, [**] means that [**] for such
Bi-Specific Construct [**].

1.114     “Proof of Concept”  means the [**] at a [**], each as defined in the
protocol of a Phase II Study or equivalent Clinical Trial.

1.115     “Publication” means any publication in a scientific journal, any
abstract to be presented to any scientific audience, any presentation at any
scientific conference, including slides and texts of oral or other public
presentations, any other scientific presentation and any other oral, written or
electronic disclosure directed to a scientific audience which pertains to the
Licensed Antibody, the Licensed Product or the use of the Licensed Product.

1.116     “Regulatory Approval” means all approvals (including any applicable
governmental price and reimbursement approvals), licenses, registrations, and
authorizations of any federal, national, multinational, state, provincial or
local Regulatory Authority, department, bureau and other governmental entity
that are necessary for the marketing and sale of a product in a country or group
of countries.

1.117     “Regulatory Authority” means, with respect to a country, the
regulatory authority or regulatory authorities of such country (including state
and local) with authority over the testing, manufacture, use, storage, disposal,
importation, promotion, marketing, pricing or sale of a pharmaceutical or
biologic product in such country.

1.118     “Regulatory Documentation” means, with respect to the Licensed
Antibodies and Licensed Products, all INDs and other regulatory applications
submitted to any Regulatory Authority, Regulatory Approvals, pre-clinical and
clinical data and information, regulatory materials, drug dossiers, master files
(including Drug Master Files, as defined in 21 C.F.R. 314.420 and any non-United
States equivalents), and any other reports, records, regulatory correspondence
and other materials relating to Development or Regulatory Approval of a Licensed
Antibody or Licensed Product, or required to manufacture, distribute or sell the
Licensed Products, including any information that relates to pharmacology,
toxicology, chemistry, manufacturing and controls data, batch records, safety
and efficacy, and any safety database.





18

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.119     “Regulatory Exclusivity” means, on a Licensed Product-by-Licensed
Product and country-by-country basis, that (a) a Party or any of its Affiliates
or sublicensees have been granted the exclusive legal right by a Regulatory
Authority (or is otherwise entitled to the exclusive legal right by operation of
Law) to exclude Third Parties from Commercializing such Licensed Product in such
country, including without limitation by orphan drug exclusivity, pediatric
designation, or new product designation, or (b) the data and information
submitted by a Party or any of its Affiliates or sublicensees to the relevant
Regulatory Authority in such country for purposes of obtaining Regulatory
Approval is subject to regulatory exclusivity and may not be disclosed,
referenced or relied upon in any way by any Person other than such Party, its
Affiliates or sublicensees (including by relying upon the Regulatory Authority’s
previous findings regarding the safety or effectiveness of such Licensed
Product) to support the Regulatory Approval or marketing of any product by a
Third Party in such country.

1.120     “Regulatory Expenses” means, with respect to a Licensed Antibody or
Licensed Product, all FTE and Out-of-Pocket Costs incurred by or on behalf of a
Party in connection with the preparation and filing of regulatory submissions
for Licensed Product and obtaining of, maintaining, enhancing or expanding
Regulatory Approvals.  

1.121     “Research Costs” means the costs and expenses incurred by or on behalf
of a Party that are attributable to, or reasonably allocable to, activities
conducted with respect to a given Target Pair and associated Bi-Specific
Constructs in accordance with the applicable Research Plan, [**] Discovery Plan
or Novel Discovery Plan and associated budgets. Research Costs shall [**].
“Research Costs” shall include (a) the costs of [**] for a given Target Pair,
including [**] associated therewith, (b) the [**] costs of a Party or its
Affiliates [**] Research Plan, (c) all Out-of-Pocket Costs incurred by a Party
or its Affiliates, including payments made to Third Parties with respect to any
of the foregoing (except to the extent that such costs have been included in
[**] costs), and (d) costs associated with [**] for such Target Pair, including
the [**] in relation to [**] under Sections 4.11 and 4.12(b), in each case of
(a) through (d) to the extent associated with research activities under the
applicable Research Plan, [**] Discovery Plan or Novel Discovery Plan.

1.122     “Reserved IMOD Target Pairs” means [**].

1.123     “Right of Reference or Use” means a “Right of Reference or Use” as
that term is defined in 21 C.F.R. §314.3(b), and any non-United States
equivalents.

1.124     “Royalty Paying Party” means the Party required to pay royalties to
the other Party with respect to a Licensed Product pursuant to Section 9.3.

1.125     “Royalty Receiving Party” means the Party that is entitled to receive
royalties from the other Party with respect to a Licensed Product pursuant to
Section 9.3.

1.126     “SEC” means the United States Securities and Exchange Commission.

1.127     “Selected Monoclonal Antibodies” means, with respect to a Target Pair
designated by Incyte for inclusion in a Research Plan, the monoclonal Antibodies
generated or used in the applicable Research Plan that are selected by Incyte,
in its sole discretion, in writing based on data





19

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

generated by Merus and Incyte, and used to generate the Target Pair Biclonics
Matrix. For clarity, the Selected Monoclonal Antibodies will be [**] Target Pair
Biclonics Matrix and will include [**] Antibodies. Any General Monoclonal
Antibody deemed a Selected Monoclonal Antibody by Incyte pursuant to
Section 4.11 will also be a Selected Monoclonal Antibody. The Selected
Monoclonal Antibodies will [**]. The number of Selected Monoclonal Antibodies
shall not exceed [**] for a given Program (or exceed [**] for a given Program if
Incyte [**] Selected Monoclonal Antibodies above [**], provided that the number
of Selected Monoclonal Antibodies [**] a Target Pair; and further provided that
if Incyte selects more than [**] Selected Monoclonal Antibodies for a given
Program, within [**] after [**] for such Program, Incyte shall designate, in its
sole discretion, the number of Selected Monoclonal Antibodies [**] such that
there will thereafter be only [**] Selected Monoclonal Antibodies for such
Program and not more than [**] Selected Monoclonal Antibodies [**] in the
relevant Target Pair. Notwithstanding the foregoing, upon determination of the
final Selected Monoclonal Antibodies for a given Target Pair, the number of
Selected Monoclonal Antibodies [**] Target Pair, but in no event may the number
of Selected Monoclonal Antibodies on [**] Target Pair exceed [**]. For clarity,
all Bi-Specific Constructs created by the [**] Selected Monoclonal Antibody
panel for such Program would remain included as Licensed Antibodies.

1.128     “Share Subscription Agreement” means the share subscription agreement
entered into on even date hereof by and between Merus and Incyte (or one of its
Affiliates) providing for Incyte’s (or one of its Affiliate’s) purchase of
common shares of Merus.

1.129     “Sole Arising IP” means Inventions discovered, made or conceived, or
information created, by one of either Party or any of its Affiliates, employees,
independent contractors or consultants in the course of conducting activities
under this Agreement, together with all Intellectual Property Rights therein;
provided that Sole Arising IP excludes Platform Arising IP, Discovery Arising
IP, and Target Pair Arising IP.

1.130     “Target” means (a) a specific biological molecule that is identified
by a GenBank accession number or similar information, or by its amino acid or
nucleic acid sequence, (b) any naturally occurring mutant or allelic variant of
a molecule disclosed in the foregoing clause (a), including transcriptional and
posttranscriptional isoforms (e.g., alternative splice variants), and
post-translational modification variants (e.g., protein processing, maturation
and glycosylation variants), and (c) truncated forms (including fragments
thereof); in each case of (b) and (c) that have a biological function
substantially identical to that of a molecule disclosed in the foregoing clause
(a). For clarity, in the case of a Target Pair that consists of two (2) distinct
epitopes on the same Target, the term “Target” shall refer to each such epitope.

1.131     “[**] Transaction” means any transaction in which Merus enters into a
[**] with a Third Party pursuant to which Merus grants to such Third Party the
right to develop or commercialize Antibodies that bind to a [**] Target (the
“[**] Target”) where such [**] would prevent Incyte from including within a
Program under this Agreement [**] Target in a Target Pair, provided that
notwithstanding the foregoing, any transaction in which Merus enters into a [**]
with a Third Party where Merus grants rights to develop or commercialize
Antibodies that bind to [**] Target Pairs ([**] Target Pairs) where such Target
Pairs [**] Target and [**] Target(s) that are [**] such Agreement, shall not be
a [**] Transaction.





20

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.132     “Target Pair” means (a) two (2) different Targets or (b) two (2)
distinct epitopes on the same Target. Reference to an Antibody or Bi-Specific
Construct “specifically binding” to a Target Pair means that one V-Region on
such Antibody or Bi-Specific Construct binds to one of the Targets in such
Target Pair and a second V-Region on such Antibody or Bi-Specific Construct
binds to the other Target in the Target Pair. For clarity, the use of the term
“Target Pair” in this Agreement shall be construed in the context in which it is
used to refer either to a Target Pair generally that is not within the scope of
this Agreement, or to a Target Pair designated by the Parties under the terms of
ARTICLE IV as included within the scope of this Agreement for an applicable
Program (e.g., Program 1 Target Pair), in each case, as applicable.

1.133     “Target Pair Arising IP” means all Inventions and Know How discovered,
made or conceived, or information created by either Party or jointly by the
Parties or any of their Affiliates, employees, independent contractors or
consultants in the course of conducting activities under this Agreement,
together with all Intellectual Property Rights therein, directed to [**]
Antibodies, Novel Program Antibodies, Program 1 Antibodies, and Program 2
Antibodies generated under the respective Research Plan, but excluding [**];
provided, that the Target Pair Arising IP excludes [**].

1.134     “Target Pair Biclonics Matrix” means, with respect to a given Target
Pair designated by Incyte for inclusion within the collaboration, the matrix of
Bi-Specific Constructs directed to such Target Pair that is generated using the
Selected Monoclonal Antibodies for such Target Pair. For example, if there are
[**] Selected Monoclonal Antibodies designated by Incyte for one Target in such
Target Pair and [**] Selected Monoclonal Antibodies designated by Incyte for the
other Target in such Target Pair, the Target Pair Biclonics Matrix includes [**]
Bi-Specific Constructs corresponding to the combinations of such Selected
Monoclonal Antibodies.

1.135     “Terminated Product” means any product containing a Bi-Specific
Construct within a Terminated Program that was a Licensed Product as of the
effective date of termination.

1.136     “Terminated Program” means (a) with respect to the termination of this
Agreement with respect to a Program pursuant to Sections 10.2(a), 10.2(b), or
10.2(c), the Program subject to such termination, including all of the
associated Licensed Antibodies and Licensed Products, and (b) with respect to
termination of this Agreement in its entirety, all Programs and all of the
associated Licensed Antibodies and Licensed Products; provided that, if a
Program becomes a Terminated Program prior to Program Selection and prior to
expiration of the Research Term, it shall be treated under this Agreement as a
Dropped Program.

1.137     “Terminated Target Pair” means a Target Pair that was the subject of a
Terminated Program.

1.138     “[**]” means (a) [**] having [**]; (b) any naturally occurring mutant
or allelic variant of a molecule disclosed in the foregoing clause (a),
including transcriptional and posttranscriptional isoforms (e.g., alternative
splice variants), and post-translational modification variants (e.g., protein
processing, maturation and glycosylation variants); and (c) truncated forms
(including fragments thereof); in each case of (b) and (c), that have a
biological function substantially identical to that of a molecule disclosed in
the foregoing clause (a). For the purposes





21

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

of this Agreement, [**] shall also include any cell surface protein that
specifically binds to any molecule described in (a), (b) or (c).

1.139     “[**] Antibodies” means, on a [**] Target Pair-by-[**] Target Pair
basis, (a) all Bi-Specific Constructs specifically binding to such [**] Target
Pair, and (b) the Selected Monoclonal Antibodies used to generate the Target
Pair Biclonics Matrix under the Research Plan (or Bi-Specific Constructs [**]
Target Pair) for such [**] Target Pair. For clarity, a “[**] Antibody” includes
all Bi-Specific Constructs generated under the Research Plan [**] for such [**]
Target Pairs (including the [**] Bi-Specific Constructs), and any modification
or derivative thereof.

1.140     “[**] Co-Development Product” means a [**] Product arising from the
[**] Co-Development Program.

1.141     “[**] Co-Development Program” means a [**] Program for which the [**]
Co-Development Option has been timely exercised pursuant to Section 5.4.

1.142     “[**] Exclusivity Period” means the period beginning on the Execution
Date and ending [**] following the Effective Date.

1.143     “[**] Non-Co Product” means a [**] Product arising from a [**] Non-Co
Program.

1.144     “[**] Non-Co Program” means all [**] Programs other than the [**]
Co-Development Program.

1.145     “[**] Product”  means a product or product candidate that contains a
[**] Antibody as the active ingredient, including all formulations and dosages
of such [**] Antibody.

1.146     “[**] Program” means the program of research, Development and
Commercialization activities conducted with respect to any [**] Product. [**]
Programs include the [**] Co-Development Program (if any) and the [**] Non-Co
Programs.

1.147     “[**] Target Pair” means a Target Pair where at least one Target is
[**].

1.148     “Third Party” means any Person other than a Party or any of its
Affiliates.

1.149     “United States” means the United States of America and its territories
and possessions.

1.150     “V-Region” means the V-DOMAIN of the immunoglobulin (IG), encoded by
the V-J-REGION (VL) and the rearranged V-D-J-REGION (VH).

1.151     “Valid Claim” means (a) a claim of an issued patent that has not
expired or been abandoned, or been revoked, held invalid, unpatentable, or
unenforceable by a patent office, court or other governmental agency of
competent jurisdiction in a final and non-appealable judgment (or judgment from
which no appeal was taken within the allowable time period) or (b) a claim
within a patent application that has not been revoked, cancelled, withdrawn,
held invalid,





22

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

unpatentable, or finally abandoned and that has not been pending for more than
[**] from the date of its earliest priority date.

1.152     Additional Definitions. Each of the following definitions is set forth
in the Section of this Agreement indicated below:

DEFINITION

 

SECTION

Additional Co-Development Budget

 

5.1(c)

Additional Co-Development Option

 

5.5(a)

Additional Co-Development Plan

 

5.1(c)

Additional Co-Funding Termination Notice

 

5.5(f)

Additional Co-Funding Termination Date

 

5.5(f)

Additional JDC

 

3.2

Additional Option Period

 

5.5(b)(i)

Additional Pivotal Period Costs

 

5.5(f)

Agreement

 

Preamble

Alliance Manager

 

3.7

Arising Manufacturing Patent

 

8.2(b)(i)

Arising Product-Specific Patent

 

8.2(b)(ii)

Auditee

 

9.8(f)

Audit Rights Holder

 

9.8(f)

Audit Team

 

9.8(a)

Bankruptcy Code

 

2.6(a)

Board of Directors

 

1.17(a)

Breaching Party

 

10.2(b)

Buy-In Data

 

5.3(d)(i)

Buy-In Party

 

5.3(d)(i)

Co-Detailing Right

 

7.3(a)

Combination Product

 

1.82(d)

Controlling Party

 

8.3(f)

Detailing Overrun

 

9.6(b)

Detailing Budget

 

7.3(a)

Detailing Plan

 

7.3(a)

Disclosing Party

 

13.2

Divisionals

 

8.2(a)(iii)

Effective Date

 

15.16(c)

Exclusive Target

 

1.131

Execution Date

 

Preamble

Existing Patent Divisionals

 

8.2(a)(ii)

Existing Patents

 

12.3(l)

Extension Period

 

4.9(a)

Gatekeeper

 

4.2

Global Branding Strategy

 

7.4(a)

Global Safety Database

 

5.7(c)

Global Study

 

5.3(b)(iii)

Incyte

 

Preamble

 



23

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

DEFINITION

 

SECTION

Incyte Indemnified Parties

 

11.1(a)

Incyte Revised [**] Terms

 

2.10(b)

IMOD Reserved Period

 

2.9

Indemnity Cap

 

11.2(a)

Infringement Action

 

8.4(b)

Initial Enforcing Party

 

8.4(b)

Initial Research Plan

 

4.10(b)

JFC

 

3.2

JIPC

 

3.2

JMC

 

3.2

JRC

 

3.2

JSC

 

3.1(a)

Material

 

8.3(f)(iv)

Merus

 

Preamble

Merus In-License Agreements

 

12.3(m)

Merus Indemnified Parties

 

11.1(a)

Non-Breaching Party

 

10.2(b)

Non-Controlling Party

 

8.3(f)

Not Available List

 

4.2

Notice

 

15.6

Novel Discovery Plan

 

4.10(a)(ii)

Novel Gatekeeper Notice

 

4.5(b)

Novel Program Cap

 

4.3(b)

Participating Party

 

8.4(d)

Payments

 

9.9

Payment Shortfall

 

11.2(a)

Pharmacovigilance Agreement

 

5.7(c)

Product Information

 

13.1

Program 1 JCC

 

3.2

Program 1 JDC

 

3.2

Program 1 Joint Development Activity

 

5.3(b)(iii)

Program 1 Joint Development Budget

 

5.3(b)(iii)

Program 1 Joint Development Plan

 

5.3(b)(iii)

Program 1 Joint Manufacturing Process

 

6.3(a)

Program 1 Joint Manufacturing Technology

 

6.3(b)

Program 1 Incyte Territory Development Plan

 

5.3(a)(ii)

Program 1 Opt-Out

 

5.3(b)(iv)

Program 1 Opt-Out Date

 

5.3(b)(iv)

[**]

 

[**]

[**] Notice

 

[**]

Program 1 US Development Plan

 

5.3(a)(ii)

Receiving Party

 

13.2

Reimbursable Research Costs

 

4.10(c)

Research Plans

 

4.10(b)

Research Term

 

4.9(a)





24

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

DEFINITION

 

SECTION

Research Term Extension Fee

 

4.9(a)4.9

[**]

 

9.6(b)

Royalty Term

 

9.3(c)

Second Enforcing Party

 

8.4(c)(i)

Severed Clause

 

15.12

Sole Enforcing Party

 

8.4(b)

Subcommittees

 

3.2

Term

 

10.1

[**] Co-Detailing Product

 

7.3(b)(i)

[**] Co-Development Budget

 

5.1(b)

[**] Co-Development Option

 

5.4(a)

[**] Co-Development Period

 

5.4(a)

[**] Co-Development Plan

 

5.1(b)

[**] Co-Funding Termination Date

 

5.4(f)

[**] Co-Funding Termination Notice

 

5.4(f)

[**] Discovery Plan

 

4.10(a)(i)

[**] Gatekeeper Notice

 

4.4(c)

[**] JCC

 

3.2

[**] JDC

 

3.2

[**] Option Period

 

5.4(a)

[**] Costs

 

5.4(f)

[**] Program Cap

 

4.3(b)

Third-Party Infringement

 

8.4(a)

Third Party Payments

 

8.5(c)

[**] Terms

 

2.10(b)

Transition

 

10.5

Trigger Notice

 

7.3(a)

Unenforced Merus Platform Patent

 

9.3(e)

Voting Stock

 

1.17(a)

 

1.153     Construction. In construing this Agreement, unless expressly specified
otherwise:

(a)     references to Sections and Exhibits are to sections of, and exhibits to,
this Agreement;

(b)     except where the context otherwise requires, use of either gender
includes the other gender, and use of the singular includes the plural and vice
versa;

(c)     headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

(d)     any list or examples following the word “including” shall be interpreted
without limitation to the generality of the preceding words;

(e)     the word “days” means calendar days unless otherwise specified;





25

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(f)     all references to “dollars” or “$” or “USD” herein shall mean U.S.
Dollars; and

(g)     each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof. In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.

ARTICLE II
Collaboration OVERVIEW; LICENSES

2.1     Overview of Collaboration. The Parties shall undertake a collaboration
under this Agreement consisting, in general, of the following major component
programs:

(a)     Program 1. A worldwide collaboration with respect to Program 1 Products,
pursuant to which the Parties may share Development Costs for agreed upon
studies, Incyte shall have the exclusive right to Develop, manufacture, and
Commercialize Program 1 Products in the Incyte Territory, and Merus shall have
the exclusive right to Develop, manufacture, and Commercialize Program 1
Products in the United States, all as more fully set forth in this Agreement,
including Sections 4.10(b), 5.3, 7.2(a), and ARTICLE VI;

(b)     Program 2. A worldwide collaboration with respect to Program 2 Products,
pursuant to which Incyte shall have the exclusive worldwide right to Develop,
manufacture and Commercialize Program 2 Products, all as more fully set forth in
this Agreement, including Sections 4.10(b), 5.1(a), and 7.2(c);

(c)     [**] Program. A worldwide collaboration with respect to multiple
potential [**] Products, pursuant to which Incyte shall have the exclusive
worldwide right to Develop, manufacture and Commercialize [**] Products, except
that Merus shall have the right with respect to one [**] Product to co-fund
development and share in profits and losses in the United States, and Co-Detail
in the United States, all as more fully set forth in this Agreement, including
Sections 4.4 4.10(a), 4.10(b), 5.1(b), 5.4, 7.2(b), 7.3, and 9.6; and

(d)     Novel Programs. A worldwide collaboration with respect to multiple Novel
Program Products, pursuant to which Incyte shall have the exclusive worldwide
right to Develop, manufacture and Commercialize such Novel Program Products,
except that Merus shall have the right as set forth in Section 5.5 with respect
to up to two (2) Novel Programs to co-fund development and share in profits and
losses in the United States, all as more fully set forth in this Agreement,
including Sections 4.5, 4.10(b), 5.1(a), and 7.2(c).

2.2     Goal of Research Plans. The overall goal of the Research Plans under
this Agreement is for Merus to generate and deliver to Incyte suitable
Bi-Specific Constructs for the Target Pair of each Program such that a total of
eleven (11) Programs achieve Program Selection. Such eleven (11) Programs
include Program 1, Program 2, [**] Programs and [**] Novel Programs; provided
that for each of Program 1, Program 2, and all the [**] Programs that are
dropped prior to Program Selection, the number of possible Novel Programs shall
be increased by





26

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

[**] (or if all of the foregoing are dropped, [**]), increasing the total number
of Novel Programs to [**].  

2.3     Rights Granted by Merus to Incyte.  

(a)     Program 1. Subject to the terms of this Agreement, Merus hereby grants
to Incyte (i) a co-exclusive (with Merus and its Affiliates), worldwide license,
with the right to sublicense (subject to Section 2.5), under Merus IP, Merus
Platform IP and Merus’s and its Affiliates’ interests in Joint Arising IP and
Target Pair Arising IP, to conduct research and Development activities under the
Program 1 Incyte Territory Development Plan and Program 1 Joint Development Plan
and (ii) an exclusive (even as to Merus and its Affiliates) license, with the
right to sublicense (subject to Section 2.5), under Merus IP, Merus Platform IP
and Merus’s and its Affiliates’ interests in Joint Arising IP and Target Pair
Arising IP, to Commercialize, make, have made, use, offer for sale, sell and
import Program 1 Antibodies and Program 1 Products in the Incyte Territory and
to make and have made Program 1 Antibodies and Program 1 Products worldwide for
purposes of Commercialization in the Incyte Territory.

(b)     Program 2. Subject to the terms of this Agreement, Merus hereby grants
to Incyte an exclusive (even as to Merus and its Affiliates), worldwide license,
with the right to sublicense (subject to Section 2.5), under Merus IP, Merus
Platform IP and Merus’s and its Affiliates’ interests in Joint Arising IP and
Target Pair Arising IP, to research, Develop, Commercialize, make, have made,
use, offer for sale, sell and import Program 2 Antibodies and Program 2
Products.

(c)     [**] Program. Subject to the terms of this Agreement, Merus hereby
grants to Incyte, an exclusive (even as to Merus and its Affiliates), worldwide
license, with the right to sublicense (subject to Section 2.5), under Merus IP,
Merus Platform IP and Merus’s and its Affiliates’ interests in Joint Arising IP
and Target Pair Arising IP, to research, Develop, Commercialize, make, have
made, use, offer for sale, sell and import [**] Antibodies and [**] Products.
The grant set forth in this Section 2.3(c) is effective as of the Effective Date
for purposes of the [**] Discovery Plan and will automatically become effective
on a [**] Program basis upon the designation of a [**] Target Pair for the
applicable [**] Program (or, as the case may be, a Novel Program, by Incyte
pursuant to Section 4.4, as applicable).

(d)     Novel Programs. Subject to the terms of this Agreement, Merus hereby
grants to Incyte an exclusive (even as to Merus and its Affiliates), worldwide
license, with the right to sublicense (subject to Section 2.5), under Merus IP,
Merus Platform IP and Merus’s and its Affiliates’ interests in Joint Arising IP
and Target Pair Arising IP, to research, Develop, Commercialize, make, have
made, use, offer for sale, sell and import Novel Program Antibodies and Novel
Program Products. The grant set forth in this Section 2.3(d) is effective as of
the Effective Date for purposes of any Novel Discovery Plan and will
automatically become effective on a Novel Program basis upon the designation of
a Novel Program Target Pair (or, as the case may be, a [**] Target Pair, by
Incyte pursuant to Section 4.4, as applicable) for the applicable Novel Program
in accordance with Section 4.5.





27

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

2.4     Rights Granted by Incyte to Merus for Program 1. Subject to the terms of
this Agreement, Incyte hereby grants to Merus under Incyte IP and Incyte’s and
its Affiliates’ interests in Joint Arising IP and Target Pair Arising IP (a) a
co-exclusive (with Incyte and its Affiliates), worldwide license, with the right
to sublicense (subject to Section 2.5), to research and conduct Development
activities under the Program 1 US Development Plan and Program 1 Joint
Development Plan and (b) an exclusive (even as to Incyte and its Affiliates)
license, with the right to sublicense (subject to Section 2.5), to
Commercialize, use, offer for sale, sell and import Program 1 Antibodies and
Program 1 Products in the United States.

2.5     Sublicenses.  

(a)     Incyte shall have the right to grant sublicenses through multiple tiers
of sublicensees under the licenses granted in Section 2.3 to its Affiliates and
to Third Parties that are conducting research, Development, or Commercialization
activities with Incyte or its Affiliates with respect to the Licensed Antibodies
and the Licensed Products; provided that Incyte shall remain responsible for its
obligations under this Agreement and shall be responsible for the performance of
the relevant sublicensee, and any such sublicenses shall be pursuant to a
written agreement that is consistent with the terms and conditions of this
Agreement.

(b)     Subject to Section 2.10, Merus shall have the right to grant
sublicenses, through multiple tiers of sublicensees, under the licenses granted
in Section 2.4, to its Affiliates and to Third Parties that are conducting
research, Development, or Commercialization activities with Merus or its
Affiliates with respect to the Licensed Antibodies and the Licensed Products;
provided that Merus shall remain responsible for its obligations under this
Agreement and shall be responsible for the performance of the relevant
sublicensee, and any such sublicenses shall be pursuant to a written agreement
that is consistent with the terms and conditions of this Agreement.

(c)     If either Party grants a sublicense to a Third Party as permitted by
this Section 2.5, then such Party shall provide the other Party prompt written
notice thereof and shall provide the other Party with an executed copy of any
such sublicense (redacted as necessary to protect confidential or commercially
sensitive information). Except as otherwise agreed by the Parties in writing,
each Party shall be jointly and severally responsible with its sublicensees to
the other Party for failure by its sublicensees to comply with this Agreement.
If (i) the sublicensee fails to cure a material breach or to take reasonable
steps to cure such breach under any such sublicense within [**] after notice of
such breach and (ii) such material breach also constitutes a breach of this
Agreement, the Party that granted such sublicense shall terminate the sublicense
at the request of the other Party.

2.6     Section 365(n) of the Bankruptcy Code; License Registration.  

(a)     Section 365(n) of the Bankruptcy Code.  All rights and licenses granted
under or pursuant to any Section of this Agreement, including the licenses
granted under this ARTICLE II and the rights granted under Sections 4.1(c) and
5.3(e), are and will otherwise be deemed to be for purposes of Section 365(n) of
the United States Bankruptcy Code (Title 11, U.S. Code), as amended (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined in
Section 101(35A) of the Bankruptcy Code. The Parties will retain and may fully
exercise all of





28

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

their respective rights and elections under the Bankruptcy Code. Each Party
agrees that the other Party, as licensee of such rights under this Agreement,
will retain and may fully exercise all of its rights and elections under the
Bankruptcy Code or any other provisions of applicable Law outside the United
States that provide similar protection for “intellectual property.” The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Party under the Bankruptcy Code or analogous provisions of
applicable Law outside the United States, the other Party will be entitled to a
complete duplicate of (or complete access to, as the other (non-bankrupt) Party
deems appropriate) such intellectual property and all embodiments of such
intellectual property, which, if not already in such Party’s possession, will be
promptly delivered to it upon such Party’s written request thereof. Any
agreements supplemental hereto will be deemed to be “agreements supplementary
to” this Agreement for purposes of Section 365(n) of the Bankruptcy Code.

(b)     License Agreement Registration. A Party may, in its sole discretion,
register or record the existence of this Agreement, the exclusivity of the
licenses under this Agreement and the Patent Rights licensed to such Party under
this Agreement with applicable intellectual property registers, patent offices
or other governmental authorities as necessary to support the rights licensed to
such Party under this Agreement in an applicable territory. Upon a Party’s
request, the other Party will execute and record such documents as are necessary
in connection with such registration or recordation.

2.7     Retained Rights.

(a)     No Implied Licenses or Rights. Except as expressly provided in this
Agreement, all rights in and to the Merus IP, Merus Platform IP, and Merus’s and
its Affiliates’ interests in Joint Arising IP and Target Pair Arising IP and any
other Patent Rights or Know-How of Merus and its Affiliates, are hereby retained
by Merus and its Affiliates. Except as expressly provided in Section 2.4, and
subject to Section 2.8, all rights in and to the Incyte IP, Incyte’s and its
Affiliates’ interests in Joint Arising IP and Target Pair Arising IP and any
other Patent Rights or Know-How of Incyte and its Affiliates, are hereby
retained by Incyte and its Affiliates.

(b)     Other Retained Rights. Notwithstanding (i) the licenses granted to
Incyte pursuant to Section 2.3, Merus retains the right to practice under the
Merus IP, Merus Platform IP, Joint Arising IP, and Target Pair Arising IP to
perform its obligations under this Agreement and (ii) the licenses granted to
Merus pursuant to Section 2.4, Incyte retains the right to practice under the
Incyte IP, Joint Arising IP, and Target Pair Arising IP to perform its
obligations under this Agreement.

2.8     Exclusivity; Certain Covenants.  

(a)       Merus.  

(i)     For the duration of the Term, and except as otherwise permitted under
Section 10.5, neither Merus nor any of its Affiliates shall, with respect to
[**], (A) itself develop or commercialize, or collaborate or partner with any
Third Party to develop or commercialize any product which contains an Antibody,
(B) authorize any Third Party to develop,





29

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

manufacture or commercialize any product which contains an Antibody, or (C)
provide or make available to any Third Party any Antibody or the sequence
information therefor, wherein the [**] in each case of (A) through (C) has (1)
[**] or greater homology and/or (2) [**] relative to the [**], provided that the
foregoing limitations in this Section 2.8(a)(i) shall not apply to any [**].
Notwithstanding the foregoing, the restrictions in (A)–(C) shall not be
construed to (x) limit Merus’s rights under Section 10.5 following termination
of a Program, or (y) obligate Merus or its Affiliates to [**] a Third Party from
[**] manufacturing, developing or commercializing a Bi-Specific Construct [**]
that such Third Party [**] generated, where such Third Party’s [**] is a [**]
created or developed by Merus for such Third Party in compliance with this
Section 2.8(a)(i) and the terms of this Agreement.

(ii)     During the [**] Exclusivity Period, neither Merus nor any of its
Affiliates shall (or shall authorize any Third Party to) Develop or
Commercialize outside of this Agreement any Bi-Specific Construct specifically
binding to [**].

(iii)     For the duration of the applicable Term with respect to a Licensed
Product arising from a [**] Program, neither Merus nor any of its Affiliates
shall (or shall authorize any Third Party to) Develop or Commercialize outside
of this Agreement any Bi-Specific Construct specifically binding to the [**]
Target Pair for such [**] Program, unless (A) such [**] Target Pair is a Dropped
Target Pair, in which case Section 4.8 shall apply, or (B) the corresponding
[**] Program is a Terminated Program.

(iv)     For the duration of the applicable Term with respect to a Licensed
Product arising from a Program (other than a [**] Program, but including a Novel
Program for which the Target Pair is a [**] Target Pair, in accordance with
Section 4.4), neither Merus nor any of its Affiliates shall (or shall authorize
any Third Party to) Develop or Commercialize outside of this Agreement any
Bi-Specific Construct specifically binding to a Target Pair for such Program,
unless (A) such Target Pair is a Dropped Target Pair, in which case Section 4.8
shall apply, or (B) the corresponding Program is a Terminated Program.

(v)     For the duration of the Research Term, (A) Merus shall not exclusively
license rights to a [**] to any Third Party and (B) any and all [**] Controlled
by Merus or its Affiliates will be available for use in Bi-Specific Constructs
under this Agreement, provided that the foregoing shall not be construed to
limit Merus’s ability to grant exclusivity to a Third Party with respect to a
Target Pair that includes a [**] (or Bi-Specific Constructs directed to such
Target Pair), provided that no exclusivity is granted with respect to the [**]
arm of such Target Pair, or any specific sequences thereof.

(b)       Incyte.  

(i)     For the duration of the Term, and except as provided in this Agreement,
neither Incyte nor any of its Affiliates shall, with respect to [**], (A) itself
develop or commercialize, or collaborate or partner with any Third Party to
develop or commercialize any product which contains an Antibody, (B) authorize
any Third Party to develop, manufacture or commercialize any product which
contains an Antibody, or (C) provide or make available to any Third Party any
Antibody or the sequence information therefor, wherein the [**] in each case of





30

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(A) through (C) has (1) [**] or greater homology and/or (2) [**] relative to the
[**]; provided that the foregoing limitations in this Section 2.8(b)(i) shall
not apply (I) to any [**] or (II) to any [**] before the Execution Date [**] as
demonstrated by reasonable evidence. Notwithstanding the foregoing, the
restrictions in (A)–(C) shall not be construed to (x) limit Incyte’s rights set
forth elsewhere in this Agreement, or (y) obligate Incyte or its Affiliates to
[**] a Third Party from [**] manufacturing, developing or commercializing a
Bi-Specific Construct [**] that such Third Party [**] generated, where such
Third Party’s [**] is a [**] created or developed by Incyte for such Third Party
in compliance with this Section 2.8(b)(i) and the terms of this Agreement.

(ii)     During the [**] Exclusivity Period, neither Incyte nor any of its
Affiliates shall (or shall authorize any Third Party to) Develop or
Commercialize outside of this Agreement any Bi-Specific Construct specifically
binding to [**].

(iii)     For the duration of the applicable Term with respect to a Licensed
Product arising from a [**] Program, neither Incyte nor any of its Affiliates
shall (or shall authorize any Third Party to) Develop or Commercialize outside
of this Agreement any Bi-Specific Construct specifically binding to the [**]
Target Pair for such [**] Program, unless (A) such [**] Target Pair is a Dropped
Target Pair, in which case Section 4.8 shall apply, or (B) the corresponding
[**] Target Program is a Terminated Program.

(iv)     For the duration of the applicable Term with respect to a Licensed
Product arising from a Program (other than a [**] Program, but including a Novel
Program for which the Target Pair is a [**] Target Pair, in accordance with
Section 4.4), neither Incyte nor any of its Affiliates shall (or shall authorize
any Third Party to) Develop or Commercialize outside of this Agreement any [**]
specifically binding to a Target Pair for such Program, unless (A) such Target
Pair is a Dropped Target Pair, in which case Section 4.8 shall apply, or (B) the
corresponding Program is a Terminated Program.

(c)       Certain Covenants.

(i)     Without limiting Merus’s obligations under Section 2.8(a), during the
Research Term, neither Merus nor any of its Affiliates shall (A) enter into any
[**] Transaction or (B) [**] any Third Party [**] Transaction (i.e., the [**]
Transaction must be [**] a Third Party), where, as of the proposed execution
date of such agreement or the proposed date of [**], the applicable [**] Target
is also contained in any Target Pair that is either (1) the [**] under this
Agreement or (2) a [**] Target Pair or [**] Target Pair.

(ii)     During the Research Term, if Merus intends to enter into a [**]
Transaction, then, prior to entering into such [**] Transaction, Merus shall
notify the Gatekeeper in writing of the [**] Target that is proposed to be the
subject of such [**] Transaction. Within [**] following the Gatekeeper’s receipt
of such notice, the Gatekeeper shall verify whether such [**] Target is an [**]
Target. If such proposed [**] Target is [**] Target, the Gatekeeper shall
provide written notice to both Merus and Incyte including the identity of such
Target that is [**] Target. Incyte shall have [**] following such notification
from the Gatekeeper in which to notify Merus in writing that it wishes to
designate a Target Pair including [**]  Target to be the subject of a Novel
Program under this Agreement; provided that the Novel Program Cap has not been





31

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

reached; provided further that [**] a Novel Program Target Pair if such Novel
Program Cap has been reached. If Incyte provides such notice to Merus, then such
designated Target Pair shall thereafter be a Novel Program Target Pair, the
terms of Section 2.8(c)(i) will apply (including to any [**] Transaction that
includes such Target as [**] Target), and Merus may not enter into such [**]
Transaction. If Incyte does not provide such notice within such time period,
Merus may enter into such [**] Transaction.

(iii)     Without limiting Sections 2.8(c)(i) and 2.8(c)(ii) above, during the
Research Term, Merus may not enter into any agreement with any Third Party that
grants rights to such Third Party to [**] potential Target Pairs [**] such
agreement, where such grant of rights would [**] Incyte of [**] such Third Party
agreement for inclusion under this Agreement (in accordance with the terms of
this Agreement), prior to the [**] by such Third Party. Once [**] it shall [**]
if the program for such Target Pair would [**] if it were [**]. For clarity,
Merus may enter into an agreement with a Party that grants rights to such Third
Party to [**] potential Target Pairs [**] such agreement, so long as such Third
Party’s [**] is subject to Incyte’s rights and Merus’s obligations under this
Agreement.

(iv)     For clarity, the obligations in this Section 2.8(c) are in addition to
the obligations set forth in Section 4.5(a) and are not intended to limit in any
manner Section 4.5(a).

2.9     IMOD Target Pair Availability. Beginning on the Effective Date and for a
period of [**] thereafter (the “IMOD Reserved Period”), the Reserved IMOD Target
Pairs cannot be Not Available and Incyte may designate any or all such IMOD
Target Pairs as Novel Program Target Pairs pursuant to Section 4.5(b) without
going through the Gatekeeper process set forth therein. Merus shall (a)
within [**] of the Effective Date, and (b) not more than [**], but not less than
[**], prior to the expiration of the IMOD Reserved Period, provide Incyte with a
written report with respect to any research conducted and data generated by
Merus on any of the Reserved IMOD Target Pairs, in order for Incyte to determine
whether it wishes to designate any such IMOD Target Pair as a Novel Program
Target Pair prior to the expiration of the IMOD Reserved Period. In addition,
during the IMOD Reserved Period, Merus shall also provide Incyte with updates on
any material developments with respect to the IMOD Target Pairs. During and
following the expiration of the IMOD Reserved Period, the terms of
Section 4.5(a) shall apply to the Reserved IMOD Target Pairs; provided that the
[**]  period set forth in Section 4.5(a) shall begin during the IMOD Reserved
Period if Merus meets the requirements of Section 4.5(a) for a Reserved IMOD
Target Pair during the IMOD Reserved Period.

2.10     [**] Right of First Refusal.  

(a)     If, at any time during the Term applicable to Program 1, Merus intends
(i) [**], or (ii) [**], then, prior to entering into any discussions or
negotiations with [**] for [**] of the [**] or promptly following [**] of [**]
in the United States, as applicable, Merus shall provide Incyte with prior
written notice and [**] relating to such [**], as applicable, and, for a period
of [**] after receipt of such notice and information, Incyte will have an
exclusive right of first negotiation to enter into a definitive agreement with
Merus for such [**]. Notwithstanding the





32

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

foregoing, the rights in this Section 2.10(a) shall not apply to (i) any [**];
(ii) any [**] or (iii) rights granted for the [**] for or on behalf of Merus or
its Affiliates’ for its or their [**].

(b)     If the Parties fail to enter into a definitive agreement prior to the
expiration of the [**] period set forth in Section 2.10(a), Merus may enter into
negotiations with [**] for such [**], on [**], provided that, prior to entering
into any definitive agreement with [**], Merus shall be required to first offer
to Incyte in writing (the “[**] Notice”) a [**] and that in [**] by [**] (or, if
[**] is making such an offer, [**] such [**]) (such terms, the “[**] Terms”) for
Incyte to determine whether it wishes to [**] to Merus for the [**]. Incyte
shall have [**] following such [**] Notice to offer to Merus [**] (including
[**] that [**] the [**] Terms (“Incyte [**] Terms”). If Incyte provides Incyte
[**] Terms that is  [**] the [**] Terms, Merus may, [**] (i) [**] to [**] a
 definitive agreement for such [**] based on such [**], or (ii) [**] (based on a
[**] of the [**]) a [**] to [**] that are, [**] than the [**]. If [**] terms to
Merus, taken in the aggregate, than the Incyte [**] Terms, then [**], based on
such [**] Terms, provided that Incyte shall have [**] in which to [**] of [**]
Terms with a [**] Incyte [**] Terms. If [**] does not [**] to Merus, [**] the
Incyte [**] Terms, then Merus and Incyte shall [**] for such [**] of Incyte [**]
Terms.

(c)     Merus shall [**] Incyte the [**] terms than the [**] Terms, until either
(i) Merus elects to negotiate and enter into a definitive agreement with Incyte
on [**] Incyte [**] Terms, or (ii) Incyte either notifies Merus in writing that
[**] terms than the [**] Terms [**], or [**] Incyte [**] Terms to Merus within
the [**] period following a [**] Notice. Notwithstanding the foregoing, if Merus
does not [**] with Incyte or with [**] in [**] within [**] of such election
under the foregoing clause (ii), this Section 2.10 shall apply if Merus [**]
with respect to [**] to [**]. Either Party may terminate the negotiations under
this Section 2.10 at any time in its sole discretion; provided that the terms of
this Section 2.10 [**] Merus if Merus [**] such agreement with respect to [**],
and thereafter intends to [**] set forth in Sections 2.10(a)(i) or 2.10(a)(ii)
with respect to [**] in or to abandon [**] under Section 2.10(a).

ARTICLE III
GOVERNANCE

3.1       Joint Steering Committee.

(a)     Establishment. The Parties shall establish a joint steering committee
(“JSC”) within [**] after the Effective Date that will have the responsibility
for the overall coordination and oversight of the Parties’ activities with
respect to each Program under this Agreement. As soon as practicable following
the Effective Date (but in no event more than [**] following the Effective
Date), each Party shall designate its initial [**] representatives on the JSC.
The JSC may increase or decrease the number of representatives that each Party
may appoint on the JSC, provided that each Party has the same number of
representatives. Each Party’s representatives and any substitute for a
representative shall be bound by the obligations of confidentiality set forth in
ARTICLE XIII. The JSC may invite non-members (including scientific consultants
and advisors of a Party who are under an obligation of confidentiality
consistent with this Agreement) to participate in the discussions and meetings
of the JSC, provided that such participants shall have no voting authority at
the JSC. A representative from Incyte shall act as the chairperson of the JSC.
The chairperson shall not have any greater authority than any other





33

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

representative on the JSC and shall conduct the following activities of the JSC:
(i) calling meetings of the JSC; (ii) preparing and issuing minutes of each such
meeting within [**] thereafter; (iii) ensuring that any decision-making
delegated to the JSC is carried out in accordance with Section 3.5; and (iv)
preparing and circulating an agenda for the upcoming meeting. Each Party shall
be free to change its representatives on notice to the other or to send a
substitute representative to any JSC meeting; provided that each Party shall
ensure that, at all times during the existence of the JSC, its representatives
on the JSC are appropriate in terms of expertise and seniority (including at
least one member of senior management) for the then-current stage of Development
and Commercialization of the Licensed Products and have the authority to bind
such Party with respect to matters within the purview of the JSC.

(b)     Responsibilities. The JSC shall provide strategic guidance to the
Parties, facilitate communications between the Parties, and shall have
responsibility for: (i) the general oversight of the collaboration, including
approval of the [**] Discovery Plan, any Novel Discovery Plan, Research Plans,
Development Plans, Program 1 Joint Development Budget, Program 1 Manufacturing
Plan and the Detailing Plan (if any), and amendments thereto and review of the
[**] Co-Development Budget and Additional Co-Development Budgets and amendments
thereto; (ii) periodic review of the overall goals and strategy of the Programs;
(iii) attempting to resolve any disputes arising from any Subcommittee, and to
consider any other issues brought to its attention by the Parties; (iv)
determining a joint course of action with respect to any Third-Party
Infringement in accordance with Section 8.4; and (v) performing such other
functions as appropriate to further the purposes of this Agreement, as mutually
agreed upon by the Parties in writing.

3.2       Subcommittees. The JSC may by unanimous decision (with each Party’s
representatives together having a single vote) establish and disband such
subcommittees (“Subcommittees”) as deemed necessary by the JSC including based
on the then current stage of Development and Commercialization. Each such
Subcommittee shall consist of the same number of representatives designated by
each Party, which number shall be mutually agreed by the Parties. Each Party
shall be free to change its representatives or increase or decrease the number
of its representatives on notice to the other or to send a substitute
representative to any Subcommittee meeting; provided that each Party shall
ensure that, at all times during the existence of any Subcommittee, its
representatives on such Subcommittee are appropriate in terms of expertise and
seniority for the then-current stage of Development and Commercialization of the
Licensed Product in the Field and have the authority to bind such Party with
respect to matters within the purview of the relevant Subcommittee. Each Party’s
representatives and any substitute for a representative shall be bound by the
obligations of confidentiality set forth in ARTICLE XIII. Except as expressly
provided in this Agreement, no Subcommittee shall have the authority to bind the
Parties hereunder and each Subcommittee shall report to, and any decisions shall
be made by, the JSC. The initial Subcommittees will be the Joint Research
Committee (“JRC”), the Joint Development Committee for Program 1 (“Program 1
JDC”), the Joint Development Committee for the [**] Co-Development Product
(“[**] JDC”), the Joint Development Committee for an Additional Co-Development
Product (“Additional JDC”), the Joint Commercialization Committee for the
Program 1 Product (“Program 1 JCC”), the Joint Commercialization Committee for
the [**] Co-Detailing Product (“[**] JCC”), the Joint Manufacturing Committee
(“JMC”), the Joint Intellectual Property Committee (“JIPC”) and the Joint
Finance Committee (“JFC”). The JSC may





34

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

by unanimous decision (with each Party’s representatives together having a
single vote) modify the structure of the JRC to create project-specific or
multi-project specific JRCs as necessary.

(a)       Joint Research Committee.

(i)     The JRC will have the responsibility for the overall coordination and
oversight of the pre-clinical and non-clinical research activities with respect
to Program 1 and Program 2 under the Initial Research Plans and for each of the
[**] Programs and the Novel Programs pursued pursuant to the relevant Research
Plan prepared in accordance with Section 4.10(b). As soon as practicable
following the Effective Date (but in no event more than [**] following the
Effective Date), each Party shall designate its initial [**] representatives on
the JRC. Incyte shall appoint a person from among its representatives on the JRC
to serve as the chairperson of the JRC. The chairperson shall not have any
greater authority than any other representative on the JRC and shall conduct the
following activities of the JRC: (A) calling meetings of the JRC; (B) preparing
and issuing minutes of each such meeting within [**] thereafter; (C) preparing
and circulating an agenda for the upcoming meeting; and (D) ensuring that any
decision-making delegated to the JRC is carried out in accordance with
Section 3.5. The JRC may create project-specific teams as needed to facilitate
management and coordination of research activities.

(ii)     The JRC shall have responsibility for (A) overseeing the initial
transfer of information and designated activities from Merus to Incyte relating
to each Target Pair pursuant to Section 4.1(a); (B) reviewing and discussing
proposed Target Pairs; (C) preparing a Research Plan for each Program and any
amendments thereto and presenting them to the JSC for approval; (D) overseeing
the subsequent flow and transfer of information between the Parties related to
the Target Pairs pursuant to Section 4.1(b) and with respect to, including the
Data Package pursuant to Section 4.12, pursuant to Section 4.1(b); and (E)
overseeing, reviewing and coordinating the pre-clinical and non-clinical
research activities for each of the Programs under the relevant Research Plans.

(b)       Program 1 Joint Development Committee.  

(i)     The Program 1 JDC will be the principal body through which the
Development of the Program 1 Product is planned, administered and evaluated, and
shall have the responsibility for the overall coordination and oversight of the
Development activities for the Program 1 Product. At least [**] prior to
Initiation of IND-enabling studies, each Party shall designate its initial three
(3) representatives on the Program 1 JDC. A representative of Incyte shall act
as the chairperson of the Program 1 JDC. The chairpersons shall not have any
greater authority than any other representative on the Program 1 JDC and shall
conduct the following activities of the Program 1 JDC: (A) calling meetings of
the Program 1 JDC; (B) preparing and issuing minutes of each such meeting within
[**] thereafter; (C) preparing and circulating an agenda for the upcoming
meeting; and (D) ensuring that any decision-making delegated to the Program 1
JDC is carried out in accordance with Section 3.5. The Program 1 JDC shall
automatically terminate if Program 1 is terminated or dropped from this
Agreement.





35

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(ii)     The Program 1 JDC shall have responsibility for (A) discussing
potential initial and subsequent Indications for Development for Program 1
Products; (B) reviewing and commenting on the Program 1 Incyte Territory
Development Plan (or any amendments or updates thereto) prepared by Incyte
pursuant to Section 5.3(a)(ii), and the Program 1 US Development Plan (or any
amendments or updates thereto) prepared by Merus pursuant to Section 5.3(a)(ii),
and, in each case, present such plans to the JSC for approval; (C) evaluating
and commenting upon any proposal from either Party to conduct Clinical Trials or
other Development activities on a joint basis, as provided in
Section 5.3(a)(ii), and if it determines such proposed activity could be a
Global Study, presenting such Global Study to the JSC for its consideration and
potential approval; (D) preparing the Program 1 Joint Development Plan and any
amendments thereto to include any Global Study which the Parties agree to
conduct as a Program 1 Joint Development Activity, including a Program 1 Joint
Development Budget therefor, pursuant to Section 5.3(b), and presenting them to
the JSC for approval; (E) overseeing the flow of and transfer of information
between the Parties related to Program 1; and (F) overseeing, reviewing and
coordinating the conduct of activities and work under the Program 1 Incyte
Territory Development Plan, Program 1 US Development Plan and Program 1 Joint
Development Plan, as each may be amended.

(c)       [**] Joint Development Committee.

(i)     The [**] JDC will be the principal body through which the Development of
the [**] Co-Development Product is planned, administered and evaluated, and
shall have the responsibility for the overall coordination and oversight of the
Development activities for the [**] Co-Development Product. Within [**] after
Merus’s exercise of its [**] Co-Development Right, each Party shall designate
its initial three (3) representatives on the [**] JDC. Incyte shall appoint a
person from among its representatives on the [**] JDC to serve as the
chairperson of the [**] JDC. The chairperson shall not have any greater
authority than any other representative on the [**] JDC and shall conduct the
following activities of the [**] JDC: (A) calling meetings of the [**] JDC; (B)
preparing and issuing minutes of each such meeting within [**] thereafter; (C)
preparing and circulating an agenda for the upcoming meeting; and (D) ensuring
that any decision-making delegated to the [**] JDC is carried out in accordance
with Section 3.5. The [**] JDC shall automatically terminate if there is no
longer a [**] Co-Development Product under this Agreement.

(ii)     The [**] JDC shall have responsibility for (A) reviewing and commenting
on any amendment or update to the [**] Co-Development Plan and [**]
Co-Development Budget and presenting the [**] Co-Development Plan and the [**]
Co-Development Budget to the JSC for discussion and approval and (B) overseeing,
reviewing and coordinating the conduct of activities and work under the [**]
Co-Development Plan.

(d)       Additional Joint Development Committee.

(i)     The Additional JDC will be the principal body through which the
Development of an Additional Co-Development Product is planned, administered and
evaluated, and shall have the responsibility for the overall coordination and
oversight of the Development activities for such Additional Co-Development
Product. Within [**] after Merus’s exercise of an





36

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Additional Co-Development Option, each Party shall designate its initial [**]
representatives on the Additional JDC. Incyte shall appoint a person from among
its representatives on the Additional JDC to serve as the chairperson of the
Additional JDC. The chairperson shall not have any greater authority than any
other representative on the Additional JDC and shall conduct the following
activities of the Additional JDC: (A) calling meetings of the Additional JDC;
(B) preparing and issuing minutes of each such meeting within [**] thereafter;
(C) preparing and circulating an agenda for the upcoming meeting; and (D)
ensuring that any decision-making delegated to the Additional JDC is carried out
in accordance with Section 3.5. The Additional JDC shall automatically terminate
if there is no longer an Additional Co-Development Product under this Agreement.

(ii)     The Additional JDC shall have responsibility for (A) reviewing and
commenting on any amendment or update to each Additional Co-Development Plan and
Additional Co-Development Budget and presenting each Additional Co-Development
Plan and Additional Co-Development Budget to the JSC for discussion and approval
and (B) overseeing, reviewing and coordinating the conduct of activities and
work under the Additional Co-Development Plan.

(e)       Program 1 Joint Commercialization Committee.  

(i)     The Program 1 JCC shall oversee Commercialization of Program 1 Products
worldwide. At least [**] prior to anticipated NDA filing of a Program 1 Product
in the United States, each Party shall designate its initial [**]
representatives on the Program 1 JCC. A representative of Incyte shall act as
the chairperson of the Program 1 JCC. The chairperson shall not have any greater
authority than any other representative on the Program 1 JCC and shall conduct
the following activities of the Program 1 JCC: (A) calling meetings of the
Program 1 JCC; (B) preparing and issuing minutes of each such meeting within
[**] thereafter; (C) preparing and circulating an agenda for the upcoming
meeting; and (D) ensuring that any decision-making delegated to the Program 1
JCC is carried out in accordance with Section 3.5. The Program 1 JCC shall
automatically terminate if Program 1 Product terminated or dropped from this
Agreement.

(ii)     The Program 1 JCC shall be responsible for: (A) overseeing, reviewing
and coordinating the Commercialization of the Program 1 Products in the Field
worldwide; (B) discussing, and if agreed pursuant to Section 7.4(a), developing
and overseeing the Global Branding Strategy; (C) setting overall strategic
objectives and plans related to Commercialization of the Program 1 Products in
the Field in each of the United States and the Incyte Territory, consistent with
the Parties’ rights under this Agreement and Section 7.2(a); (D) reviewing
Commercialization issues for the Program 1 Products in the Incyte Territory that
will have an impact on Commercialization of the Program 1 Products in the United
States; (E) reviewing Commercialization issues for the Program 1 Products in the
United States that will have an impact on Commercialization of the Program 1
Products in the Incyte Territory; (F) providing a forum for the Parties to
discuss the Commercialization of the Program 1 Products in the Field worldwide;
and (G) such other responsibilities as may be assigned to the Program 1 JCC
pursuant to this Agreement or as may be mutually agreed upon by the Parties from
time to time.





37

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(f)       [**] Joint Commercialization Committee.  

(i)     The [**] JCC shall oversee Detailing of [**] Co-Detailing Product in the
United States. Within [**] after Merus’s exercise of the Co-Detailing Right,
each Party shall designate its initial three (3) representatives on the [**]
JCC. A representative of Incyte shall act as the chairperson of the [**] JCC.
The chairperson shall not have any greater authority than any other
representative on the [**] JCC and shall conduct the following activities of the
[**] JCC: (A) calling meetings of the [**] JCC; (B) preparing and issuing
minutes of each such meeting within [**] thereafter; (C) preparing and
circulating an agenda for the upcoming meeting; and (D) ensuring that any
decision-making delegated to the [**] JCC is carried out in accordance with
Section 3.5. The [**] JCC shall automatically terminate if there is no longer a
[**] Co-Detailing Product under this Agreement.

(ii)     The [**] JCC shall be responsible for: (A) overseeing the
implementation of, reviewing and coordinating the Detailing of the [**]
Co-Detailing Product in the Field in the United States; (B) applying the Global
Branding Strategy (or other branding strategy, if appropriate) to the [**]
Co-Detailing Product in the United States; (C) setting overall strategic
objectives and plans related to Detailing [**] Co-Detailing Product in the Field
in the United States; (D) reviewing, commenting on and approving any amendment
or update to the Detailing Plan and Detailing Budget, and presenting the
Detailing Plan and the Detailing Budget to the JSC and to Incyte for approval;
(E) reviewing Detailing issues for the [**] Co-Detailing Product; (F) providing
a forum for the Parties to discuss the Detailing of the [**] Co-Detailing
Product in the Field in the United States; and (G) such other responsibilities
as may be assigned to the [**] JCC pursuant to this Agreement or as may be
mutually agreed upon by the Parties from time to time.

(g)       Joint Manufacturing Committee.  

(i)     The JMC shall oversee the manufacture of Licensed Products worldwide. As
soon as practicable following the Effective Date (but in no event more than [**]
following the Effective Date), each Party shall designate its initial [**]
representatives on the JMC. A representative of Incyte shall act as the
chairperson of the JMC. The chairperson shall not have any greater authority
than any other representative on the JMC and shall conduct the following
activities of the JMC: (A) calling meetings of the JMC; (B) preparing and
issuing minutes of each such meeting within [**] thereafter; (C) preparing and
circulating an agenda for the upcoming meeting; and (D) ensuring that any
decision-making delegated to the JMC is carried out in accordance with
Section 3.5.

(ii)     The JMC shall be responsible for: (A) overseeing, reviewing and
coordinating the manufacture of Program 1 Products worldwide; (B) discussing and
preparing the Program 1 Manufacturing Plan and presenting it to the JSC for
approval, (C) providing a forum for the Parties to discuss the clinical and
commercial requirements for and manufacture of Program 1 Products; (D)
overseeing the manufacturing process transfer from Merus to Incyte pursuant to
Section 6.1; (E) overseeing, reviewing and coordinating the Parties’ activities
with respect to Licensed Antibody and Bi-Specific Construct [**] for Licensed
Products; and (F) such other responsibilities as may be assigned to the JMC
pursuant to this Agreement or as may be mutually agreed upon by the Parties from
time to time.





38

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(h)     Joint Intellectual Property Committee.

(i)     The JIPC shall provide a platform for the exchange of information
between the Parties, and for decision-making with respect to actions allocated
to the Parties under ARTICLE VIII, relating to the filing, prosecution and
maintenance of all Patent Rights licensed by one Party to the other in
Sections 2.3 and 2.4; provided, that the Parties shall discuss filing,
prosecution and maintenance of the Merus Platform IP only with respect to the
Licensed Antibodies and Licensed Products. As soon as practicable following the
Effective Date (but in no event more than [**] following the Effective Date),
each Party shall designate its [**] representatives on the JIPC. A
representative of Incyte shall act as the chairperson of the JIPC. The
chairperson shall not have any greater authority than any other representative
on the JIPC and shall conduct the following activities of the JIPC: (A) calling
meetings of the JIPC at least every quarter; (B) preparing and issuing minutes
of each such meeting within [**] thereafter; and (C) preparing and circulating
an agenda for the upcoming meeting.

(ii)     The JIPC shall discuss the following with respect to Patent Rights
described under Section 3.2(h)(i): (A) [**]; (B) [**]; and (C) [**], except with
respect to [**]. With respect to [**], the JIPC shall discuss [**] the Licensed
Antibodies or the Licensed Products. In discussing the foregoing matters, the
JIPC shall [**] Parties and shall [**] Intellectual Property [**] under this
agreement to both Parties including the [**] one Party to the other. The
applicable Party or the Parties shall determine such foregoing matters as set
forth in ARTICLE VIII based on decision-making of the JIPC with respect to the
foregoing matters.

(i)     Joint Finance Committee. The JFC shall provide a forum for the
discussion and exchange of information between the Parties relating to Research
Costs, the Program 1 Joint Development Budget, the [**] Co-Development Budget,
the Additional Co-Development Budget, Allowable Expenses, Net Profits and Net
Losses. As soon as practicable following the Effective Date (but in no event
more than [**] following the Effective Date), each Party shall designate its
[**] representatives on the JFC. A representative of Incyte shall act as the
chairperson of the JFC. The chairperson shall not have any greater authority
than any other representative on the JFC and shall conduct the following
activities of the JFC: (A) calling meetings of the JFC at least every quarter;
(B) preparing and issuing minutes of each such meeting within [**] thereafter;
and (C) preparing and circulating an agenda for the upcoming meeting.

3.3     Committee Meetings. Commencing in the first Calendar Quarter of 2017,
the JSC and each of the Subcommittees that have been established shall each hold
at least one (1) meeting per Calendar Quarter at such times during such Calendar
Quarter as the chairperson elects to do so. Except where a Party fails to
appoint a member or members to the JSC or its Subcommittees or fails to
participate in meetings of the JSC or its Subcommittees pursuant to
Section 3.5(b)(i), meetings of the JSC and the Subcommittees, respectively,
shall be effective only if at least one (1) representative of each Party is
present or participating. The JSC and its Subcommittees may meet either (i) in
person at either Party’s facilities or at such locations as the Parties may
otherwise agree or (ii) by audio or video teleconference; provided that no less
than one (1) meeting during each Calendar Year shall be conducted in person,
with such in-person meetings alternating between the locations of each Party, or
as otherwise mutually agreed. Other representatives of each Party involved with
the Licensed Product may attend meetings as non-voting participants, subject to
the





39

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

confidentiality provisions set forth in ARTICLE XIII. Additional meetings of the
JSC and its Subcommittees may also be held with the consent of each Party, or as
required under this Agreement, and neither Party shall unreasonably withhold its
consent to hold such additional meetings. Each Party shall be responsible for
all of its own expenses incurred in connection with participating in all such
meetings.

3.4     Authority. The JSC and any Subcommittee shall have only the powers
assigned expressly to it in this ARTICLE III and elsewhere in this Agreement,
and shall not have any power to amend, modify or waive compliance with or the
terms of this Agreement. In furtherance thereof, each Party shall retain the
rights, powers and discretion granted to it under this Agreement and no such
rights, powers or discretion shall be delegated or vested in the JSC or any
Subcommittee unless such delegation or vesting of rights is expressly provided
for in this Agreement or the Parties expressly so agree in writing.

3.5       Decisions.  

(a)     Initial Dispute Resolution Procedures. Subject to the provisions of this
Section 3.5, actions to be taken by the JSC and each of the Subcommittees shall
be taken only following a unanimous vote, with all of each Party’s
representatives together having one (1) vote. If any Subcommittee fails to reach
unanimous agreement on a matter (with each Party’s representatives together
having a single vote) before it for decision for a period in excess of [**],
either Party may refer the matter to the JSC.

(b)     Final Decision-Making. If the JSC, using good faith efforts in
compliance with Section 3.5(c), fails to reach unanimous agreement on a matter
within the scope of the JSC’s authority (with each Party’s representatives
together having a single vote) before it for decision (whether originating there
or referred to it by a Subcommittee) for a period in excess of [**], the
following provisions shall apply:

(i)     The JSC representatives appointed by [**] shall have the deciding vote
on [**] other than (A) those matters for which [**] has the deciding vote
pursuant to Section 3.5(b)(ii) and (B) those matters related to [**] requiring
the consent of both Parties’ representatives and as to which neither Party has
final say as expressly provided in Section 3.5(b)(iii). [**] shall have the
right to appeal any such final decision of the [**] representatives to the JSC
by referring such dispute to the [**] Executive Officer or a designee of the
[**] Executive Officer with decision-making authority for resolution, in which
case the [**] Executive Officer or designee shall make himself or herself
reasonably available to [**] representatives for a period of [**] to review and
discuss such issue, including holding an in-person meeting with [**]
representatives, if requested. In such case, the [**] Executive Officer or
designee shall have the deciding vote on such issue. For clarity, Incyte shall
have final decision-making authority over the budgets for all Development Plans
and for the [**].

(ii)     Except for those matters related to [**] requiring the consent of both
Parties’ representatives and as to which neither Party has final say as
expressly provided in Section 3.5(b)(iii), the JSC representatives appointed by
[**] shall have the deciding vote on any matter involving (A) the [**] of any
[**] Antibody or [**] Product in or for the United States,





40

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

including (1) [**] in the United States, (2) the [**] or [**] thereto, and (3)
any disputes regarding whether an activity under Sections 5.3(a)(iii) or 5.3(c)
is [**] of [**] Products in the United States; provided that the [**] JSC
representatives must make such determination reasonably; and (B) any matter
within the scope of responsibility of the JIPC pertaining to Patent Rights
contained within [**] or pertaining to [**].[**] shall have the right to appeal
any such decision of the JSC to the [**] Executive Officer or a designee of the
[**] Executive Officer with decision-making authority for resolution, in which
case the [**] Executive Officer or designee shall make himself or herself
reasonably available to [**] representatives for a period of [**] to review and
discuss such issue, including holding an in-person meeting with [**]
representatives, if requested. In such case, the [**] Executive Officer or
designee shall have the deciding vote on such issue.

(iii)     Neither Party shall have the final say over a matter that relates to
any [**] or any [**] and/or its related [**], as contemplated in Section 5.3(b),
and, unless and until both Parties’ representatives on the JSC approve such [**]
and associated [**],  neither Party shall [**], and either Party shall have the
right to [**], in accordance with Section 5.3(c). In addition, neither Party
shall have final say over (A) the [**] Products for the [**], and, if the
Parties are unable to agree [**] on a [**] Products applicable to [**], each
Party shall have the right to [**], or (B) the [**] for [**] and, if the Parties
are unable to agree through the JSC on the [**] for [**], each Party shall have
the right to pursue [**] for its territory.

(c)     Good Faith.  In conducting themselves on the JSC or any Subcommittees,
and in exercising their rights under this ARTICLE III, all representatives of
both Parties shall consider diligently, reasonably and in good faith all input
received from the other Party, and shall use reasonable efforts to reach
consensus on all matters before them. Notwithstanding such final decision making
rights of a Party, neither Party shall exercise its right to finally resolve a
dispute pursuant to Section 3.5(b): (i) in a manner that excuses such Party from
any of its obligations specifically enumerated under this Agreement; (ii) in a
manner that negates any consent rights or other rights specifically allocated to
the other Party under this Agreement; (iii) to resolve any dispute regarding
whether a Party may [**]; (iv) to [**]; (v) to resolve any dispute regarding
whether a milestone event set forth in Section 9.2 has been achieved; (vi) in a
manner that would require the other Party to perform any act that it reasonably
believes to be inconsistent with any Law or any approval, order, policy or
guidelines of a Regulatory Authority; or (vii) or in a manner that has a
material adverse impact on the rights or ability of a Party to [**] Products in
its territory.

3.6       Committee Membership.

(a)     Appointment is a Right. The appointment of members of the JSC and any
Subcommittees is a right of each Party and not an obligation and shall not be a
“deliverable” as referenced in any existing authoritative accounting literature.
Each Party shall be free to determine not to appoint members to the JSC or any
Subcommittee.

(b)     Consequence of Non-Appointment. If a Party does not appoint members of
the JSC or any Subcommittee, it shall not be a breach of this Agreement, nor
shall any consideration be required to be returned, and unless and until such
members are appointed, the Parties shall discharge the roles of the JSC or any
Subcommittee thereof directly.





41

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

3.7     Alliance Manager. Each Party shall appoint a person(s) who shall oversee
contact between the Parties for all matters between meetings of the JSC and each
Subcommittee and shall have such other responsibilities as the Parties may agree
in writing after the Effective Date (each, an “Alliance Manager”). Each Party
may replace its Alliance Manager at any time by notice in writing to the other
Party.

ARTICLE IV
TARGET PAIR AND PROGRAM SELECTION; RESEARCH

4.1       Information Transfer.

(a)     Initial Information Transfer. Merus shall make available to Incyte, in a
mutually-agreed upon format and without further financial consideration, (i) the
Merus Know-How related to the Initial Research Plans and Program 1 and Program 2
and any research plan Merus has in place related to [**], in each case within
[**] after the Effective Date and (ii) the Merus Know-How and any research plan
Merus has in place related to any other Program within [**] after Incyte’s
designation of the Target Pair for such Program in accordance with this ARTICLE
IV. In addition, within [**] after the Effective Date, Merus shall disclose
summaries of currently existing Merus Know-How [**] regarding Target Pairs [**].
 

(b)     Technical Assistance; Continuing Information Transfer. From the
Effective Date through the [**] thereof, Merus shall make its relevant
scientific and technical personnel and any academic collaborators, as
applicable, reasonably available to Incyte to answer any questions or provide
instruction as reasonably requested by Incyte concerning the information
delivered pursuant to Section 4.1(a). On an ongoing and Program-by-Program basis
during the Research Term, every [**] (or such other frequency as determined by
the Parties), (i) prior to Candidate Nomination, each Party shall make available
to the other Party, in a mutually agreed-upon format, material data generated
under the [**] Discovery Plan, any Novel Discovery Plan and each Research Plan,
and (ii) following Candidate Nomination, each Party shall make available to the
other Party material data generated under the applicable Development Plan, and
such other aspects of the Incyte Know-How or Merus Know-How, as applicable, that
arise from such Party’s [**] and (A) that are [**] the other Party’s conduct of
activities, in each case [**], or (B) that are [**] the other Party.

(c)     Right of Reference or Use. Merus hereby grants to Incyte, solely for the
purposes set forth in this Agreement, a [**] relating to Licensed Antibodies or
Licensed Products arising from Programs and existing as of the Execution Date or
[**], and agrees to sign, and cause its Affiliates to sign, any instruments
reasonably requested by Merus in order to effect such grant.

4.2      Gatekeeper.  

(a)     Generally. Incyte shall promptly, but in no case later than [**] after
the Effective Date, engage and retain an independent Third Party [**] and [**]
(the “Gatekeeper”) for the purpose of confirming whether a proposed Target Pair
is Not Available and confirming whether a proposed [**] Target is an Incyte
Specified Target, such engagement to include provisions relating to
confidentiality substantially similar to those contained in this Agreement.





42

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Incyte will provide Merus a copy of the agreement for review reasonably prior to
execution (which may be redacted to remove any sensitive financial or
competitive information), and shall consider in good faith any Merus comments
thereto. The cost of the Gatekeeper shall be borne by [**]. Until [**], the
Gatekeeper will be responsible for maintaining the list of Incyte Specified
Targets and an up-to-date list of Target Pairs that are Not Available (the “Not
Available List”). Upon notice from Incyte of engagement of the Gatekeeper, Merus
shall provide the Gatekeeper (with a copy to Incyte) with the initial Not
Available List (which shall include the reason for each Target Pair being Not
Available). All communications regarding the availability of a Target Pair
between the Parties shall be exchanged through the Gatekeeper.

(b)     Notice of Not Available. During the Research Term, Merus shall promptly,
but in no case later than [**] after the occurrence of the events in the
following subsections (i) or (ii), notify the Gatekeeper (i) if any Target Pair
becomes Not Available and provide the reason for such Target Pair becoming Not
Available and (ii) if any Target Pair ceases to be Not Available. Upon receipt
of such notification, the Gatekeeper shall update the Not Available List
accordingly. For clarity, Merus shall [**] at the time such [**]; provided that
Merus shall be [**] to Incyte if Incyte seeks to designate a Target Pair for a
Program in accordance with Section 4.4(c) or Section 4.5(b), as applicable. 

4.3      Target Pairs; Program Caps.  

(a)     Generally.  The Parties agree that, as of the Effective Date, the Target
Pairs under each of Program 1 and Program 2 have been designated, and that
Program 1 and Program 2 are the only Programs for which a Target Pair has been
designated. For each of the [**] Programs and Novel Programs, subject to
Sections 4.2, 4.4 and 4.5, Incyte has the sole right to designate a Target Pair
as the subject of further research activities pursuant to a Research Plan. For
clarity, except with respect to the rights granted to Incyte for Selected
Monoclonal Antibodies binding to individual Targets composing a particular
Target Pair and the right of Incyte to [**] for a [**] as a Licensed Antibody as
described in Section 4.3(b), the designation by Incyte of a Target Pair for
inclusion in a Program does not grant to Incyte any rights to Develop and
Commercialize Antibodies binding to either (i) an [**] Target Pair, or (ii) any
[**] in such Target Pair and [**] in any other Target Pair that has been [**]
this Agreement, unless Incyte has elected or elects, subject to the Novel
Program Cap or [**] Program Cap, as applicable, to include such [**]  as the
subject of a Novel Program under this Agreement. By way of example only, if
Incyte designates each of (i) Target A x Target B and (ii) Target C x Target D
as Target Pairs in two Programs under this Agreement, Incyte [**] this Agreement
to Develop or Commercialize Antibodies [**] (unless Incyte had [**] Target), or
to [**] Target Pair that is a [**] (e.g., [**])), unless Incyte has designated a
Novel Program or [**] Program around such Target or Target Pair, subject to the
Novel Program Cap or [**] Program Cap, as applicable. For clarity, nothing under
this Section 4.3(a) shall prevent Incyte from Developing or Commercializing
Antibodies directed at any single Target outside this Agreement, subject to
Section 2.8(b)(i).

(b)     Program Caps. At any given time during the Research Term, there may be a
maximum of eleven (11) Programs being actively pursued under this Agreement.
More specifically, subject to the adjustments set forth below, in addition to
Program 1 and Program 2, there may be an active maximum of (i) [**] Novel
Programs (including any Novel Programs that





43

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

have passed Program Selection, irrespective of whether such Programs have been
terminated) (the “Novel Program Cap”), and (ii) [**] Programs (including any
[**] Programs that have passed Program Selection, irrespective of whether such
Programs have been terminated) unless no [**] Target Pairs are designated by
Incyte during the [**] Exclusivity Period, in which case the maximum shall be
[**] Programs (the “[**] Program Cap”); provided that if the [**] Program Cap
has been reached, any additional [**] Target Pair that Incyte wishes to
designate may be included as a Novel Program Target Pair for a Novel Program if,
at such time, the Novel Program Cap has not been reached. Furthermore, (A) if
[**] becomes a Dropped Program, then the Novel Program Cap shall be [**], (B) if
[**] becomes a Dropped Program, then the Novel Program Cap shall be [**], and
(C) if (a) Incyte never designated any [**] Programs or (b) all [**] Programs
included within the [**] Program Cap become Dropped Programs, then the Novel
Program Cap shall be [**] such that, if all of the foregoing (A), (B), and (C)
occur, the Novel Program Cap shall be [**]. Notwithstanding the foregoing, the
Parties may mutually agree at any time to increase the Novel Program Cap or the
[**] Program Cap, either temporarily (e.g., to facilitate the conduct of
research activities under particular Programs), or for the remainder of the
Research Term. For clarity, if Incyte chooses to pursue a Selected Monoclonal
Antibody as a Licensed Antibody and Licensed Product, Incyte would provide to
Merus written notice thereof, and such Selected Monoclonal Antibody will be
included as a Program within the Novel Program Cap or [**] Program Cap, as
applicable, and subject to the terms of this Agreement.

4.4       [**] Target Pairs.  

(a)     Generally. Pursuant to the [**] Discovery Plan, the Parties will seek to
identify one or more Target Pairs for nomination by Incyte as [**] Target Pairs.
 Potential [**] Target Pairs can arise de novo from the research or be defined
by either of the Parties as set forth below.

(b)     [**] Idea Sharing by Merus. During the Initial Research Term, Merus
shall promptly propose to Incyte in writing all Target Pairs that Merus has
identified for the potential creation of Bi-Specific Constructs, for which one
of the Fab regions specifically binds to [**].  In each case where Merus
proposes a [**] Target Pair to Incyte, Merus shall make available to Incyte, in
a mutually-agreed upon format and without further financial consideration, and
as applicable, the Merus Know-How related to such [**] Target Pairs and the
proposed monoclonal Antibodies (and sequences therefor) and actual or proposed
Bi-Specific Constructs specifically binding to such [**] Target Pairs, if any,
which shall include a written report [**] the research and Development of
Bi-Specific Constructs directed to such [**] Target Pair; provided that the
absence or unavailability of any of such information shall not limit Merus’s
obligations to promptly propose Target Pair ideas to Incyte (but the [**] period
set forth below shall not commence until such information is provided). Incyte
may evaluate such [**] Target Pairs and the associated Bi-Specific Constructs
and provide written notice to Merus not later than [**] after disclosure of such
proposal and information thereof as to whether Incyte desires to designate such
Target Pair as a [**] Target Pair under this Agreement. For clarity, a [**]
Target Pair may include an IMOD Target. Notwithstanding anything in this
Section 4.4(b), after the [**] Exclusivity Period, Merus is not required to
disclose or offer to Incyte for inclusion under this Agreement any [**] Target
Pairs that are [**] by [**] and [**] activities under this Agreement.





44

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(c)     [**] Idea Sharing by Incyte. Subject to the [**] Cap, at any time during
the Research Term, Incyte may, in its sole discretion, provide written notice to
Merus that Incyte wishes to propose a Target Pair for designation under a
Program under this Agreement. Within [**] thereafter, Merus shall provide an
updated Not Available List to the Gatekeeper (which shall include the reason for
each Target Pair being Not Available); provided that such update shall be based
on the status as of the date of Incyte’s notice. Incyte may then, in its sole
discretion, provide written notice to the Gatekeeper proposing one or more [**]
Target Pairs for designation under a [**] Program, provided that [**], any such
[**] Target Pair would only be able to be included within the collaboration
[**]. Within [**] following the Gatekeeper’s receipt of such notice, the
Gatekeeper shall verify whether such [**] Target Pair requested by Incyte is on
the Not Available List and notify Incyte in writing (the “[**] Gatekeeper
Notice”) with respect thereto and, if it is Not Available, provide the reason
given by Merus when placing such Target Pair on the Not Available List; provided
that no [**] Target Pair proposed by Incyte shall be Not Available at any time
during the [**] Exclusivity Period. If such proposed Target Pair requested by
Incyte is on the Not Available List, then, at Incyte’s request, Merus shall
provide Incyte with written evidence [**] to Incyte that such Target Pair is Not
Available. If such proposed [**] Target Pair requested by Incyte is not on the
Not Available List, then the Gatekeeper shall also notify Merus of Incyte’s
proposed [**] Target Pair, and subject to the [**] Program Cap, such proposed
[**] Target Pair shall be designated as a [**] Target Pair. For clarity, if the
[**] Cap has been reached and the Novel Program Cap has not yet been reached,
Incyte may nominate [**] Target Pairs for inclusion as Novel Programs pursuant
to Section 4.5. If the [**] Gatekeeper Notice indicates that the proposed [**]
Target Pair is Not Available, then Incyte shall have the right to pursue such
[**] Target Pair and Bi-Specific Constructs directed to such [**] Target Pair
outside of this Agreement.

(d)     Ongoing [**] Target Pair Idea Sharing by Merus. Once the [**] Program
Cap has been reached, Merus shall have no further obligation to offer potential
[**] Target Pairs to Incyte pursuant to Section 4.4(b) (but shall remain
required to disclose such Target Pairs pursuant to Section 4.5(a) if the Novel
Program Target Cap has not been reached). Notwithstanding the foregoing, if
during the Initial Research Term, a [**] Program [**], such that there are [**]
Programs (that were not included under Novel Programs) at such time than the
[**] Program Cap, [**] to Merus’s [**] to Incyte for inclusion under a [**]
Program under this Agreement (including with respect to any [**]). For clarity,
(i) Section 4.4(b) shall not apply following [**] to any Target Pairs that are
Not Available and (ii) Section 4.8 shall apply to any new Bi-Specific Constructs
that [**] that [**] identifies after the applicable [**].

4.5       Novel Program Target Pairs.  

(a)     Target Pair Idea Sharing by Merus. During [**] until the Novel Program
Cap is reached, Merus shall promptly propose to Incyte in writing [**]
Bi-Specific Constructs (excluding any [**] Target Pair already disclosed to
Incyte pursuant to Section 4.4 and, for clarity, including any Target Pair where
one or both of the Targets is an IMOD Target), and shall make available to
Incyte, in a mutually-agreed upon format and without further financial
consideration, the Merus Know-How related to such Target Pairs and the proposed
monoclonal Antibodies (and sequences therefor) and actual or proposed
Bi-Specific Constructs specifically binding to such Target Pairs, if any, which
shall include a written report [**] Bi-Specific Constructs directed to such
Target Pair; provided that the absence or unavailability of any of such
information shall not





45

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

limit Merus’s obligations to promptly propose Target Pair ideas to Incyte (but
the [**] set forth below shall not commence until such information is provided).
Incyte may evaluate such Target Pairs and the associated Bi-Specific Constructs
for inclusion as Novel Program Target Pairs under this Agreement. For a period
of [**] after Incyte’s receipt of such proposal and information, such Target
Pair may not be considered Not Available or added to the Not Available List and
Incyte may designate such Target Pair as a Novel Program Target Pair hereunder,
but may be added to the Not Available list at Merus’s discretion following the
expiration of such period, provided that Merus had satisfied the criteria for an
Internal Merus Program at the time such Target Pair was offered to Incyte. At
any time after such [**] period, Incyte may propose such Target Pair pursuant to
Section 4.5(b). Notwithstanding anything in this Section 4.5(a), Merus is not
required to disclose or offer to Incyte for inclusion under this Agreement any
Targets or Target Pairs that are [**] by [**] and [**] activities under this
Agreement.  

(b)     Target Pair Idea Sharing by Incyte. Subject to the Novel Program Cap, at
any time during the Research Term, Incyte may, in its sole discretion, provide
written notice to Merus that Incyte wishes to propose a Target Pair for
designation under a Program under this Agreement. Within [**] thereafter, Merus
shall provide an updated Not Available List to the Gatekeeper (which shall
include the reason for each Target Pair being Not Available); provided that such
update shall be based on the status as of the date of Incyte’s notice. Incyte
may then,  in its sole discretion, provide written notice to the Gatekeeper
proposing Target Pairs (other than and in addition to the Program 1 Target Pair,
Program 2 Target Pair and any [**] Target Pairs included in the [**] Program
Cap) for inclusion as a Novel Program Target Pair under this Agreement, provided
that after the expiration of the Initial Research Term, any such Target Pair
would only be able to be included within the collaboration as a replacement for
a Dropped Target Pair. For clarity, Target Pairs proposed by Incyte under this
Section 4.5(b) may (i) be [**] Target Pairs or (ii) include one or more IMOD
Targets. Within [**] following the Gatekeeper’s receipt of such notice, the
Gatekeeper shall verify whether such Target Pair requested by Incyte is on the
Not Available List and notify Incyte in writing (the “Novel Gatekeeper Notice”)
with respect thereto and, if it is Not Available, provide the reason given by
Merus when placing such Target Pair on the Not Available List; provided that no
Novel Program Target Pair containing [**] as a Target shall be Not Available at
any time during the [**] Exclusivity Period, and no Reserved IMOD Target Pair
may be Not Available during the IMOD Reserved Period. If such proposed Novel
Program Target Pair requested by Incyte is on the Not Available List, then, at
Incyte’s request, Merus shall [**] such Novel Program Target Pair is Not
Available. If such proposed Novel Program Target Pair requested by Incyte is not
on the Not Available List, then the Gatekeeper shall also notify Merus of
Incyte’s proposed Target Pair and, subject to the Novel Program Cap, such
proposed Novel Program Target Pair shall be a Novel Program Target Pair. If the
Novel Gatekeeper Notice indicates that the proposed Novel Program Target Pair is
Not Available, then Incyte shall have the right to pursue such Novel Program
Target Pair and Bi-Specific Constructs directed to such Novel Program Target
Pair outside of this Agreement.

(c)     Ongoing Novel Program Target Pair Idea Sharing by Merus. Once the Novel
Program Cap has been reached, Merus shall have no further obligation to offer
potential Targets and Target Pairs to Incyte for inclusion as Novel Program
Target Pairs under this Agreement pursuant to Section 4.5(a). Notwithstanding
the foregoing, if [**], a Novel Program [**], such that there are [**]
applicable Novel Program Cap, [**] to Merus’s [**] Targets and





46

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Target Pairs to Incyte for inclusion as Novel Program Target Pairs under this
Agreement (including with respect to [**]). For clarity, (i) Section 4.5(a)
shall not apply following a Drop Date to any Target Pairs that are Not Available
and (ii) Section 4.8 shall apply to any new Bi-Specific Constructs that
specifically bind to the Dropped Target Pair that Merus identifies after the
applicable Drop Date.

4.6       Back-Up Bi-Specific Construct Substitution. At any time during the
Term, Incyte may elect, at its discretion, to cease Development of one or more
of the Bi-Specific Construct(s) for a Program (including both Novel Programs and
[**] Programs). At any time during the Term, Incyte may elect, at its
discretion, to advance one or more back-up Bi-Specific Constructs directed at
the same Target Pair. If such election is made by Incyte [**] for the applicable
Program, Incyte shall provide written notice to Merus and (a) the Parties shall
[**] directed to such back-up Bi-Specific Constructs, and (b) the time period in
which [**] shall be no less than [**] from the date of such notice.

4.7       Change in Status. If, at any time during the Research Term, any Target
Pair that was identified as Not Available in a [**] Gatekeeper Notice or Novel
Gatekeeper Notice is no longer Not Available, Merus shall promptly, but in any
case within [**] provide written notice to Incyte and make available, [**], the
Merus Know-How related to such Target Pairs and the Bi-Specific Constructs
specifically binding to the Target Pairs. Incyte may, in its sole discretion,
select such Target Pair for inclusion in this Agreement, subject to this ARTICLE
IV.

4.8       Dropped Programs and Dropped Target Pairs.  

(a)     Program 1 and Program 2. Incyte may elect, at its sole discretion, to
drop from this Agreement either or both of Program 1 and Program 2 (and the
corresponding Target Pair and all Bi-Specific Constructs that are the subject of
such Program) by written notice to Merus delivered prior to Program Selection
for Program 1 or Program 2, as applicable, and each such Program and associated
Target Pair(s) will, effective as of the date of Incyte’s notice to Merus,
become a Dropped Program and Dropped Target Pair, as applicable. Effective upon
the date of such notice, such Dropped Target Pair shall no longer be a Program 1
Target Pair or Program 2 Target Pair. Simultaneous with such notice, or [**],
Incyte may, at its discretion, designate one additional Novel Program Target
Pair in lieu of such Dropped Target Pair, for each of Program 1 and/or Program
2, as applicable, pursuant to Section 4.5. Upon effectiveness of each such
notice designating such additional Novel Program Target Pair, the Program
covering such additional Target Pair shall thereafter be treated as a Novel
Program.

(b)     [**] Programs. For [**] Programs, on a Program-by-Program basis,  at any
time prior to the expiration of the Research Term, and prior to Program
Selection for such [**] Program, Incyte may elect, at its discretion and by
written notice to Merus, to drop any one or more [**] Programs (and the [**]
Target Pair and all Bi-Specific Constructs that are the subject of such Program)
from this Agreement, and each such Program and associated [**] Target Pair(s)
will, effective as of the date of Incyte’s notice to Merus, become a Dropped
Program and Dropped Target Pair, as applicable. Simultaneous with such notice,
or [**], Incyte may, at its discretion, either (i) designate a replacement [**]
Target Pair in lieu of such Dropped Target Pair to be the subject of research
activities hereunder or (ii) if [**], such that there are no longer any [**]





47

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Programs under this Agreement (not including any [**] Programs falling under the
Novel Program Cap), designate [**] pursuant to Section 4.5 [**] to be the [**]
hereunder. Upon effectiveness of each such notice designating such additional
[**] Target Pair or Novel Program Target Pair, as applicable, the Program
covering such additional Target Pair shall thereafter be treated as a [**]
Program or Novel Program, as applicable.

(c)     Novel Programs. For Novel Programs, on a Program-by-Program basis, at
any time prior to the expiration of the Research Term, and prior to Program
Selection for such Program, Incyte may elect, at its discretion and by written
notice to Merus, to drop such Programs (and the Target Pair and all Bi-Specific
Constructs that are the subject of such Program) from this Agreement, and each
such Program and associated Target Pair(s) will, effective as of the date of
Incyte’s notice to Merus, become a Dropped Program and Dropped Target Pair, as
applicable. Simultaneous with such notice, or at any time thereafter prior to
expiration of the Research Term, Incyte may, at its discretion, designate a
replacement Target Pair in lieu of such Dropped Target Pair to be the subject of
research activities hereunder. Upon effectiveness of each such notice
designating such additional Novel Program Target Pair, the Program covering such
additional Target Pair shall thereafter be treated as a Novel Program.

(d)     Ongoing Right to Drop and Replace. For clarity, Incyte’s right to drop
Programs and, at its discretion, elect to replace them pursuant to
Sections 4.8(a), 4.8(b), and 4.8(c) applies also to Programs that replaced such
Dropped Programs. For example, if Incyte drops Program 1 and replaces it with a
Novel Program pursuant to Section 4.8(a), that Novel Program may subsequently be
dropped and replaced with another Novel Program pursuant to Section 4.8(c) and
so on until the earlier of either expiration of the Research Term or Program
Selection for such Novel Program.

(e)     Release of Exclusivity. Upon any Target Pair becoming a Dropped Target
Pair pursuant to Sections 4.8(a), 4.8(b) or 4.8(c) above then, subject to the
applicable terms of this Agreement, Merus may thereafter Develop or
Commercialize any Bi-Specific Construct that specifically binds to the
applicable Dropped Target Pair.

(f)     [**] New Bi-Specific Constructs on Dropped Target Pairs. During the
Research Term, if Merus or an Affiliate commences internal research and
Development activities with respect to any Bi-Specific Construct that
specifically binds any Dropped Target Pair, and such Bi-Specific Construct [**],
Merus [**] with respect to such [**] for consideration as a potential Novel
Program Target Pair in accordance with Section 4.5(a), or a potential [**]
Target Pair in accordance with Section 4.4(b), as applicable. Subject to the
[**] Program Cap and the Novel Program Cap, as applicable (provided that Incyte
may elect to drop a Target Pair pursuant to Section 4.8(a), 4.8(b), or 4.8(c) if
such caps have been reached), Incyte shall have the right, exercisable within
[**] following [**], to re-designate such Dropped Target Pair hereunder. If
Incyte determines that it wishes to re-designate such Dropped Target Pair,
Incyte shall reimburse Merus, within [**] following receipt of an invoice, for
[**] of Merus’s [**] incurred in [**] with respect to the [**] such Bi-Specific
Construct and such Dropped Target Pair following the Drop Date. Upon Merus’s
receipt of such payment, such Dropped Target Pair will be reinstated under this
Agreement and shall count towards the [**] Program Cap or the Novel Program Cap,
as applicable.





48

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(g)     License Grant. Promptly following Merus’s request after a Program
becoming a Dropped Program pursuant to this Section 4.8, Incyte for itself and
on behalf of its Affiliates, shall and hereby does grant to Merus a
non-exclusive (subject to Incyte’s rights with respect to Selected Monoclonal
Antibodies), worldwide, license (subject to the royalties set forth in
Section 9.3(a)(ii)) in and to (i) any Incyte IP that is [**] or [**] Dropped
Bi-Specific Products [**] for such Dropped Program for the Development,
manufacture, or Commercialization of such Dropped Bi-Specific Products and (ii)
all Arising Manufacturing Patents and Arising Product-Specific Patents,
discovered, made or conceived under such Dropped Program for the Development,
manufacture, or Commercialization of such Dropped Bi-Specific Products. Incyte
shall also provide to Merus copies of all data generated by Incyte with respect
to the Dropped Target Pair and Merus may use and disclose such data under
reasonable confidentiality protections to the extent necessary for the
Development, manufacture, or Commercialization of such Dropped Bi-Specific
Products. Notwithstanding the foregoing, Incyte shall retain the license under
Section 2.3 to the Selected Monoclonal Antibodies that were part of such Dropped
Program for use in connection with any other Programs then existing or that may
begin during the Research Term.

4.9       Research Term.  

(a)     Research Term Duration. Commencing on the Effective Date, pursuant to
the terms of this Agreement, the Parties shall collaborate to conduct discovery
and research activities, including the activities set forth in this ARTICLE IV,
until the earlier of (a) the date upon which a total of [**] Program Selections
have occurred in relation to Bi-Specific Constructs arising from Programs
conducted under this Agreement, and (b) the [**] of the Effective Date, (such
period ending on the earlier of (a) or (b), including any extensions under the
remainder of this Section 4.9, collectively, the “Research Term”), provided
that, following the expiration of the Initial Research Term, the total number of
Programs being pursued under this Agreement may not be increased (e.g., if there
are a total of seven (7) Programs ongoing at end of the Initial Research Term,
no new Programs can be added but each of those seven (7) Programs may be dropped
and a substitute selected one or more times pursuant to Section 4.8).
Notwithstanding the foregoing, following the expiration of the Initial Research
Term and during the remainder of the Research Term, Section 4.8 shall continue
to apply, and Incyte may, [**], [**] for any [**]. If, as of the [**] of the
Effective Date, fewer than [**] Program Selections have occurred (or such number
of Program Selections corresponding to the total number of Programs that had
either achieved Program Selection or were ongoing as of the expiration of the
Initial Research Term, if less than [**]), Incyte shall have the right, at its
discretion, to extend the Research Term for successive additional [**] periods
(each, an “Extension Period”), by providing written notice to Merus no later
than [**] prior to the [**] (and each subsequent [**]) of the Effective Date,
and paying an extension fee (the “Research Term Extension Fee”) for each such
[**] extension, of [**] within [**] following an invoice from Merus for such
amount. Incyte’s ability to extend the Research Term in accordance with the
foregoing sentence shall apply until the achievement of [**] Program Selections
(or such number of Program Selections corresponding to the total number of
Programs that had either achieved Program Selection or were ongoing as of the
expiration of the Initial Research Term, if less than [**]).





49

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(b)     Expiration of the Research Term. If the Research Term expires at the end
of an Extension Period because Incyte elects not to pay a Research Term
Extension Fee under Section 4.9, and at such time [**] Program Selections have
not been achieved, then if Merus is conducting activities under any Research
Plan for a Program that has not yet achieved Program Selection, Merus shall, in
accordance with the applicable Research Plan, (i) [**] all Programs that have
not yet achieved Program Selection, and (ii) [**] for any Program for which a
Target Pair has been designated pursuant to Sections 4.4 and/or 4.5 prior to the
expiration of the Research Term but for which research activities have not yet
commenced, in each case of (i) and (ii), until the earlier of (A) [**] under
this Agreement, or (B) Incyte notifies Merus in writing that it [**]. Without
limiting the foregoing, if at the expiration of the Research Term at the end of
an Extension Period in accordance with this Section 4.9(b), regardless of
whether [**] Program Selections have been achieved, Merus shall [**] with
respect to any other active Programs, until [**].  

4.10      Conduct of Discovery and Research Activities 

(a)       Discovery Activities.  

(i)     [**] Discovery Activities. Within [**] after the Effective Date, the JRC
will prepare a plan and budget for review and approval by the JSC for the
discovery of suitable [**] Target Pairs during the [**] Exclusivity Period
(“[**] Discovery Plan”). The [**] Discovery Plan will assign responsibility for
activities needed to identify Target Pairs for designation by Incyte as [**]
Target Pairs. Merus shall use [**] to perform the obligations allocated to it
under [**] Discovery Plan in accordance with the budget. Incyte may, in its sole
discretion (A) perform activities set forth in the [**] Discovery Plan in
parallel with Merus, (B) perform an activity in lieu of Merus, if Merus has not
performed such activity pursuant to the timeline set forth in the [**] Discovery
Plan, or (C) perform any other discovery activity. The duration of the [**]
Discovery Plan shall be determined by the JRC.

(ii)     Novel Discovery Activities.  Should the Parties mutually agree that
discovery activities directed toward a potential Novel Program should be
conducted under this Agreement, the JRC will prepare a plan and budget for
review and approval by the JSC for the discovery of suitable Novel Program
Target Pairs (“Novel Discovery Plan”). The Novel Discovery Plan will assign
responsibility for activities needed to identify Target Pairs for designation by
Incyte as Novel Program Target Pairs. Merus shall use [**] to perform the
obligations allocated to it under any Novel Discovery Plan in accordance with
the budget. Incyte may, in its sole discretion (A) perform activities set forth
in the Novel Discovery Plan in parallel with Merus, (B) perform an activity in
lieu of Merus, if Merus has not performed such activity pursuant to the timeline
set forth in the Novel Discovery Plan, or (C) perform any other discovery
activity. The duration of each Novel Discovery Plan shall be determined by the
JRC.

(b)       Research Plans. Within [**] after the Effective Date, the JRC shall
prepare a research plan and budget for research activities for Program 1 and
Program 2 (the “Initial Research Plans”). The Initial Research Plans shall
include the Selected Monoclonal Antibodies and General Monoclonal Antibodies for
Program 1 and Program 2 previously generated by Merus. For a period of [**]
after receipt of the Initial Research Plans, Incyte shall [**] such Selected
Monoclonal Antibodies [**] and [**] Selected Monoclonal Antibodies which
thereafter shall be





50

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

the Selected Monoclonal Antibodies for Program 1 or Program 2, as applicable.
Within [**] after designation of each Target Pair hereunder (other than the
Program 1 Target Pair and Program 2 Target Pair), the JRC shall prepare a
research plan and budget for research activities related to such Target Pair and
the associated Bi-Specific Constructs through to Candidate Nomination (together
with the Initial Research Plans, the “Research Plans”) for review and approval
by the JSC. For each such Program, Incyte shall have the right, in its
discretion, to select the Selected Monoclonal Antibodies that will be used to
generate the Target Pair Biclonics Matrix. The Research Plans shall (i) assign
responsibilities to Merus including for generating Antibodies and Bi-Specific
Constructs to be incorporated within each of the Licensed Products and
conducting in vitro and in vivo pharmacology on such Bi-Specific Constructs and
providing resulting materials and information to Incyte and (ii) include a
budget, timeline, milestones and desired pre-clinical target characteristics for
research and Development activities through to Candidate Nomination. The intent
of each Research Plan is to set forth the activities necessary to achieve
Candidate Nomination with respect to a given Program. The duration of each
Research Plan shall be less than or equal to [**] unless otherwise determined by
the JRC; provided that Merus shall not be obligated to create a Target Pair
Biclonics Matrix for more than (A) [**] Target Pairs per year during Calendar
Years [**] or (B) [**] Target Pairs per Calendar Year thereafter. Merus shall
use [**] to perform the obligations allocated to it under each Research Plan in
accordance with the budget and shall ensure that any obligations Merus has to
Third Parties do not cause Merus to have insufficient capacity to perform its
obligations under this Agreement. Incyte may, in its sole discretion, (x)
perform Research activities set forth in the Research Plans in parallel with
Merus, (y) perform a research activity in lieu of Merus, if Merus has not
performed such activity pursuant to the timeline set forth in a Research Plan,
or (z) perform any other research activity related to such Program.

(c)       Discovery and Research Activity Costs. All Research Costs for Program
1 are Development Costs and shared equally by the Parties pursuant to
Section 5.3(b)(iii). All Research Costs for Program 2, and each Novel Program,
and for the [**] Discovery Plan, any Novel Discovery Plan and each [**] Program,
up to [**] of the amount budgeted in the [**] Discovery Plan, any Novel
Discovery Plan and applicable Research Plan (the “Reimbursable Research Costs”)
shall be borne by Incyte. If Merus in good faith believes it will be necessary
to incur costs in excess of the Reimbursable Research Costs in carrying out
activities that are necessary in order to fulfil the requirements of the [**]
Discovery Plan, any Novel Discovery Plan or a Research Plan, it shall secure
Incyte’s prior written consent before conducting such activities. Provided such
prior written consent has been secured, such costs will also be reimbursed by
Incyte. Merus shall have no obligation to carry out any research activities that
will incur Research Costs that exceed the Reimbursable Research Costs unless
Incyte has provided its consent to reimburse such excess Research Costs or
unless it is necessary for Merus to re-perform research activities that were
improperly performed under a Research Plan and are necessary for Merus to
provide a complete and accurate Data Package. At the time the [**] Discovery
Plan, any Novel Discovery Plan or any Research Plan for which there are
Reimbursable Research Costs is created by the JRC and approved by the JSC, the
Parties shall agree on a [**] reporting and payment structure to implement the
cost sharing set forth in this Section 4.10(c). If Incyte performs an activity
in lieu of Merus pursuant to Section 4.10(a), the cost of performing such
activity shall be removed from the budget allocated to Merus for such activity
and Incyte shall not be required to reimburse Merus for such costs, provided it
so notified Merus in advance that it was performing itself such activity.





51

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(d)       Reporting. Merus shall provide the JRC with a written report at least
[**] summarizing in reasonable detail Merus’s and its Affiliates’ activities,
progress and expenditures compared to allocated budget under the [**] Discovery
Plan, any Novel Discovery Plans and Research Plans. Incyte shall provide the JRC
with a written report at least [**] summarizing in reasonable detail Incyte’s
and its Affiliates’ activities, if any, under the [**] Discovery Plan, any Novel
Discovery Plans and Research Plans, or any other activities it elected to
undertake, as contemplated under Section 4.10(a).

4.11     Additional Research Activities. The JRC may require that certain
activities under the Research Plans be repeated, new research be conducted, that
Bi-Specific Constructs be created, modified or re-engineered or other
research-related activities related to the Licensed Antibodies be performed and
the JRC will adjust the applicable Research Plan and the associated budget
accordingly. In each case, [**] shall be responsible for all Research Costs
incurred under any such amended Research Plan budget that is approved by the
JSC. During the Term, in connection with Development activities under any
Program, Incyte may, in its discretion, select by written notice to Merus, one
or more General Monoclonal Antibodies for potential use in the generation of a
Bi-Specific Construct under such Program. Promptly after such notice, Merus will
notify Incyte whether Merus has granted rights to such General Monoclonal
Antibody to any Third Party. If Merus has granted rights to such General
Monoclonal Antibody to a Third Party, Incyte may (but shall not be required to)
request that Merus create a monoclonal Antibody that is less than [**]
homologous in HCDR3 to such General Monoclonal Antibody and subsequently deem
such modified General Monoclonal Antibody a Selected Monoclonal Antibody under
such Program. Incyte may request that Merus generate Bi-Specific Constructs
using such modified General Monoclonal Antibody (in which case, the provisions
of Section 2.8(b) shall not be applicable to such modified General Monoclonal
Antibody). If Merus has not granted rights to the General Monoclonal Antibody to
any Third Party, Incyte may deem such General Monoclonal Antibody as a Selected
Monoclonal Antibody under such Program. If Incyte wishes to designate one or
more General Monoclonal Antibodies as Selected Monoclonal Antibodies under this
Section 4.11, and the total number of Selected Monoclonal Antibodies would
subsequently exceed the applicable number authorized by Section 1.127, Incyte
shall contemporaneously designate an equal number of Selected Monoclonal
Antibodies of its choice to become General Monoclonal Antibodies such that there
will thereafter be only the number of Selected Monoclonal Antibodies authorized
by Section 1.127 for such Program. If Incyte deems one or more General
Monoclonal Antibodies as Selected Monoclonal Antibodies under this Section 4.11,
and the total number of Selected Monoclonal Antibodies on either individual arm
of a Target Pair would subsequently exceed [**], Incyte shall contemporaneously
designate an equal number of Selected Monoclonal Antibody of its choice to
become a General Monoclonal Antibody such that there will thereafter be no more
than [**] Selected Monoclonal Antibodies on either individual arm of such Target
Pair in accordance with Section 1.127. Once such Selected Monoclonal Antibodies
becomes a General Monoclonal Antibodies, all licenses granted to Incyte under
such Antibody as a Selected Monoclonal Antibody shall terminate.

4.12     Candidate Nomination.  

(a)     Data Packages. Merus shall: (i) at the direction of the JRC, provide to
Incyte the Data Package for Program 1 and Program 2 and their corresponding
Bi-Specific Constructs,





52

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

and (ii) on a Program-by-Program basis, use Commercially Reasonable Efforts to
provide to Incyte within [**] (or such other longer period as may be set forth
in the applicable Research Plan) following designation of each Target Pair
pursuant to Sections 4.4 or 4.5, the Data Package for such Target Pair,
including the corresponding General Monoclonal Antibodies, Selected Monoclonal
Antibodies and the Bi-Specific Construct(s) that specifically bind to such
Target Pair that are the subject of such Program, and which have been the
subject of research activities under the applicable Research Plan.

(b)     Data Package Review. Following Incyte’s receipt of a Data Package,
Incyte shall have [**], or such other period as the Parties may mutually agree,
in which to review the applicable Data Package to determine whether it wishes to
proceed with Candidate Nomination, provided that if Incyte requests additional
reasonable information and clarifications during such [**] period, then such
[**] period will be automatically extended (as necessary) for up to an
additional [**] period, during which period Incyte may continue to request
additional reasonable information and clarifications and Merus shall provide
such information and clarifications to Incyte. For clarity, Incyte may [**] set
forth in the applicable Research Plan [**] as set forth in Section 4.11. Incyte
will use [**] to initiate the vector construction activities required for
Candidate Nomination once Incyte has received all additional reasonable
information and clarification that it has requested from Merus under this
Section 4.12(b) with respect to a complete and accurate Data Package.

ARTICLE V
DEVELOPMENT; REGULATORY MATTERS

5.1       Conduct of Development Activities.  

(a)     Program 2, Novel Programs and [**] Non-Co Products. Incyte will, subject
to the terms of this Agreement, have the sole right, at its expense, to conduct
the Development of: Program 2 Antibodies and Program 2 Products; [**] Antibodies
and [**] Products (other than the [**] Co-Development Product, if any) and Novel
Program Antibodies and Novel Program Products (other than Additional
Co-Development Products, if any), in each case worldwide. At the time of
Candidate Nomination for each Program, the Parties shall discuss and agree,
through the JRC, on a plan for (i) information sharing in relation to
Development activities conducted between Candidate Nomination and Program
Selection for the applicable Program, and (ii) achieving Program Selection for
such Program.

(b)     [**] Co-Development Product. The Development of the [**] Co-Development
Product, if any, shall be governed by a written Development plan that describes
the proposed program of worldwide Development for the [**] Co-Development
Product (the “[**] Co-Development Plan”) and associated budget for such
worldwide Development (“[**] Co-Development Budget”). Incyte shall have the sole
right and responsibility for preparing and amending the [**] Co-Development Plan
and preparing and approving the [**] Co-Development Budget. Except as otherwise
provided in this Agreement, and subject to Section 5.4, all decisions with
respect to the creation, modification and implementation of the [**]
Co-Development Plan and all Development activities for the [**] Co-Development
Product, shall be made by Incyte in its sole discretion.





53

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(c)     Additional Co-Development Plans. The Development of an Additional
Co-Development Product shall be governed by a written Development plan that
describes the proposed program of worldwide Development for such Additional
Co-Development Product (the “Additional Co-Development Plan”) and associated
budget for such worldwide Development (“Additional Co-Development Budget”). [**]
shall have the [**] responsibility for preparing and amending the Additional
Co-Development Plan and preparing and approving the Additional Co-Development
Budget. Except as otherwise provided in this Agreement, and subject to
Section 5.5, all decisions with respect to the creation, modification and
implementation of the Additional Co-Development Plan and all Development
activities for the Additional Co-Development Product shall be made by Incyte in
its sole discretion.

(d)     Potential Merus Activities. Notwithstanding Sections 5.1(a) and 5.1(b),
Incyte may request that Merus conduct (i) additional research activities for one
or more of the Programs following Candidate Nomination for such Programs, or
(ii) certain Development activities that are included within Development plans
for such Programs between Candidate Nomination and Program Selection for each
such Program, by making a written proposal (which may be in PowerPoint or other
format) setting out the research and Development activities that Incyte desires
Merus to conduct, and the deliverables, estimated timeline and resource
requirements for such activities. Subject to the capacity limitations set forth
in Section 4.10(b), Merus shall [**] additional research and/or Development
activities, and to the extent that Merus performs such activities, Incyte shall
reimburse Merus for the associated documented costs as Research Costs hereunder.

5.2       Development Diligence for Programs. For each Program achieving
Candidate Nomination under this Agreement, excluding Program 1, but including
Program 2, each [**] Program, and each Novel Program, Incyte shall use [**] (a)
to progress research and Development activities for each such Program and (b) to
[**] for [**] Bi-Specific Construct arising therefrom within [**] following
Candidate Nomination for such Program, as such period may be extended by the
JSC. Following Program Selection, and on a Program-by-Program basis, Incyte
shall use [**] (i) to Develop the Program 2 Product, [**] Products (including
both the [**] Non-Co Product and the [**] Co-Development Product), and the Novel
Program Products in the Major Markets, and (ii) to seek and obtain Regulatory
Approval for [**] Licensed Product arising from each such Program in each Major
Market.

5.3       Program 1 Products.  

(a)       Generally.  

(i)     From and after the Effective Date, (A) Incyte will, subject to the terms
of this Agreement, be responsible, at its expense, for the Development of the
Program 1 Product for Regulatory Approval in the Incyte Territory; and (B) Merus
will be responsible, at its expense, for the Development of the Program 1
Product for Regulatory Approval in the United States. The Parties will strive to
work together on particular projects; however, the Parties will have the right
to conduct Development and Commercialization of the Program 1 Product
independently as provided in this Section 5.3. The Parties shall provide access
to certain information related to the Development and Commercialization of the
Program 1 Product to the





54

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Program 1 JDC, the Program 1 JCC, the JSC, and to each other as expressly
described in this Agreement and subject to the terms of this Section 5.3.

(ii)     The Development of the Program 1 Product shall be governed by a
Development plan that describes the proposed overall program of Development for
the Program 1 Product in the United States (the “Program 1 US Development Plan”)
and in the Incyte Territory (the “Program 1 Incyte Territory Development Plan”)
as well as a Program 1 Joint Development Plan covering Program 1 Joint
Development Activities. Incyte shall have the sole right and responsibility for
preparing the Program 1 Incyte Territory Development Plan. Except as otherwise
provided in this Agreement (including as provided in Section 5.3(b)), with
respect to the Program 1 Product in the Incyte Territory, all decisions with
respect to the creation, modification and implementation of the Program 1 Incyte
Territory Development Plan and Program 1 Joint Development Plan and all
Development activities shall be made by Incyte in its sole discretion; provided
that Incyte shall present to the Program 1 JDC a draft of the Program 1 Incyte
Territory Development Plan and any material changes to the Program 1 Incyte
Territory Development Plan, and shall give due consideration to any comments of
Merus thereto. Merus shall have the sole right and responsibility for preparing
the Program 1 US Development Plan. Except as otherwise provided in this
Agreement (including as provided in Sections 5.3(b)), with respect to the
Program 1 Product in the United States, all decisions with respect to the
creation, modification and implementation of the Program 1 US Development Plan
and Program 1 Joint Development Plan and all Development activities shall be
made by Merus in its sole discretion; provided that Merus shall present to the
Program 1 JDC a draft of the Program 1 US Development Plan and any material
changes to the Program 1 US Development Plan, and shall give due consideration
to any comments of Incyte thereto.

(iii)     Notwithstanding the foregoing, prior to commencing any independent
Clinical Trial or other Development activities as part of Program 1 (i.e., not
including any proposed Global Studies, which are subject to Section 5.3(b)) that
may have an effect on Development of Program 1 Product in the United States (in
case of such activities by Incyte) or in the Incyte Territory (in the case of
such activities by Merus), the Party that proposes to conduct such Clinical
Trial or other Development activities shall first submit to the Program 1 JDC
the proposed protocol for such proposed Clinical Trial or Development activities
and a written summary, in a form mutually agreed by the Parties, of such
Clinical Trial or Development activities for review by the Program 1 JDC;
provided that neither Party may proceed with such Clinical Trial or Development
activities if the non-proposing Party reasonably determines that such Clinical
Trial or Development activities is reasonably likely to have a material adverse
effect on the Development or Commercialization of the Program 1 Product in the
non-proposing Party’s territory; and provided further that such Clinical Trial
or Development activities shall be subject to the non-proposing Party’s rights
to buy-in to the results generated thereunder in accordance with Section 5.3(d).

(b)       Program 1 Joint Development Activities.

(i)     Prior to a Party conducting any Clinical Trial or Development activity
that may support the worldwide (i.e., both the United States and one or more
countries in the Incyte Territory) Development of a Program 1 Product, it shall
be required to submit to the





55

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Program 1 JDC a proposal to collaborate with the other Party to conduct Clinical
Trials or other Development activities in connection with the Development of a
Program 1 Product; provided that such proposal is submitted in writing as far in
advance as reasonably practicable and in any event not later than [**] before
(A) the planned FPFV, in the case of Clinical Trials or (B) planned commencement
of such other Development activities. Such proposal shall contain, at a minimum,
information supporting the rationale for the proposed activity related to the
Program 1 Product from a scientific, regulatory and commercial standpoint, as
well as an estimated developmental critical path and an estimate of the cost of
such Development. The Program 1 JDC may review and comment on such proposal and
shall present it to the JSC for approval.

(ii)     At any time during the period between when such proposal has been
presented to the Program 1 JDC and the JSC has approved such Clinical Trial or
other Development activity, and for [**] after such approval, the other Party
may elect to participate in such Clinical Trial or other Development activity.

(iii)     In the event (A) the Program 1 JDC determines that such Clinical Trial
or Development activity may support the worldwide Development of Program 1
Products (a “Global Study”); (B) the Program 1 JDC approves such proposal, with
the consent of both Parties, or, if the JDC does not approve such proposal and
the matter is escalated to the JSC, the JSC approves such proposal, with the
consent of both Parties and with neither Party having final say; and (C) the
Parties agree to collaborate to conduct such Clinical Trial or other Development
activity with respect to the Program 1 Product (any of the items in (A) through
(C), a “Program 1 Joint Development Activity”), then the Parties shall, through
the Program 1 JDC, create a development plan (the “Program 1 Joint Development
Plan”) that includes a detailed description of the Program 1 Joint Development
Activity to be undertaken by the Parties (or if a Program 1 Joint Development
Plan already exists, amend such plan to include the new Program 1 Joint
Development Activity) and develop a detailed annual budget for all Development
Costs for such Joint Development Activity to be included in the Program 1 Joint
Development Plan (the “Program 1 Joint Development Budget”). Each Party shall
use [**] to perform the obligations allocated to such Party under the Program 1
Joint Development Plan. All Development Costs set forth in the Program 1 Joint
Development Budget shall be shared equally by the Parties whether incurred by
Merus or Incyte or their respective Affiliates (i.e., each Party shall be
responsible for fifty percent (50%) of the Development Costs set forth in the
Program 1 Joint Development Budget). At the time Program 1 Joint Development
Plan and associated Program 1 Joint Development Budget (or any amendments
thereto) is established by the Program 1 JDC and approved by the JSC, the
Parties shall agree on a [**] reporting and payment structure to implement the
cost sharing set forth in the preceding sentence. In the event either Party
fails to timely make an undisputed payment under such agreed on payment
structure, the payment amount shall be reflected as a credit against the monies
due by the other Party under ARTICLE IX, or, if no such credit is available as
no such monies are due by the other Party, shall be paid by such Party within
[**] after invoice, and the terms of subsection (iv) below shall apply.

(iv)     Should either Party (A) fail to timely pay any such invoice for
Development Costs for activities set forth and in accordance with the Program 1
Joint Development Budget within [**] following written notice from the other
Party, or (B) elect, by [**] advance written notice to the other Party, to cease
funding Program 1 Development Costs





56

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

under the Program 1 Joint Development Budget (such action, a “Program 1
Opt-Out”), then such Party shall continue to have the right to Develop and
Commercialize the Program 1 Product in the United States (in the case of Merus)
or the Incyte Territory (in the case of Incyte) in accordance with the terms of
this Agreement, but shall thereafter have no right to access or use any clinical
and non-clinical data generated as a result of any Joint Development Activity
occurring under the Program 1 Joint Development Plan, or any activities
conducted by Incyte in relation to the Development and Commercialization of the
Program 1 Product, in each case after the date of the occurrence of either of
the events in (A) or (B) (such date, the “Program 1 Opt-Out Date”). If such
Party subsequently desires to obtain access to any such data generated after the
Program 1 Opt-Out Date, the terms of Section 5.3(d) shall apply.

(c)     Right to Proceed with Development Activity. If the other Party declines
or does not elect to participate in a proposed Program 1 Joint Development
Activity at least [**] prior to (i) in the case of Clinical Trials, the
estimated FPFV date (as notified by the submitting Party in its proposal for
such Program 1 Joint Development Activity) or (ii) planned date of commencement
of such other Program 1 Joint Development Activities, the submitting Party may
proceed with such Clinical Trial or Development activity for its territory and
would be solely responsible for the conduct and costs of such Clinical Trial or
Development activity; provided that neither Party may proceed with such Clinical
Trial or Development activity if a Party reasonably determines that the activity
is reasonably likely to have a material adverse impact on the Development and/or
Commercialization of the Program 1 Products in its territory. Any dispute
regarding whether an activity is reasonably likely to have a material adverse
impact on the Development and/or Commercialization of the Program 1 Product in a
Party’s territory shall be resolved in accordance with Section 3.5(b).

(d)       Program 1 Buy-In Right.  

(i)     If (A) a Party fails to elect to participate in a Clinical Trial or
Development activity pursued by the other Party pursuant to Section 5.3(b), (B)
either Party exercises a Program 1 Opt Out with respect to any Program 1 Joint
Development Activity or (C) a Party desires to access data generated by a
Clinical Trial or Development activity performed independently by the other
Party, such Party (the “Buy-In Party”) may obtain access to and use of all
clinical and non-clinical data generated pursuant to the relevant Clinical Trial
or Development activity (the “Buy-In Data”), as if such Party had co-funded such
Clinical Trial or Development activity from the outset, in accordance with the
following procedure: At least on a semi-annual basis, the Party participating in
a Clinical Trial or Development activity pursuant to Section 5.3(a) shall update
the Buy-In Party on the status of such Clinical Trial or Development activity,
including a summary of relevant Buy-In Data. At any time, the Buy-In Party may
provide the other Party with notice of its election to participate in such
Clinical Trial or Development activity, and promptly thereafter the other Party
shall provide the Buy-In Party with an invoice for [**] of the Development Costs
incurred by the other Party in the generation of such clinical data as of the
date of the Buy-In Party’s written request, which invoice the Buy-In Party shall
pay within [**] after receipt. Thereafter, to the extent the Development
activity has not been completed, the Buy-In Party shall be responsible for [**]
of the Development Costs incurred by the other Party through to completion of
such Development activity. Such payment shall entitle the Buy-In Party to (1)
use the Buy-In Data to the same extent as such Party would have been permitted
to use such Buy-





57

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

In Data if it had co-funded such Clinical Trial or Development activity as a
Program 1 Joint Development Activity from the outset under Section 5.3(b), and
(2) the rights set forth in Section 5.3(e). The other Party shall, as
applicable, provide copies of, and/or a Right of Reference or Use of, the
requested Buy-In Data to the Buy-In Party promptly after receipt of the invoiced
amount.

(ii)     For the avoidance of doubt, the buy-in right pursuant to this
Section 5.3(d) does not include the right to operational participation in the
conduct of the Clinical Trial or Development activity unless, at the sole
discretion of the Party that initiated the Clinical Trial or Development
activity, such Party grants operational participation to the Buy-In Party.

(iii)     In the event the Buy-In Party fails to meet any payment obligation
pursuant to this Section 5.3(d), and such failure continues for [**] after the
original due date of the payment, until such delinquency is cured, the Buy-In
Data with respect to such exercise of the buy-in right shall not be shared with
the Buy-In Party. In the event such delinquency is not cured within such [**]
period, the Buy-In Party’s notice of election to participate shall be considered
void.

(iv)     With respect to Buy-In Data falling within Section 5.3(d)(i)(C), such
Buy-In Data will not be included, with respect to Program 1, within (A) the
Merus Know-How for purposes of Section 2.3 (where Incyte is the Buy-In Party) or
(B) the Incyte Know-How for purposes of Section 2.4 (where Merus is the Buy-In
Party), until the Buy-In Party has fully satisfied its payment obligations with
respect to such Buy-In Data under this Section 5.3(d). Following payment, such
Buy-In Data will be included for Program 1 within the Merus Know-How, or the
Incyte Know-How, as applicable, that is licensed to the other Party under this
Agreement.

(v)     If a Party does not buy in pursuant to this Section 5.3(d), then such
Party shall have no right to obtain access to or to use the Buy-In Data in
accordance with Section 5.3(e) below, except to the extent such Buy-In Data is
relevant to or necessary to address issues relating to the safety of the Program
1 Product, including data relating to adverse effects associated with the
Program 1 Product and safety related clinical, manufacturing and controls
activities relating to the Program 1 Product, in each case solely (A) to the
extent required to be reported to or made available to Regulatory Authorities in
such Party’s Territory, and (B) solely in such countries where such Party has
the right to Develop and Commercialize the Program 1 Product.

(e)       Rights to Data and Documentation. With respect to any Program 1 Joint
Development Activities or where the Buy-In Party buys in:

(i)     Subject to Section 5.3(d), each Party shall have the right to possess,
retain and use all clinical and non-clinical data and related Regulatory
Documentation Controlled by either Party and generated in the course of Program
1 Joint Development Activities in order to Develop, obtain Regulatory Approval
for and Commercialize the Program 1 Product in such Party’s territory in
accordance with the terms of this Agreement;





58

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(ii)     Each Party hereby grants to the other Party a Right of Reference or Use
to any and all such Regulatory Documentation, and agrees to sign, and cause its
Affiliates to sign, from time to time, promptly upon request, any instruments
reasonably requested by such other Party in order to effect such grant;

(iii)     Each Party shall maintain complete and accurate records of all
results, data, Development Costs and developments made pursuant to its efforts
under the Program 1 Joint Development Plan. Such records shall appropriately
reflect all work done and results achieved in the performance of Program 1 Joint
Development Activities in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes;

(iv)     In any agreement between either Party and a clinical research
organization related to a Program 1 Joint Development Activity, the contracting
Party shall use reasonable efforts to name the other Party as a third party
beneficiary for the purpose of receiving data derived from Clinical Trials
related to such Program 1 Joint Development Activity from such clinical research
organization; and

(v)     Each Party shall be invited to and shall have the right to have a
reasonable number of its representatives join in calls and meetings with vendors
and contractors performing Program 1 Joint Development Activities on behalf of
the other Party.

5.4       [**] Antibody Co-Development Option.

(a)     [**] Co-Development Option. At any time following Candidate Nomination
for a [**] Program, and with respect to only one [**] Program or [**] Program
that is a Novel Program, Merus shall have the option (the “[**] Co-Development
Option”) to co-Develop [**] Products arising from such [**] Program (i.e., that
are directed to the [**] Target Pair that is the subject of such [**] Program or
Novel Program, as applicable). The [**] Co-Development Option shall be
exercisable by Merus by providing Incyte written notice any time after Program
Selection for the applicable [**] Program, but no later than [**] prior to the
anticipated date of the FPFV for the first Clinical Trial for the first [**]
Antibody arising from such [**] Program, of which Incyte shall inform Merus in
writing (the “[**] Option Period”). For clarity, unless Section 5.5 applies, (i)
Merus is not required to exercise the [**] Co-Development Option for the first
[**] Program anticipated to reach FPFV, or at all, but Merus may only exercise
the [**] Co-Development Option once, for a single [**] Program (or Novel
Program, as applicable) and (ii) if Merus does not exercise the [**]
Co-Development Option for any [**] Program within the applicable [**] Option
Period, then products arising from such [**] Program will thereafter be [**]
Non-Co Products and will not be available for substitution under Section 5.4(e).

(b)     [**] Co-Development Plan and Budget. Upon or before the earlier of (i)
[**] following Merus’s exercise of the [**] Co-Development Option or (ii) if
Merus has not yet exercised the [**] Co-Development Option, no later than [**]
prior to expected FPFV for the first Clinical Trial (with an update provided one
time upon Merus’s request during such [**] period), Incyte shall present to the
[**] JDC for consideration the then-current draft of the [**] Co-Development
Plan for each [**] Co-Development Product (or the then current development plan
and budget for the applicable [**] Product if the [**] Co-Development Option has
not been





59

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

exercised. Merus may provide comments on the [**] Co-Development Plan and [**]
Co-Development Budget, and Incyte shall consider such comments in good faith;
provided that the [**] Co-Development Plan and [**] Co-Development Budget (and
any amendments thereto) shall be prepared and approved by Incyte in its sole
discretion. For so long as there is a [**] Co-Development Program, Incyte will
present any proposed amendments to the [**] Co-Development Plan to the [**] JDC
for discussion at least annually, prior to [**] of each Calendar Year.

(c)     [**] Co-Development Cost Share and Profit Share. If Merus exercises the
[**] Co-Development Option, Merus shall be responsible for co-funding
thirty-five percent (35%) of Incyte’s global Development Costs for such [**]
Program that are incurred after the exercise of the [**] Co-Development Option.
Upon Merus’s exercise of the [**] Co-Development Option, Section 9.6 shall apply
to such [**] Co-Development Product, provided that, if Merus fails to timely pay
any Development Costs due with respect to a [**] Co-Development Program as
required in Section 5.4(d) within [**] of notice of such failure, the following
shall apply at the end of such [**]: (i) such Program shall no longer be a [**]
Co-Development Program or [**] Co-Development Product under this Agreement, (ii)
Merus will be deemed to have delivered a [**] Co-Funding Termination Notice with
respect to such Program under Section 5.4(f), (iii) Section 5.4(f),
Section 9.2(a)(ii) and Section 9.3(b)(ii) (rather than Section 9.6) shall apply
to Licensed Products arising from such Program, and (iv) Merus’s obligation to
co-fund Development Costs for such [**] Program shall cease.

(d)     Payment; Reporting. Within [**] following the end of each Calendar
Quarter after Merus has exercised the [**] Co-Development Option, Incyte shall
prepare and deliver to Merus a [**] report detailing its Development Costs
incurred during such period with respect to the [**] Co-Development Program
together with an invoice for thirty-five percent (35%) of such Development Costs
identified. Merus shall pay all undisputed amounts payable under any such
invoice within [**] after its receipt of such invoice, provided that, with
respect to any Development Costs incurred by Incyte in relation to the [**]
Co-Development Product in excess of [**] of the then-approved [**]
Co-Development Budget without prior notification to Merus and the approval of
the [**] JDC (and if not approved by the [**] JDC, the JSC), Merus shall be
required to pay any undisputed excess amounts within [**] after its receipt of
the invoice including such excess costs. Merus shall have the right to audit the
records of Incyte with respect to any purported Development Costs included in
such reports, in accordance with Section 9.8.

(e)     [**] Co-Development Product Substitution. If Incyte terminates this
Agreement with respect to a [**] Co-Development Program and advances an
alternative [**] Program pursuant to Section 4.8(b), then Merus shall have the
right to exercise the [**] Co-Development Option with respect to such
alternative [**] Program; provided that, to exercise the [**] Co-Development
Option on such alternative [**] Program, Merus must (i) be current on
reimbursement of its share of Development Costs for the [**] Co-Development
Program, (ii) provide written notice of such exercise to Incyte any time after
Program Selection for such alternative [**] Program, but no later than [**]
prior to the anticipated date of the FPFV for the first Clinical Trial for the
first [**] Antibody arising from such alternative [**] Program, of which Incyte
shall inform Merus in writing, and (iii) reimburse Incyte for [**] of all
Research Costs and Development Costs then-incurred by Incyte. 





60

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(f)     Termination of [**] Co-Funding. At any time following the exercise of
the [**] Co-Development Option, Merus may provide written notice to Incyte
indicating that Merus wishes to permanently cease co-funding the [**]
Co-Development Program (the “[**] Co-Funding Termination Notice”) (it being
understood that such notice shall be deemed to have been delivered in accordance
with Section 5.4(c)(ii)). Effective as of the date of the Co-Funding Termination
Notice (the “[**] Co-Funding Termination Date”), the [**] Co-Development Program
shall be a [**] Non-Co Program, there shall be no [**] Co-Development Program
under this Agreement, and from and after the [**] Co-Funding Termination Date,
Section 9.2(a)(ii) shall apply to the [**] Non-Co Program [**] the [**]
Co-Funding Termination Date. After the [**] Co-Funding Termination Date, Incyte
shall pay Merus an additional royalty at the applicable rate set forth in the
table below on Annual Net Sales of the [**] Non-Co Product in the United States
under such [**] Non-Co Program that was formerly the [**] Co-Development Program
in addition to any royalties that are due on Annual Net Sales of such [**]
Non-Co Product in the United States pursuant to Section 9.3(b)(ii) (e.g., if
[**] of the [**] Costs, additional Development Costs for such Additional
Co-Development Program and applicable Net Losses, if any, are paid by Merus,
Merus will receive a royalty of [**] on Annual Net Sales of [**] Non-Co Product
in the United States plus the amount specified in Section 9.3(b)(ii)), with the
applicable additional royalty rate determined as set forth in the table below.

 

 

Timing of Opt-Out from [**] Co-Funding Obligation

Additional Royalty
Rate

If the [**] Co-Funding Termination Notice is delivered prior to [**]

[**]

If the [**] Co-Funding Termination Notice is delivered after [**] but prior to
[**].

[**]

If the [**] Co-Funding Termination Notice is delivered following [**], when
Merus has paid [**] of its share of Development Costs prior to such [**] but
less than [**] of its share of [**] for the [**] Co-Development Program [**]
(the “[**]”).

[**]

If the [**] Co-Funding Termination Notice is delivered when Merus has paid [**]
of its share of Development Costs prior to [**] and [**] or more, but less than
[**], of its share of the [**].

[**]

If the [**] Co-Funding Termination Notice is delivered after Merus has paid [**]
of its share of the [**] and [**] of the [**] Co-Funding Termination Notice.

4%

 

The determination of whether Merus has paid greater than its share of [**] of
the [**] Costs shall be made by Incyte promptly after [**] based on the [**]
Costs. If the [**] Co-Funding Termination Notice is delivered following [**] and
Merus has paid less than its share of [**] of the actual [**] Costs but paid
more than its share of [**] of the amount [**] Costs, then promptly following
the completion and finalization of actual [**] Costs, Incyte shall provide
written notice to Merus of such actual [**] Costs and Merus shall have the right
to reimburse Incyte within [**] after receipt of such notice for additional
Development costs for the [**] Co-Development Program so that it has paid its
share of [**] of such actual [**] Costs. After Incyte’s timely receipt of such





61

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

reimbursement, Merus shall receive the [**] additional royalty set forth in the
table above. If Merus does not timely make such reimbursement, Merus shall
receive the [**] additional royalty set forth in the table.

5.5       Additional Co-Development Options.  

(a)     Additional Co-Development Options. In addition to the rights granted to
Merus in connection with the [**] Co-Development Option, Merus shall have the
option to co-fund Development of Licensed Products arising from up to [**]
additional Programs (each, an “Additional Co-Development Option”) under this
Agreement as follows:

(i)     Provided that [**] Novel Programs [**], Merus shall have the right to
exercise an Additional Co-Development Option for the [**] Novel Program
(including any Novel Program selected after Program 1, Program 2 or all [**]
Programs become Dropped Programs) under this Agreement [**] during the Research
Term.

(ii)     During the Research Term, if [**] becomes a Dropped Program, then,
Merus shall have the right to exercise an Additional Co-Development Option for
the Novel Program (which may cover a [**] Target Pair if included under the
Novel Program Cap) that is the [**] Novel Program (including in such count the
Program that replaces [**], any Novel Program that [**] and any Novel Program
that replaces [**] Programs) under this Agreement [**] during the Research Term.

(b)     Exercise of an Additional Co-Development Option.  

(i)     An Additional Co-Development Option shall be exercisable by Merus by
providing Incyte written notice any time after Program Selection for the Novel
Program falling within Section 5.5(a)(i) or 5.5(a)(ii), as applicable, but no
later than [**] after the end of the Research Term in the case of
Section 5.5(a)(i) or [**] prior to [**] in the case of Section 5.5(a)(ii), which
date Incyte shall inform Merus of in writing, (the “Additional Option Period”).
For clarity, (i) Merus is not required to exercise either Additional
Co-Development Option, (ii) a Novel Program to which an Additional
Co-Development Option applies may cover a [**] Target Pair to the extent
permitted in Section 4.3(b), and (iii) if Merus does not exercise an Additional
Co-Development Option within the applicable Additional Option Period, then
Licensed Products arising from such Novel Program will be Novel Program Products
or [**] Non-Co Products and not Additional Co-Development Products.

(c)     Additional Co-Development Plans. Upon or before the earlier of (i) [**]
following Merus’s exercise of an Additional Co-Development Option, or (ii) if
Merus has not yet exercised an applicable Additional Co-Development Option, no
later than [**] prior to [**] (with an update provided one time upon Merus’s
request during such [**]) for the applicable Novel Program that is eligible for
the exercise of the Additional Co-Development Option, Incyte shall present to
the JSC for consideration the then current draft of the Additional
Co-Development Plan for such Additional Co-Development Product, and Merus shall
have the right to provide comments on such Additional Co-Development Plan and
the associated Additional Co-Development Budget, and Incyte shall consider such
comments in good faith; provided that the Additional Co-





62

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Development Plan and Additional Co-Development Budget (and any amendments
thereto) shall be prepared and approved by Incyte in its sole discretion. For so
long as there is an applicable Additional Co-Development Program, Incyte shall
present any proposed amendments to each Additional Co-Development Plan to the
Additional JDC for discussion at least annually, prior to [**] of each Calendar
Year.

(d)     Additional Co-Development Cost Share and Profit-Share. Following the
exercise of the Additional Co-Development Option, Incyte shall prepare and
deliver to Merus a report covering the Research Costs and Development Costs
incurred for the applicable Program prior to exercise of such Additional
Co-Development Option and Merus shall reimburse Incyte for [**] of such costs
within [**] of invoicing by Incyte. Thereafter, Merus shall be responsible for
co-funding thirty-five percent (35%) of Incyte’s global Development Costs for
such Additional Co-Development Program that are incurred after the exercise of
the Additional Co-Development Option. Upon Merus’s exercise of an Additional
Co-Development Option, Section 9.6 shall apply to such Additional Co-Development
Product; provided that provided that if Merus fails to timely pay any
Development Costs due with respect to an Additional Co-Development Program as
required in this Section 5.5(d) within [**] of notice of such failure, the
following shall apply at the end of such [**]: (i) such Program shall no longer
be an Additional Co-Development Program under this Agreement, (ii) Merus will be
deemed to have delivered an Additional Co-Funding Termination Notice with
respect to such Program under Section 5.5(f), (iii) Section 5.5(f),
Section 9.2(a)(ii) and Section 9.3(b)(ii) (rather than Section 9.6) shall apply
to Licensed Products arising from such Program, and (iii) Merus’s obligation to
co-fund Development Costs for such Additional Program shall cease.
Notwithstanding the foregoing, with respect to any Development Costs incurred by
Incyte in relation to the Additional Co-Development Product in excess of one
[**] of the then-approved Additional Co-Development Budget without prior
notification to Merus and the approval of the Additional JDC (and if not
approved by the Additional JDC, the JSC), Merus shall be required to pay any
undisputed excess amounts within [**] after its receipt of the invoice including
such excess Development Costs.

(e)     Reporting. Within [**] following the end of each Calendar Quarter after
Merus has exercised the Additional Co-Development Option, Incyte shall prepare
and deliver to Merus a [**] report detailing its Development Costs incurred
during such period with respect to such Additional Co-Development Program
together with an invoice for thirty-five percent (35%) of such Development Costs
identified. Merus shall pay all undisputed amounts payable under any such
invoice within [**] after its receipt of such invoice. Merus shall have the
right to audit the records of Incyte with respect to any purported Development
Costs included in such reports, in accordance with Section 9.8.

(f)     Termination of Additional Co-Development Program Co-Funding. At any time
following the exercise of any Additional Co-Development Option, Merus may
provide written notice to Incyte indicating that Merus wishes to permanently
cease co-funding the applicable Additional Co-Development Program (the
“Additional Co-Funding Termination Notice”) (it being understood that such
notice shall be deemed to have been delivered in accordance with
Section 5.5(d)(ii)). Effective as of the date of the Co-Funding Termination
Notice (the “Additional Co-Funding Termination Date”), such Program shall no
longer be an Additional Co-Development Program, and from and after the
Additional Co-Funding Termination Date,





63

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Section 9.2(a)(ii) shall apply [**] the Additional Co-Funding Termination Date.
After the Additional Co-Funding Termination Date, Incyte shall pay Merus an
additional royalty at the applicable rate set forth in the table below on Annual
Net Sales in the United States of the applicable Novel Program Product under the
Program that was formerly the Additional Co-Development Program in addition to
any royalties that are due on such Novel Program Product pursuant to
Section 9.3(b)(ii) (e.g., if [**] of the Additional Pivotal Period Costs,
additional Development Costs for such Additional Co-Development Program and
applicable Net Losses, if any, are paid by Merus, Merus will receive a royalty
of [**] on Annual Net Sales of the Additional Non-Co Product in the United
States plus the amount specified in Section 9.3(b)(ii))), with the applicable
additional royalty rate determined as set forth in the table below.

 

 

Timing of Opt-Out from Additional Co-Development Program Co-Funding Obligation

Additional Royalty Rate

If the applicable Additional Co-Funding Termination Notice is delivered prior to
[**]

0%

If the applicable Additional Co-Funding Termination Notice is delivered after
[**] but prior to [**].

[**]

If the applicable Additional Co-Funding Termination Notice is delivered
following [**], when Merus has paid [**] of its share of Development Costs prior
to [**] but less than [**] of its share of the [**] for such Additional
Co-Development Program during [**] (the “[**] Costs”).

[**]

If the applicable Additional Co-Funding Termination Notice is delivered when
Merus has paid [**] of its share of Development Costs prior to [**] and [**] or
more,, but less than [**], of its share of the [**] Costs.

[**]

If the applicable Additional Co-Funding Termination Notice is delivered for the
Additional Co-Development Program after Merus has paid [**] of its share of the
[**] Costs and has timely paid its share of [**] through [**]  Co-Funding
Termination Notice.

4%

 

The determination of whether Merus has paid greater than its share of [**] of
the [**] Costs shall be made by Incyte promptly after [**] based on the [**]
Costs. If the Additional Co-Funding Termination Notice is delivered following
[**] and Merus has paid less than its share of [**] of the actual [**] Costs but
paid more than its share of [**] of the amount [**] Costs, then promptly
following the completion and finalization of actual [**] Costs Incyte shall
provide written notice to Merus of such actual [**] Costs and Merus shall have
the right to reimburse Incyte within [**] after receipt of such notice for
additional Development costs for the Additional Co-Development Program so that
it has paid its share of [**] of such actual [**] Costs. After Incyte’s timely
receipt of such reimbursement, Merus shall receive the [**] additional royalty
set forth in the table above. If Merus does not timely make such reimbursement,
Merus shall receive the [**] additional royalty set forth in the table.





64

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

5.6       Development Reports. 

(a)     Merus shall provide the Program 1 JDC with a written report (which may
be in PowerPoint or other format) at least [**] summarizing in reasonable detail
Merus’s and its Affiliates’ activities and progress related to the Development
of the Program 1 Product in the United States, including information concerning
the conduct of non-clinical activities and Clinical Trials, applications for and
securing of Regulatory Approvals, First Commercial Sale of such Licensed
Products on a country-by-country basis and any future planned Development
activities.

(b)     Incyte shall provide the Program 1 JDC, [**] JDC or Additional JDC, as
applicable, with a written report (which may be in PowerPoint or other format)
at least [**] summarizing in reasonable detail Incyte’s and its Affiliates’ and
sublicensees’ activities and progress related to the Development of (i) Program
1 Products in the Incyte Territory and (ii) the [**] Co-Development Product and
an Additional Co-Development Product worldwide, including information concerning
the conduct of non-clinical activities and Clinical Trials, applications for and
securing of Regulatory Approvals, First Commercial Sale of such Licensed
Products and any future planned Development activities.

5.7       Regulatory Matters Related to Licensed Products.

(a)        Regulatory Submissions. Merus shall develop, produce, oversee,
monitor and coordinate all regulatory actions, communications and filings with,
and submissions to, the FDA with respect to the Program 1 Product in the United
States; provided that Merus shall [**] to enable Incyte to [**]. Incyte shall
oversee, monitor and coordinate all regulatory actions, communications and
filings with, and submissions to: (i) except as provided above, all Regulatory
Authorities with respect to the Program 1 Product, provided that Incyte shall
[**] to enable Merus to [**], and (ii) all Regulatory Authorities with respect
to the Program 2 Product, [**] Products, and Novel Program Products, provided
that with respect to the [**] Co-Development Products and an Additional
Co-Development Product, if any, Incyte shall provide Merus with copies of [**]
to enable Merus to [**]. Each Party shall keep the Program 1 JDC, and Incyte
shall keep the [**] JDC and Additional JDC, reasonably informed in connection
with the preparation of all Regulatory Documentation, Regulatory Authority
review of Regulatory Documentation, and Regulatory Approvals, annual reports,
annual re-assessments, and variations and labeling, in each case with respect to
the Program 1 Product, the [**] Co-Development Product, or an Additional
Co-Development Product, if any, as applicable; provided that the providing Party
shall have the right to redact any information to the extent not related to the
Program 1 Products, the [**] Co-Development Products, or an Additional
Co-Development Product, if any. Each Party shall respond within a reasonable
time frame to all reasonable inquiries by the other Party with respect to any
information provided pursuant to this Section 5.7(a). Unless already the
Confidential Information of a Party, any information disclosed pursuant to this
Section 5.7(a) shall be the Confidential Information of the Disclosing Party.

(b)       Regulatory Meetings and Correspondence.

(i)     Merus shall be responsible for interfacing, corresponding and meeting
with the FDA with respect to Program 1 Product in the United States. Incyte
shall be responsible for interfacing, corresponding and meeting with: (A) all
Regulatory Authorities with





65

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

respect to the Program 1 Products in the Incyte Territory and (B) all Regulatory
Authorities with respect to the Program 2 Product, [**] Products, and Novel
Program Products.

(ii)     The Party not responsible for interfacing, corresponding and meeting
with the applicable Regulatory Authorities in a country with respect to the
Program 1 Products shall have the right to have a senior, experienced employee
reasonably acceptable to the responsible Party, participate as an observer in
material or scheduled face-to-face meetings, video conferences and any
teleconferences, involving participation of personnel beyond regulatory experts,
with Regulatory Authorities in the Major Markets, and shall be provided with
advance access to the responsible Party’s material documentation prepared for
such meetings. Prior to submission of material correspondence to the applicable
Regulatory Authority, the responsible Party shall, sufficiently in advance for
the other Party to review and comment, provide the other Party any material
correspondence with Regulatory Authorities in the Major Markets related to such
meetings. The responsible Party shall also provide the other Party with copies
of any material correspondence with Regulatory Authorities in the Major Markets
relating to Development of, or the process of obtaining Regulatory Approval for,
the Program 1 Product, and respond within a reasonable time frame to all
reasonable inquiries by the other Party with respect thereto.

(c)       Global Safety Database; Pharmacovigilance Agreement. Incyte shall
establish, hold and maintain the global safety database for Program 1 Product
(the “Global Safety Database”) into which it shall enter information on all
adverse events concerning the Program 1 Product occurring anywhere in the world
and reported to either of the Parties in accordance with a pharmacovigilance
agreement for the Program 1 Product to be negotiated and entered into by the
Parties at least [**] prior to FPFV for the first Clinical Trial (each, a
“Pharmacovigilance Agreement”). Pursuant to the terms of the Pharmacovigilance
Agreement, such database shall comply in all material respects with all Laws
reasonably applicable to pharmacovigilance anywhere the Program 1 Product is
being or has been Developed or Commercialized. The Pharmacovigilance Agreement
shall, among other things, govern cooperation between the Parties that will
enable each of them to comply with its respective obligations under applicable
Laws with regard to adverse event data collection, analysis and reporting to
Regulatory Authorities and to enable each Party to satisfy its duty of care, and
to govern the Global Safety Database. Pursuant to the terms of the
Pharmacovigilance Agreement, Merus shall have access and rights to use the
Global Safety Database, and each Party shall provide information on all adverse
events concerning Program 1 Product for the Global Safety Database.

5.8       Recall or Withdrawal of Program 2 Product, [**] Products and Novel
Program Products. Incyte shall be responsible for all recalls, withdrawals and
market notifications of the Program 2 Product, [**] Products and Novel Program
Products worldwide.

5.9       Recall or Withdrawal of the Program 1 Product. If any Regulatory
Authority threatens or initiates any action to remove the Program 1 Product from
the market anywhere in the world, the Party receiving notice thereof shall
notify the other Party of such communication immediately, but in no event later
than [**], after receipt thereof. Notwithstanding the foregoing, in all cases
Incyte (acting as the holder of the Regulatory Approval in the Incyte Territory)
shall determine whether to initiate any recall, withdrawal or market
notification of the Program 1 Product in the Incyte Territory, and Merus, as
holder of the Regulatory Approval in the United





66

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

States shall determine whether to initiate any such recall, withdrawal or market
notification of the Program 1 Product in the United States, including the scope
of such recall or withdrawal (e.g., a full or partial recall, or a temporary or
permanent recall) or market notification; provided, however that before Incyte
or Merus (as the case may be) initiates a recall, withdrawal or market
notification, the Parties shall promptly meet and discuss in good faith the
reasons therefor, provided that such discussions shall not delay any action that
Incyte or Merus (as the case may be) reasonably believes has to be taken in
relation to any recall, withdrawal or market notification. In the event of any
such recall, withdrawal or market notification, Incyte or Merus (as the case may
be), as the holder of the Regulatory Approval in its respective territory, shall
determine the necessary actions to be taken in its territory, and, shall
implement such action, with the other Party providing reasonable input (which
the first Party shall in good faith consider and incorporate into any recall,
withdrawal or market notification strategy) and reasonable assistance, to
conduct such recall, withdrawal or market notification. Each Party shall be
responsible for all recall, withdrawal or market notification related costs it
incurs in connection with its respective territory.

ARTICLE VI     
PRECLINICAL, CLINICAL AND COMMERCIAL SUPPLY

6.1       Manufacturing Technology Transfer.  Within [**] after the Effective
Date with respect to Program 1 and Program 2, and as reasonably requested by
Incyte at any time following the designation of a Program hereunder, Merus,
through the JMC, shall transfer to Incyte (and/or its designated Affiliates or
contractors) Merus’s manufacturing technology for the applicable Licensed
Antibodies and shall provide to Incyte copies or tangible embodiments of all
data, information, materials and Know-How included within such manufacturing
technology for such Licensed Antibodies. In addition, upon the request of Incyte
from time-to-time during the Term, Merus shall provide to Incyte (and/or its
designated Affiliates or contractors) such reasonable technical assistance, at
Incyte’s cost for any material activities, as Incyte may request in connection
with the manufacture of the applicable Licensed Antibodies. With respect to
Program 1, the costs related to any manufacturing technology transfer under this
Section 6.1 are Development Costs.

6.2       Pre-Clinical Supply. Unless otherwise mutually agreed by the Parties,
Merus shall be responsible, until completion of the manufacturing technology
transfer to Incyte, for preclinical manufacture and supply of Program 1 Antibody
and Program 2 Antibody (and any other Licensed Antibody for which Merus has
commenced manufacturing activities for Bi-Specific Constructs with respect to
such Licensed Antibody), with reasonable amounts and lead time provided by the
JRC. The costs of such preclinical manufacture and supply of Program 1 Antibody
are Development Costs. The costs of such preclinical manufacture and supply of
Program 2 Antibody and any other Licensed Antibody are Research Costs.

6.3       Program 1 Clinical and Commercial Product Supply.  

(a)       Process Development. The Parties shall coordinate through the JMC for
the joint development and establishment of the manufacturing process that the
Parties intend to use globally with respect to Program 1 Product (the “Program 1
Joint Manufacturing Process”), which shall include processes for both
early-stage clinical supply (i.e., Phase I Study and Phase 2 Studies) and for
late-stage clinical (i.e., Phase III Studies) and commercial supply of Program 1
Product.





67

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Incyte shall be the lead Party for the development and establishment of such
Program 1 Joint Manufacturing Process, including the preparation of a plan
therefor, which may include the engagement of one or more Third Party contract
manufacturing organizations to perform activities, including process
development, scale up and manufacturing, in relation to Program 1 Product. The
Parties shall jointly make all decisions regarding the Program 1 Joint
Manufacturing Process, notwithstanding anything to the contrary in this
Agreement. The development and establishment of the Program 1 Joint
Manufacturing Process is a Development Cost. If the Parties fail to agree on a
Program 1 Joint Manufacturing Process and the Parties are unable to resolve such
dispute within a reasonable period of time, then each Party may independently
develop a manufacturing process for Program 1 Product for its respective
territory (i.e., Merus in the United States and Incyte in the Incyte Territory).
If the Parties elect to develop separate manufacturing processes for Program 1
Product, each Party shall thereafter be solely responsible for manufacture of
Program 1 Product in its respective territory.

(b)       Technology Transfer of Program 1 Joint Manufacturing Process. If the
Parties develop a Program 1 Joint Manufacturing Process, and to the extent that
a Party has manufacturing technology for such Program 1 Joint Manufacturing
Process, such Party shall, upon the other Party’s written request (i) transfer
to the requesting Party (or its Affiliates, sublicensees or designated Third
Party contract manufacturer) the manufacturing technology and copies or tangible
embodiments of all data, information, materials and Know-How covering the
Program 1 Joint Manufacturing Process (“Program 1 Joint Manufacturing
Technology”), and (ii) provide to the requesting Party reasonable technical
assistance in relation to the establishment of such Program 1 Joint
Manufacturing Process in such Party’s territory. Each Party shall grant, and
hereby grants to the other Party co-exclusive (with rights to grant sublicenses
to contract manufacturers), royalty-free, non-terminable license for so long a
Party is Developing, using, or Commercializing Program 1 Product in its
territory, with the right to grant sublicenses through multiple tiers (in
accordance with the terms and conditions of this Agreement), in and to (A) in
the case of Incyte’s license to Merus, the Incyte IP necessary or useful to
practice the Program 1 Manufacturing Technology, and (B) in the case of Merus’s
license to Incyte, the Merus IP necessary or useful to practice the Program 1
Joint Manufacturing Technology, in each case of (A) and (B), to the extent
necessary for each Party and its Affiliates and designated contract
manufacturers to manufacture and have manufactured anywhere in the world Program
1 Antibody and Program 1 Product for development, use and commercialization in
such Party’s territory. The costs associated with performing the technology
transfer activities and providing the technical assistance described in (i)
above shall be Development Costs. Merus may request two Program 1 Joint
Manufacturing Process technology transfer for early-stage clinical supply and
two for late-stage clinical/commercial supply of Program 1 Product.

(c)       Clinical Supply.  

(i)     Generally. The Parties shall cooperate to mutually establish one or more
sources of supply for the clinical supply of the Program 1 Antibody and Program
1 Product. Upon request of either Party, Incyte may negotiate and enter into a
clinical supply agreement, for supply of Program 1 Antibody and Program 1
Product for use in Clinical Trials, including formulation and CMC work which
shall be included within Program 1 Joint Development Activities. Incyte shall
permit Merus to review and comment on any such supply agreement prior





68

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

to execution, and shall consider Merus’s comments in good faith. If the Parties
have agreed on a Program 1 Joint Manufacturing Process, the Parties shall
discuss through the JMC, taking into account restrictions imposed by Third
Parties, which of the following would be the most suitable mechanism for Merus
to secure supply: (A) Merus becomes a party to such Third Party supply agreement
for the purposes of obtaining its clinical supply of Program 1 Antibody and
Program 1 Product, (B) Merus negotiates with and enter into a supply agreement
directly with such Third Party with whom Incyte has entered into a supply
agreement Incyte for the purposes of obtaining Merus’s clinical supply of
Program 1 Antibody and Program 1 Product at the same cost at which Incyte is
obtaining its clinical supply of Program 1 Antibody and Program 1 Product, or
(C) the Parties negotiate a supply agreement pursuant to which Incyte will
supply Merus with such Program 1 Antibody and Program 1 Product at Incyte’s
Manufacturing Cost if Incyte is manufacturing Program 1 Antibody and Program 1
Product.

(ii)     Joint Activities. The Parties shall cooperate to mutually agree on
supply of Program 1 Antibody and Program 1 Product for Program 1Joint
Development Activities reasonably prior to such Joint Development Activity and
based on a reasonable, mutually agreed allocation. Incyte shall be the lead
Party for clinical supply for any Program 1Joint Development Activities,
provided that Incyte shall consult with Merus and shall consider Merus’s
comments in relation to such clinical supply activities in good faith and
accommodate any reasonable request by Merus to provide Program 1 Antibody and
Program 1 Product for Program 1 Joint Development Activities. All such
manufacture will be conducted as a Program 1 Joint Development Activity in
accordance with the Program 1 Manufacturing Plan and costs thereof treated as
Development Costs.

(iii)     Independent Activities.  Each Party shall be responsible (itself or
through an Affiliate or Third Party contract manufacturer), at its discretion
and expense, for manufacture and clinical supply of Program 1 Antibody and
Program 1 Product for use in independent clinical Development activities for
such Party’s territory. If either Party wishes to use the same manufacturer for
clinical supply as that used by the other Party, such Party may make such a
request in writing, and the other Party shall use reasonable efforts to assist
such first Party in accessing such manufacturer for clinical supply of Program 1
Antibody and Program 1 Product.

(iv)     Supply Shortage. If there is insufficient clinical supply of Program 1
Antibody or Program 1 Product to satisfy planned or ongoing Clinical Trials in
both the United States and the Incyte Territory at any given time, the Party
responsible for supplying such clinical supply shall make half of such supply
available for the United States and half available for the Incyte Territory (or
such other allocation as may be mutually agreed by the Parties).

(d)       Commercial Supply. Each Party shall be responsible for, and have the
right to manufacture and supply (itself or through a Third Party contract
manufacturer) at its cost, all Program 1 Antibody and Program 1 Product for
commercialization purposes in such Party’s territory. If the Parties agreed on a
Program 1 Joint Manufacturing Process, Incyte shall lead process development for
commercial supply in accordance with Section 6.3(a) and the Parties shall
coordinate through the JMC to determine second source and supply continuity
matters applicable to each Party’s territory with each Party having the right to
determine the supply chain for its respective territory. All costs of either
Party for such process development will be treated as





69

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Development Costs. The Parties may also mutually agree that one Party shall be
responsible for commercial supply of Program 1 Product and Program 1 Antibody
worldwide, and in such case the Parties shall cooperate in good faith to agree
upon the terms of such supply, which may include either Party or both Parties
entering into a commercial supply agreement with a Third Party contract
manufacturer for such supply. Whichever Party the Parties determine that will
manufacture Program 1 Antibody and Program 1 Product for commercialization, the
other Party may request that the manufacturing Party supply such Program 1
Antibody and Program 1 Product to such other Party. Upon such Party’s request
for supply of Program 1 Antibody and Program 1 Product, the Parties shall
negotiate in good faith a commercial supply agreement that provides for the
manufacturing Party to supply such other Party with Program 1 Antibody and
Program 1 Product for Commercialization purposes at the [**], as well as other
customary terms and provisions. If the Parties agree to contract with a Third
Party contract manufacturer for commercial supply of Program 1 Antibody and
Program 1 Product, [**] shall lead such negotiations, shall permit [**] to
review and comment on any draft supply agreements, and shall consider [**]
comments in good faith. [**] may request, and [**] shall consider, at its
discretion, that [**] becomes a party to such Third Party supply agreement for
the purposes of obtaining its commercial supply of Program 1 Antibody and
Program 1 Product.

(e)       Technology Transfer of [**] Program 1 Manufacturing Process.  If
either Party is [**] manufacturing or having manufactured Program 1 Product,
such Party shall, upon the other Party’s written request made from time to time,
(i) [**] and (ii) provide to the requesting Party [**]. The requesting Party
shall reimburse the transferring Party for [**] of the transferring Party’s
costs with respect to [**] Program 1 manufacturing process.

6.4      Program 2, [**] Programs and Novel Program Clinical and Commercial
Product Supply. Incyte shall be responsible (itself or through an Affiliate or
Third Party) for all clinical and commercial supply of Licensed Antibodies and
Licensed Products for Program 2, all [**] Programs, and Novel Programs,
including all activities related to such manufacture. The Manufacturing Costs
for research activities in an applicable Research Plan for the [**]
Co-Development Product and any Additional Co-Development Product shall be deemed
Development Costs.

ARTICLE VII      
COMMERCIALIZATION AND CO-DETAILING OPTION

7.1       Commercialization Diligence.  

(a)     Program 1 Product. Merus shall use Commercially Reasonable Efforts to
Commercialize the Program 1 Product for at least one Indication in the United
States after receipt of Regulatory Approval therefor. Incyte shall use
Commercially Reasonable Efforts to Commercialize the Program 1 Product for at
least one Indication in the Non-U.S. Major Markets after receipt of Regulatory
Approval therefor.

(b)     Program 2, [**] Products and Novel Program Products. Incyte shall use
Commercially Reasonable Efforts to Commercialize the Program 2 Product, at least
one [**]





70

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Product per [**] Program, and at least one Novel Program Product per Novel
Program, in each case for at least one Indication in the Major Markets after
receipt of Regulatory Approval therefor.

7.2       Marketing Responsibilities For Licensed Products.

(a)        Program 1 Product.  

(i)     Incyte Territory. Incyte (itself or through its Affiliates or
sublicensees) shall have the sole right to Commercialize Program 1 Products in
the Incyte Territory, including to invoice and book sales, establish and modify
all terms and conditions of sale (including contracting, pricing and discounts)
and warehousing, and distribute the Program 1 Products in the Incyte Territory
and to perform or cause to be performed all related services. Incyte shall
handle all reimbursement, price reporting, returns, order processing, invoicing,
collection, distribution, and inventory management with respect to the Program 1
Products in the Incyte Territory.

(ii)     Merus Territory. Merus (itself or through its Affiliates or
sublicensees) shall have the sole right to Commercialize Program 1 Products in
the United States, including to invoice and book sales, establish and modify all
terms and conditions of sale (including contracting, pricing and discounts) and
warehousing, and distribute the Program 1 Products in the United States and to
perform or cause to be performed all related services. Merus shall handle all
reimbursement, price reporting, returns, order processing, invoicing,
collection, distribution, and inventory management with respect to the Program 1
Products in the United States.

(iii)     Coordination. The Parties shall coordinate their respective
Commercialization activities for Program 1 Products through the Program 1 JCC.

(b)        [**] Products. Subject to Merus’s Co-Detailing Right with respect to
the [**] Co-Development Product, if any, Incyte (itself or through its
Affiliates or sublicensees) shall have the sole right to Commercialize [**]
Products worldwide, including to invoice and book sales, establish and modify
all terms and conditions of sale (including contracting, pricing and discounts)
and warehousing, and distribute the [**] Products and to perform or cause to be
performed all related services. Incyte shall handle all reimbursement, price
reporting, returns, recalls, or withdrawals, order processing, invoicing,
collection, distribution, and inventory management with respect to the [**]
Products globally. Merus may co-Detail the [**] Co-Development Product if any,
solely to the extent permitted pursuant to Section 7.3.

(c)        Program 2 Product and Novel Program Products. Incyte (itself or
through its Affiliates or sublicensees) shall have the sole right to
Commercialize the Program 2 Product and Novel Program Products worldwide. In
furtherance thereof, Incyte shall have the sole right to invoice and book sales,
establish and modify all terms and conditions of sale (including contracting,
pricing and discounts) and warehousing, and distribute the Program 2 Products
and Novel Program Products and to perform or cause to be performed all related
services. Incyte shall handle all reimbursement, price reporting, returns,
recalls, or withdrawals, order processing,





71

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

invoicing, collection, distribution, and inventory management with respect to
the Program 2 Product, and Novel Program Products.

7.3       Merus Co-Detailing Option for the [**] Co-Development Product.

(a)       Co-Detailing Right. Subject to Merus’s having met its co-funding
obligations for the [**] Co-Development Product under this Agreement, Merus
shall have a one-time non-exclusive right to Detail the [**] Co-Development
Product, in the United States on the terms and conditions set forth in this
Section 7.3 (“Co-Detailing Right”). Prior to Merus exercising its Co-Detailing
Right, Incyte shall notify Merus in writing as soon as practicable prior to the
anticipated launch of the first [**] Co-Development Product in the United
States, of which date Incyte shall notify Merus in writing (the “Trigger
Notice”) and shall provide Merus, along with such Trigger Notice, Incyte’s
then-current Detailing plan and budget (“Detailing Plan” and “Detailing Budget,”
respectively) with respect to the [**] Co-Development Product in the United
States. Merus may exercise its Co-Detailing Right by providing Incyte written
notice at any time within the [**] period following its receipt of the complete
Trigger Notice. For clarity, Incyte shall have no obligation to provide any
further notification to Merus under this Section 7.3(a) after Merus has
exercised its Co-Detailing Right with respect to the [**] Co-Development
Program.

(b)       Effects of Exercise of Co-Detailing Right. If Merus exercises its
Co-Detailing Right:

(i)     The [**] Co-Development Product shall also be referred to as the “[**]
Co-Detailing Product”;

(ii)     Incyte shall, no later than [**] prior to the initial anticipated
launch of the [**] Co-Detailing Product in the United States, set out the
anticipated number of FTE sales representatives it determines are required for
Detailing the [**] Co-Detailing Product in the United States. Merus may elect
within [**] of receipt of the foregoing information to be responsible for up to
[**] but not less than [**] of the Details based on a primary detail equivalent
to be set forth in the [**] Co-Detailing Plan for the [**] Co-Detailing Product
in the United States. Once Merus has elected a percentage of Details in the
range above, such percentage shall remain unchanged unless mutually agreed by
the Parties. The Parties shall review and discuss any proposed changes to the
aggregate Detailing effort through the [**] JCC with any updates to be provided
in the [**] Co-Detailing Plan sufficiently in advance of any material change in
Detailing level;

(iii)     It is understood that any Co-Detailing Plan shall include [**], and a
[**] between the Parties; provided that if such product is Detailed by a Party’s
sales representatives in the [**], the [**] by or on behalf of a Party to such
sales representative for such [**] shall be [**] of the [**] to such sales
representative under such sales representative’s [**] offered by or on behalf of
such Party;

(iv)     Merus shall be responsible for its costs in conducting co-Detailing
activities as well as [**] in accordance with Section 7.3(b)(v); provided that
such costs shall be included in Allowable Expenses subject to the terms thereof;





72

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(v)     Merus’s sales representatives will be included in all training programs
with respect to the [**] Co-Detailing Product that Incyte provides to its own
sales representatives who are Detailing the [**] Co-Detailing Product. Such
training shall be provided by Incyte to Merus [**], provided that Merus shall be
responsible for [**] to that [**], including any [**] that may be incurred by
[**] the [**]; provided that [**] subject to the terms thereof. Merus
representatives conducting Detailing activities must do so in accordance with
such training and Incyte’s standard operating procedures as provided in writing
to Merus;

(vi)     Incyte shall provide Merus’s sales representatives with the same
promotional materials (including any updates thereto), including literature and
samples, as Incyte provides to its own similarly-situated representatives, and
shall make available to Merus’s sales representatives the same information and
at that same time as supplied to Incyte’s own sales representatives with respect
to ex-factory sales, dispensing and distribution data, reimbursement data and
the like;

(vii)     All training and promotional materials for the [**] Co-Detailing
Product (including messaging) shall be subject to approval by Incyte and
presented to the [**] Joint Commercialization Committee. Merus shall promote the
[**] Co-Detailing Product in accordance with the standards reasonably
established by Incyte for the [**] Co-Detailing Product as applicable to the
Incyte representatives and provided in writing to Merus, or Merus’s own
standards if more stringent and with prior notice to Incyte; and

(viii)     The costs of the foregoing Detailing activities are Allowable
Expenses (subject to the terms thereof) and allocation for such expenses between
the Parties shall be set forth in the Detailing Budget) based on the level of
Detailing undertaken by each Party and shall be dependent upon the percentage of
Detailing effort Merus elects to undertake.

7.4       Global Branding; Trademarks.

(a)       Global Branding Strategy. The Program 1 JCC shall have the right but
not the obligation, from time to time during the Term, to implement (and
thereafter modify and update) a global branding strategy, including global
positioning (the “Global Branding Strategy”), for the Program 1 Product
throughout the world. Each Party shall strive to adhere to the Global Branding
Strategy in its Commercialization of the Program 1 Product in its territory.
Incyte shall have sole discretion over Global Branding Strategy for the Program
2 Product, [**] Products, and Novel Program Products.

(b)       Trademarks. The Parties may mutually agree on a global trademark for
Program 1 Product and appropriate ownership thereof, but, absent such agreement,
Program 1 trademarks will be handled as follows. Merus and its Affiliates shall
select and own the trademarks under which the Program 1 Product will be marketed
in the United States; provided that not such trademark may contain the word
“Incyte”. Incyte and its Affiliates shall select and own the trademarks under
which the Program 1 Product will be marketed in the Incyte Territory and under
which all other Licensed Products will be marketed worldwide; provided that no
such trademark shall contain the word “Merus”. The owner of a respective
trademark shall be solely responsible





73

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

for the prosecution of such trademark and determining what, if any, action to
take in response to any alleged infringement of such trademark by Third Parties.

ARTICLE VIII     
INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

8.1       Inventorship; Ownership.

(a)       Inventorship. Inventorship of Inventions shall be determined in
accordance with the patent Laws of the United States; provided that in the event
that determining inventorship in accordance with such Laws would render any
Patent Right that claims or covers such Invention invalid, inventorship shall be
determined in accordance with the Laws of the jurisdiction where such Patent
Right is filed.

(b)       Inventor Assignment Obligation. Each Party shall cause all employees,
independent contractors, consultants and others who perform activities for such
Party under this Agreement to be under an obligation to assign (or, if such
Party is unable to cause such person or entity to agree to such assignment
obligation despite such Party using Commercially Reasonable Efforts to negotiate
such assignment obligation, provide a license under) their rights in any
Inventions and Intellectual Property Rights to such Party, except where
applicable Law requires otherwise and except in the case of governmental,
not-for-profit and public institutions which have standard policies against such
an assignment (in which case a suitable license, or right to obtain such a
license, shall be obtained).

(c)       Ownership and Disclosure Obligations.  

(i)     Incyte Ownership. As between the Parties, Incyte shall own all right,
title and interest in and to any and all Sole Arising IP discovered, made or
created solely by Incyte or any of its Affiliates or its or their employees,
independent contractors or consultants.

(ii)     Merus Ownership. As between the Parties, Merus shall own all right,
title and interest in and to any and all (A) Sole Arising IP discovered, made or
created by solely Merus or any of its Affiliates or its or their employees,
independent contractors or consultants, (B) [**], and (C) Platform Arising IP.
Incyte shall promptly disclose to Merus in writing the conception, discovery,
development, making, or reduction to practice of any [**] and Platform Arising
IP discovered, made or created by Incyte or any of its Affiliates or its or
their employees, independent contractors or consultants, or jointly with Merus
or any of its Affiliates or its or their employees, independent contractors or
consultants. Incyte, for itself and on behalf of its Affiliates, shall and
hereby does assign to Merus all its right, title and interest in and to any [**]
and Platform Arising IP. Incyte shall execute and record assignments and other
necessary documents consistent with such ownership. 

(iii)     Joint Arising IP and [**]. As between the Parties, each Party shall
own an equal, undivided interest in any Joint Arising IP [**]. Each Party shall
promptly disclose to the other Party in writing, and shall cause its Affiliates,
licensees and sublicensees to so disclose, the conception, discovery,
development, making, or reduction to practice of any Joint Arising IP





74

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

[**]. Each Party shall have the right to use such Joint Arising IP, or license
such Joint Arising IP to its Affiliates or any Third Party, or sell or otherwise
transfer its interest in such Joint Arising IP to its Affiliates or a Third
Party, in each case without the consent of the other Party and without a duty to
account to the other Party, so long as such use, sale, license, or transfer is
subject to and consistent with the terms of this Agreement, including
exclusivity obligations. Each Party shall have the right to use such [**], or
license such [**] to its Affiliates or any Third Party, or sell or otherwise
transfer its interest in such [**] to its Affiliates or a Third Party, in each
case for Licensed Antibodies and Licensed Products under this Agreement, without
the consent of the other Party and without a duty to account to the other Party,
so long as such use, sale, license, or transfer is subject to and consistent
with the terms of this Agreement, including exclusivity obligations.

8.2       Patent Filing; Assignment.  

(a)       Primary Patent Estate.

(i)     Merus Platform. Merus shall be solely responsible for filing all patent
applications with the appropriate patent authorities worldwide for any Patent
Rights that claim the Merus Platform.

(ii)     Existing Program 1 and Program 2 Patents. Promptly after the Effective
Date, the Parties, through the JIPC, shall [**] for [**] (the “[**]”). For
clarity, any [**] may not [**] of the [**] of the Selected Monoclonal Antibodies
for such applicable Program.

(iii)     [**] Patents and [**] Patents.  [**] shall file all patent
applications with the appropriate patent authorities worldwide for any [**] and
the [**].[**] shall consult with [**] through the JIPC on such Patent Rights,
and shall consider in good faith [**] reasonable comments with respect to such
Patent Rights. Promptly after the filing of any Patent Rights for [**] and the
[**], the Parties, through the JIPC, shall discuss filing further Patent Rights
(including divisionals, continuations, continuations in part, re-issues, and
re-examinations) for [**] of the [**] and the [**] for such applicable Program
(together with the [**], the “[**]”). For clarity, any [**] may not [**] of the
[**] of the Selected Monoclonal Antibodies.

(b)       Secondary Patent Estate.  

(i)     Manufacturing Patents.  [**] shall file all patent applications with the
appropriate patent authorities worldwide for any Arising IP (other than [**])
that claim the [**] Licensed Antibody or Licensed Product (“Arising
Manufacturing Patent”)  [**].  [**] shall consult with [**] through the JIPC on
such Arising Manufacturing Patents, and shall consider in good faith [**]
reasonable comments with respect to such Arising Manufacturing Patents.

(ii)     Arising [**] Patents.  [**] shall file all patent applications with the
appropriate patent authorities worldwide for any Arising IP (other than [**])
that [**] a Licensed Antibody or Licensed Product (“Arising [**] Patent”)
 [**].[**]  shall consult with [**] through the JIPC on such Arising [**]
Patents, and shall consider in good faith Merus’s reasonable comments with
respect to such Arising [**] Patents.





75

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

8.3       Prosecution and Maintenance of Patent Rights.

(a)     Merus Platform IP. Merus shall have the sole right to prosecute and
maintain all Merus Platform IP.

(b)     Merus-Prosecuted Patents.  Merus shall have the initial right to
prosecute and maintain Patent Rights for (i) the [**] IP, (ii) the [**] IP,
(iii) the [**] and (iv) the Program 1 Antibody and Program 1 Product, in each
case using external patent counsel selected and mutually agreed upon by the
Parties. If Merus declines to prosecute or maintain any such Patent Rights in
any country or jurisdiction, or desires to allow any such Patent Rights to lapse
in any country or jurisdiction, or desires to abandon any such Patent Rights in
any country or jurisdiction before all appeals within the respective
jurisdiction have been exhausted, then Merus shall provide Incyte with [**]
written notice of such decision so as to permit Incyte to decide whether to
prosecute or maintain such Patent Rights in the respective country or
jurisdiction and to take any necessary action. Following such notice from Merus,
Incyte may, by providing prompt written notice thereof to Merus, assume control
of the prosecution and/or maintenance of such Patent Rights in the respective
country or jurisdiction. The costs of prosecuting and maintaining such Patent
Rights for Program 1, [**] Co-Development Program, and Additional Co-Development
Program shall be [**].[**] shall [**] for the costs of prosecuting and
maintaining such Patent Rights for [**] and [**] for Program 2, [**] Non-Co
Programs and Novel Programs (other than Additional Co-Development Programs).
[**] shall be responsible for the costs of prosecuting and maintaining such
Patent Rights for [**] for Program 2, [**] Non-Co Programs and Novel Programs
(other than Additional Co-Development Programs).

(c)     Incyte-Prosecuted Patents.  Incyte shall have the initial right to
prosecute and maintain the [**] and the [**], in each case using external patent
counsel [**] by the Parties [**] (except within the definition of an [**] for
[**] Products) worldwide. If Incyte declines to prosecute or maintain any such
Patent Rights in any country or jurisdiction, or desires to allow any such
Patent Rights to lapse in any country or jurisdiction, or desires to abandon any
such Patent Rights in any country or jurisdiction before all appeals within the
respective jurisdiction have been exhausted, then Incyte shall provide Merus
with [**] written notice of such decision so as to permit Merus to decide
whether to prosecute or maintain such Patent Rights in the respective country or
jurisdiction and to take any necessary action. Following such notice from
Incyte, Merus may, by providing prompt written notice thereof to Incyte, assume
control of the prosecution and/or maintenance of such Patent Rights in the
respective country or jurisdiction.

(d)     Other Merus Patent Rights.  At Merus’s expense, Merus shall have the
sole right and discretion to file, prosecute and maintain all Merus Patent
Rights not covered by Sections 8.3(b) and 8.3(c).

(e)     Other Incyte Patent Rights.  At Incyte’s expense, Incyte shall have the
sole right and discretion to file, prosecute and maintain all Incyte Patent
Rights not covered by Sections 8.3(b) and 8.3(c).

(f)     Cooperation. For the purposes of this Section 8.3(f), a Party
responsible for the filing, prosecution and maintenance of a Patent Right under
this Agreement will be referred to





76

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

as the “Controlling Party” and the other Party will be referred to as the
“Non-Controlling Party”. Solely with respect to the rights and obligations
described in Sections 8.3(b) and 8.3(c), the following will apply:

(i)     The Non-Controlling Party shall, at the Controlling Party’s expense and
reasonable request, assist and cooperate in the filing, prosecution and
maintenance of or any related necessary action for the applicable Patent Rights,
including by making its employees, agents, and consultants reasonably available
to the Non-Controlling Party. Such cooperation will be coordinated through the
JIPC.

(ii)     The Controlling Party shall keep the Non-Controlling Party reasonably
informed as to Material developments with respect to the prosecution and
maintenance of the Patent Rights. The Controlling Party shall provide the
Non-Controlling Party sufficiently in advance, when possible, for the
Non-Controlling Party to comment, with copies of all patent applications and
other Material submissions and communications (including oral communications)
with any patent authorities pertaining to the applicable Patent Rights.

(iii)     The Controlling Party shall consider in good faith and reasonably
implement the Non-Controlling Party’s comments and recommended actions, but the
Controlling Party shall have the final say in determining whether or not to
incorporate such comments.

(iv)     “Material” for the purposes of this Section 8.3(f) means that the [**]
could [**] the patents that claim or cover the Licensed Antibodies, Licensed
Products, or Merus Platform.

(g)     Patent Term Extensions. The Controlling Party may seek and obtain Patent
Term Extensions, including supplementary protection certificates and any other
extensions that are now or become available in the future, wherever applicable,
in the countries or other jurisdictions that it controls. The Controlling Party
shall keep the Non-Controlling Party reasonably informed of its efforts to
obtain such extension or supplementary protection certificate. The
Non-Controlling Party shall provide prompt and reasonable assistance, as
requested by the Controlling Party. For purposes of this Section 8.3(g), Merus
is the Controlling Party for Patent Rights for Program 1 in the United States
and Incyte is the Controlling Party for Patent Rights for Program 2, [**]
Program, and Novel Program worldwide and for Patent Rights for Program 1 in the
Incyte Territory.

8.4       Third-Party Infringement.

(a)      Notice. Each Party shall promptly provide the other Party with written
notice reasonably detailing (i) any alleged, or threatened infringement by a
Third Party of Intellectual Property Rights in Joint Arising IP, Target Pair
Arising IP, Incyte IP, Merus IP, or Merus Platform IP, which infringing
activities involves the using, making, importing, exporting, offering for sale
or selling of Licensed Antibodies or Licensed Products, including any “patent
certification” filed in the United States under 21 U.S.C. §355(b)(2) or 21
U.S.C. §355(j)(2) or biosimilar litigation initiated under 42 U.S.C. §262, or
similar provisions in other jurisdictions, or (ii) any declaratory judgment for
non-infringement of any such Intellectual Property Rights





77

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

described in clause (i) (each of (i) and (ii), a “Third-Party Infringement”). As
soon as practicable after receipt of such notice, but no later than [**]
thereafter, the Parties shall consult via the JIPC to determine the response to
any Third-Party Infringement.

(b)      Enforcing Parties and Recoveries. One of the Parties, as set forth
below, will have either the initial right (the “Initial Enforcing Party”) or the
sole right (the “Sole Enforcing Party”) to proceed with legal enforcement
against any Third-Party Infringement, including assertion, in connection with
any Third-Party Infringement Claim (an “Infringement Action”) subject to the
remainder of this Section 8.4(b):

(i)       Program 1. For Third-Party Infringement pertaining to Patent Rights
that claim or cover Program 1 Antibodies and Program 1 Products, Merus is the
Sole Enforcing Party with respect to Infringement Actions in the United States,
and Incyte is the Sole Enforcing Party with respect to Infringement Actions in
the Incyte Territory. Any recoveries resulting from such an Infringement Action
shall be applied as follows:

A.     First, to reimburse each Party for all Out-of-Pocket Costs in connection
with such Infringement Action (on a pro rata basis, based on each Party’s
respective litigation costs, to the extent the recovery was less than all such
litigation costs); and

B.     Second, any remainder shall be paid (a) [**] to Merus and [**] to Incyte
for actions in the United States and (b) [**] to Merus and [**] to Incyte for
actions in the Incyte Territory.

(ii)       Program 2, [**] Program and Novel Program. For Third-Party
Infringement of any Patent Rights (other than [**] and [**] IP) that claim or
cover Program 2 Antibodies, [**] Antibodies, Novel Program Antibodies, Program 2
Products, [**] Products, or Novel Program Products, [**] is the Sole Enforcing
Party worldwide. For Third-Party Infringement of any Patent Rights within the
[**] IP that claim or cover Program 2 Antibodies, [**] Antibodies, Novel Program
Antibodies, Program 2 Products, [**] Products, or Novel Program Products, [**]
is the Sole Enforcing Party worldwide; provided that where there is [**] within
the [**] Licensed Antibody or Licensed Product (for clarity the [**] from the
[**] for the [**] Licensed Antibody or Licensed Product), [**] is the Initial
Enforcing Party worldwide and [**] is the Second Enforcing Party worldwide for
any [**] within the [**] IP that claim or cover Program 2 Antibodies, [**]
Antibodies, Novel Program Antibodies, Program 2 Products, [**] Products, or
Novel Program Products. Any recoveries resulting from such an Infringement
Action relating shall be applied as follows:

A.     First, to reimburse each Party for all Out-of-Pocket Costs in connection
with such Infringement Action (on a pro rata basis, based on each Party’s
respective litigation costs, to the extent the recovery was less than all such
litigation costs); and

B.     Second, any remainder shall be paid [**] to Merus and [**] to Incyte.

(iii)       Other Merus IP. For Third-Party Infringement of all other Merus IP
that is not covered by Sections 8.4(b)(i) or 8.4(b)(ii), Merus is the Sole
Enforcing Party worldwide





78

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

and shall retain all recoveries resulting from such Infringement Action;
provided on a country-by-country basis where there is [**] Licensed Antibody or
Licensed Product (for clarity the [**] Licensed Antibody or Licensed Product)
then [**] is the Initial Enforcing Party and [**] is the Second Enforcing Party
with respect to Infringement Actions. Any recoveries resulting from such an
Infringement Action shall be applied as defined in Section 8.4(b)(v)(A) and
Section 8.4(v)(B).

(iv)       Other Incyte IP. For Third-Party Infringement of all other Incyte IP
that is not covered by Sections 8.4(b)(i) or 8.4(b)(ii), Incyte is the Sole
Enforcing Party worldwide and shall retain all recoveries resulting from such
Infringement Action.

(v)       Other Joint Arising IP. For Third-Party Infringement of all other
Joint Arising IP and [**] that is not covered by Sections 8.4(b)(i) or
8.4(b)(ii), [**] is the Initial Enforcing Party and [**] is the Second Enforcing
Party worldwide. Any recoveries resulting from such an Infringement Action
relating shall be applied as follows:

A.     First, to reimburse each Party for all Out-of-Pocket Costs in connection
with such Infringement Action (on a pro rata basis, based on each Party’s
respective litigation costs, to the extent the recovery was less than all such
litigation costs); and

B.     Second, any remainder shall be paid [**] to Merus and [**] to Incyte.

(c)       Initial and Second Enforcement Rights.  

(i)     Except with respect to [**] to which this Section 8.4(c) shall not
apply, if the JSC fails to agree on a joint course of Infringement Action with
respect to a Third-Party Infringement within [**] after a Party’s receipt of the
notice set forth in Section 8.4(a), then notwithstanding Section 3.5, the
Initial Enforcing Party may determine and control an Infringement Action
designed to curtail or defend against such Third Party Infringement, at its own
expense as it reasonably determines appropriate. In the event such course of
action includes litigation, the other Party (the “Second Enforcing Party”) may
choose, at its own expense, to be represented in such action by counsel of its
own choice; provided that if the Second Enforcing Party is required as a
necessary party to such Infringement Action other than as a joint owner, the
Initial Enforcing Party shall pay the Second Enforcing Party’s reasonable
expenses associated therewith. The Initial Enforcing Party shall keep the Second
Enforcing Party reasonably informed as to any Infringement Action. The Initial
Enforcing Party shall provide the Second Enforcing Party sufficiently in
advance, where reasonable, for the Second Enforcing Party to comment, with
copies of all submissions in the Third Party Infringement. The Second Enforcing
Party will have the right to provide input regarding the Third Party
Infringement, and the Initial Enforcing Party will consider all such input in
good faith. At the request and expense of the Initial Enforcing Party, the
Second Enforcing Party shall provide reasonable assistance to the Initial
Enforcing Party in connection therewith, including by executing reasonably
appropriate documents, cooperating in discovery and joining as a party to the
action. In connection with any such Infringement Action, the Initial Enforcing
Party shall not enter into any settlement admitting the invalidity of, or
otherwise impairing the licenses and rights of the Second Enforcing Party
hereunder without the prior written consent of the Second Enforcing Party, such
consent not to be unreasonably withheld.





79

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(ii)     If within [**] after the Initial Enforcing Party’s receipt of a notice
of a Third-Party Infringement, the Initial Enforcing Party does not initiate any
Infringement Action as described in Section 8.4(c)(i), the Second Enforcing
Party may, subject to the following sentence, in its sole discretion, bring and
control any legal action in connection therewith at its sole expense. If the
Second Enforcing Party intends to bring or defend any such legal action, it
shall first notify the Initial Enforcing Party in writing of such intent and the
reasons therefor and provide the Initial Enforcing Party with an opportunity to
indicate to the Second Enforcing Party its reasons for not bringing or defending
such legal action, and if the Initial Enforcing Party provides either a
reasonable (A) legal basis for the Second Enforcing Party not bringing or
defending such legal action, or (B) explanation of how the Initial Enforcing
Party is taking commercial steps to curtail or defend the Third-Party
Infringement, the Second Enforcing Party shall not bring or defend such legal
action. The Second Enforcing Party shall keep the Initial Enforcing Party
reasonably informed as to any legal courses of action it pursues pursuant to
this Section 8.4(c)(ii). The Second Enforcing Party shall provide the Initial
Enforcing Party sufficiently in advance, where reasonable, for the Initial
Enforcing Party to comment, with copies of all submissions in the Third Party
Infringement. The Initial Enforcing Party will have the right to provide input
regarding the Third Party Infringement, and the Second Enforcing Party will
consider all such input in good faith. At the request and expense of the Second
Enforcing Party, the Initial Enforcing Party shall provide reasonable assistance
to the Second Enforcing Party in connection therewith, including by executing
reasonably appropriate documents, and cooperating in discovery; provided that
nothing herein shall require the Initial Enforcing Party to join as a party or
otherwise participate in such legal action, if in the Initial Enforcing Party’s
reasonable opinion such participation will damage any of the Initial Enforcing
Party’s commercial relationships. The Initial Enforcing Party may choose, at its
own expense, to be represented in any such action by counsel of its own choice;
provided that if the Initial Enforcing Party is required as a necessary party to
such action other than as a joint owner, the Second Enforcing Party shall pay
the Initial Enforcing Party’s reasonable expenses associated therewith. In
connection with any such proceeding, the Second Enforcing Party shall not enter
into any settlement admitting the invalidity of or otherwise impairing the
Initial Enforcing Party’s rights under the Initial Enforcing Party’s
Intellectual Property without the prior written consent of the Initial Enforcing
Party, such consent not to be unreasonably withheld.

(d)       Sole Enforcement Rights. If the JSC fails to agree on a joint course
of action with respect to a Third-Party Infringement within [**] after receipt
of the notice set forth in Section 8.4(a), the Sole Enforcing Party will have
the sole right to determine and control an Infringement Action designed to
curtail or defend such Third-Party Infringement at its own expense as it
reasonably determines appropriate. In the event such course of action includes
litigation, the other Party (the “Participating Party”) may choose, at its own
expense, to be represented in such Infringement Action by counsel of its own
choice; provided that if the Participating Party is required as a necessary
party to such action other than as a joint owner, the Sole Enforcing Party shall
pay the Participating Party’s reasonable expenses associated therewith. The Sole
Enforcing Party shall keep the Participating Party reasonably informed as to any
Infringement Action it pursues pursuant to this Section 8.4(d). The Sole
Enforcing Party shall provide the Participating Party sufficiently in advance,
where reasonable, for the Participating Party to comment, with copies of all
submissions in the Third Party Infringement. The Participating Party will have
the right to provide input regarding the Third Party Infringement, and





80

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

the Sole Enforcing Party will consider all such input in good faith. At the
request and expense of the Sole Enforcing Party, the Participating Party shall
provide reasonable assistance to the Sole Enforcing Party in connection
therewith, including by executing reasonably appropriate documents, cooperating
in discovery and joining as a party to the action. In connection with any such
proceeding, the Sole Enforcing Party shall not enter into any settlement
admitting the invalidity of, or otherwise impairing the licenses and rights of
the Participating Party hereunder, without the prior written consent of the
Participating Party, such consent not to be unreasonably withheld.

(e)       Third-Party Opposition; Invalidity Proceedings. Each Party shall
promptly provide the other Party with written notice reasonably detailing any
opposition, inter partes reexamination, inter partes review, post grant
proceeding, interference, or other similar action alleging the invalidity,
unpatentability, unenforceability brought against any Intellectual Property
Rights under this Agreement. Upon receipt of such notice, the Parties shall
coordinate through the JIPC to establish a mutually agreed plan for a
counterclaim against such opposition or proceeding. If the Parties are unable to
agree on a plan for a counterclaim, the Controlling Party may determine and
control any such counterclaim. For purposes of this Section 8.4(e), Merus is the
Controlling Party for Patent Rights for Program 1 in the United States and
Incyte is the Controlling Party for Patent Rights for Program 2, [**] Program,
and Novel Program worldwide and for Patent Rights for Program 1 in the Incyte
Territory.

8.5       Third Party Licenses.

(a)     If Incyte in good faith believes that [**] to obtain a license under any
Patent Rights of a Third Party [**] that would be infringed by the [**]  by
Incyte of a [**] Antibody, Novel Program Antibody, Program 2 Antibody, [**]
Product, Novel Product, Program 2 Product in any country, or the Program 1
Antibody or Program 1 Product in any country in the Incyte Territory, then
Incyte shall promptly notify Merus in writing. The Parties shall thereafter [**]
regarding whether [**] such Licensed Antibody or Licensed Product in such
country. Subject to Section 8.5(d) with respect to Third Party licenses that are
necessary for the [**], after [**],  [**] shall have the [**] right to obtain a
license and negotiate and execute a license agreement in connection with respect
to any Patent Rights applicable to such Licensed Antibodies and Licensed
Product.

(b)     If either Party in good faith believes that [**] to obtain a license
under any Patent Rights of one Third Party that would be infringed by the [**]
by such Party of the Program 1 Product or Program 1 Antibody in its territory
and the other Party’s territory or that are part of a commonly owned family with
Patent Rights in the United States and the Incyte Territory, then, prior to
commencing negotiations or entering into an agreement with respect to any such
Third Party Patent Rights, such Party shall promptly notify the other Party. The
Parties shall thereafter conduct good faith discussions regarding whether such
Third Party Patent Rights are necessary or would be commercially prudent to
make, have made, use, sell, offer for sale or import Licensed Antibody or
Licensed Product in the Incyte Territory and the United States. If the Parties
agree that such Third Party Patent Rights are [**] Licensed Antibody and
Licensed Product in both the United States and the Incyte Territory, then (i)
Merus shall have the [**] right to obtain a license and negotiate and execute a
license agreement with respect to any Patent Rights applicable to such





81

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

applicable to such Licensed Antibodies and Licensed Products in the United
States and (ii) Incyte shall have the [**] right to obtain a license and
negotiate and execute a license agreement, in connection with the manufacture of
such Licensed Antibodies and Licensed Products or with respect to any Patent
Rights applicable to such Licensed Antibodies and Licensed Products in the
Incyte Territory; provided that, if such licenses are unable to be separated by
territory, then the Parties shall meet to discuss and determine which Party will
be primarily responsible for the negotiation and execution of the license
agreement and any such license from a Third Party must include a license or
sublicense to the Party that is not primarily responsible for obtaining such
license and its Affiliates and sublicensees with respect to the Licensed
Antibody and Licensed Product. Notwithstanding the foregoing, neither Party
shall [**] without the other Party’s written consent.

(c)     Subject to Section 8.5(d), if pursuant to Section 8.5(a) Incyte
determines, or pursuant to Section 8.5(b) the Parties agree, that a license
under such Third Party Patent Rights is [**] avoid infringement based on [**]
Licensed Antibodies or Licensed Products, then responsibility for any [**] to
the extent attributable to the applicable Licensed Antibody or Licensed Product
(“Third Party [**]”) shall be handled as follows, in each case solely to the
extent that any such payments are specifically allocable to the applicable
Licensed Product: (i) for [**] Co-Development Products and for Additional
Co-Development Products, in each case in the United States, Incyte may include
[**] of such Third Party [**] as an Allowable Expense, (ii) for the Program 1
Product in the Incyte Territory, [**] Co-Development Products in the Incyte
Territory, [**] Non-Co Products worldwide, the Program 2 Product worldwide,
Novel Program Products (other than an Additional Co-Development Product)
worldwide, and an Additional Co-Development Product in the Incyte Territory,
Incyte may deduct [**] of such Third Party Payments from amounts due by Incyte
to Merus under Section 9.3, and (iii) for the Program 1 Product in the United
States, Merus may deduct [**] of such Third Party Payments from amounts due by
Merus to Incyte under Section 9.3; provided that, notwithstanding the foregoing,
Section 9.3(e) shall apply to limit the maximum reductions that can be taken by
a Party under this Section 8.5(c).

(d)     Notwithstanding subsections (a) through (c), and subject to the
remainder of this subsection (d), [**] shall be solely responsible, at its
discretion, for determining whether to enter into a license (and the terms of
any such license) with respect to Third Party Intellectual Property Rights
relating to [**], including under [**] in connection with Licensed Antibodies
and Licensed Products. [**] shall be responsible for [**] of all Third Party
Payments associated with any such Third Party license. Notwithstanding the
foregoing, if [**] elects not to take a license with respect to any Patent
Rights, other than those [**] that relate to [**] in any one or more countries,
where a license under such Patent Rights is necessary to avoid infringement
based on the making, having made, using, selling, offering for sale or importing
of Licensed Antibodies or Licensed Products [**] in such one or more countries,
then [**] shall notify [**] of its intention to take such a license, and [**]
shall thereafter have the right to negotiate and enter into, at its discretion
on commercially reasonable terms, a license with the applicable Third Party
under such Patent Rights, provided that [**] will consider in good faith and
take into account any reasonable comments from [**] in relation thereto. [**]
shall indemnify [**] with respect to the costs of obtaining such a license in
accordance with the terms of [**].  [**] may either deduct any such
indemnifiable amounts paid by [**] from the amounts due under ARTICLE IX or
invoice [**] for its share of such amounts. [**] shall pay all such invoices
within [**] of receipt.





82

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

ARTICLE IX     
FINANCIAL PROVISIONS

9.1       License Fee. Within [**] after the Effective Date, Merus shall submit
an invoice to Incyte for a one-time, non-creditable, non-refundable license fee
of One Hundred Twenty Million U.S. Dollars (USD 120,000,000), which Incyte shall
pay within [**] after invoice receipt.

9.2       Milestone Payments. Incyte shall pay Merus the following amounts after
the first achievement by Incyte, its Affiliates or its sublicensees of the
corresponding milestone events set forth below:

(a)       Development Milestones.

(i)     For Program 2, each Novel Program, and each [**] Program that achieves
Candidate Nomination, Incyte shall pay to Merus a non-creditable, non-refundable
milestone payment of [**] following confirmation by the JRC that a Bi-Specific
Construct for the applicable Program has achieved Candidate Nomination.

(ii)     The following development milestones shall apply with respect to
Program 2, each Novel Program (other than any Additional Co-Development
Programs), and each [**] Non-Co Program:

 

 

 

Development Milestone Events

Payments

 

First Indication

Second Indication

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

Each of the foregoing development milestones shall be payable once only for each
such Program, for the first Product arising from such Program to achieve the
applicable milestone event, and shall be non-creditable and non-refundable. No
development milestone payments shall be due under this Section 9.2(a)(i) with
respect to Program 1, the [**] Co-Development Program, or any Additional
Co-Development Program and any milestone that would have been payable prior to
an Additional Co-Funding Termination Date or [**] Co-Funding Termination Date
are not required to be paid.





83

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(iii)     The maximum aggregate milestone amount payable per each Program (for
all Indications) under this Section 9.2(a) shall be one hundred million Dollars
($100,000,000).

(b)       Sales Milestones.

(i)     Licensed Product Sales Milestones. Incyte shall make non-refundable,
non-creditable, one-time payments to Merus as set forth below upon the first
achievement of Annual Net Sales of (A) the Program 2 Product, (B) the Novel
Program Products in each distinct Novel Program (other than any Additional
Co-Development Programs), and (C) each [**] Non-Co Product that meets or exceeds
the thresholds set forth below, with thresholds determined on a
Program-by-Program basis (i.e., aggregating all Net Sales of Licensed Products
from a given Program):

 

 

Annual Net Sales Threshold per Program

Milestone Payment

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

Total for each such Program

USD 250,000,000

 

(ii)     No sales milestone payments shall be due with respect to the Program 1
Product, the [**] Co-Development Product or an Additional Co-Development
Product.

(c)       Certain Limitations. None of the payments listed in this Section 9.2
shall be payable more than once per Program, and each shall be payable at the
first achievement of a milestone event for a Licensed Product and shall not be
payable again if subsequently another Licensed Product for a given Program
achieves the same milestone event. For clarification, (i) if a milestone is paid
for a Licensed Product in a Program, that milestone will not be paid again for a
back-up or replacement Antibody for that Program, and (ii) if more than one
threshold for payment of a sales milestone is met for the first in any single
Calendar Year, both the applicable milestone payments will be due in such
Calendar Year.

(d)       Payment. Incyte shall provide Merus with written notice of the
achievement of each milestone event: (A) within [**] after achievement of the
milestone event set forth in Section 9.2(a) and within [**] after the end of any
Calendar Quarter in which a milestone set forth in Section 9.2(b) is achieved.
Incyte shall pay to Merus, by wire transfer to an account designated by Merus,
the applicable non-refundable, non-creditable milestone payment listed above:
(1) with respect to milestone events set forth in Section 9.2(a), within [**]
after Incyte’s receipt of invoice





84

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

and (2) with respect to all milestone events set forth in Section 9.2(b), within
[**] after the end of the applicable Calendar Quarter; provided that Incyte has
received the relevant invoice from Merus for such sales milestones within [**]
after Merus’s receipt of notice from Incyte of the achievement of such sales
milestones. In the event Incyte does not receive Merus’s invoice within such
[**] period as described above, Incyte’s obligation to pay such amount within
[**] after the end of the applicable Calendar Quarter shall be extended by the
number of days that lapse between the date Incyte should have received Merus’s
invoice and the date Incyte actually receives such invoice.

9.3       Royalties. 

(a)       Merus Royalties to Incyte.  

(i)     Merus shall pay to Incyte, on a Program 1 Product-by-Program 1 Product
basis, royalties on Annual Net Sales of Program 1 Product in the United States,
at the following rates:

 

 

Annual Net Sales of Program 1 Product

Royalty Rate

On the portion of Annual Net Sales less than or equal to [**]

6%

On the portion of Annual Net Sales greater than [**] and less than or equal to
[**]

[**]

On the portion of Annual Net Sales greater than [**]

10%

 

(ii)     Merus shall pay to Incyte, on a Dropped Bi-Specific Product-by-Dropped
Bi-Specific Product basis, royalties on aggregate Annual Net Sales of Dropped
Bi-Specific Products worldwide at the following rates:

 

 

Stage of Development

Royalty Rate

If the applicable Drop Date is prior to [**]

[**]

If the applicable Drop Date is on or after [**] but prior to [**]

[**]

 

For clarity, after Program Selection, a Program cannot be dropped pursuant to
Section 4.8 and the royalties in Section 10.6 will apply if a given Program is
terminated.

(b)       Incyte Royalties to Merus.

(i)     Incyte shall pay to Merus, on a Licensed Product-by-Licensed Product
basis, royalties on aggregate Annual Net Sales of the Program 1 Product in the
Incyte Territory, the [**] Co-Development Product in the Incyte Territory, and
any Additional Co-Development Product in the Incyte Territory at the following
rates:





85

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Annual Net Sales per Licensed Product

Royalty Rate

On the portion of Annual Net Sales less than or equal to [**]

6%

On the portion of Annual Net Sales greater than [**] and less than or equal to
[**]

[**]

On the portion of Annual Net Sales greater than [**]

10%

(ii)     Incyte shall pay to Merus, on a Licensed Product-by-Licensed Product
basis, royalties on aggregate worldwide Annual Net Sales of the Program 2
Product, each [**] Non-Co Product and each Novel Program Products (other than an
Additional Co-Development Product), at the following rates:

 

 

Annual Net Sales per Licensed Product

Royalty Rate

On the portion of Annual Net Sales less than or equal to [**]

6%

On the portion of Annual Net Sales greater than [**] and less than or equal to
[**]

[**]

On the portion of Annual Net Sales greater than [**]

10%

 

(c)       Royalty Term. Royalties payable under this Section 9.3 shall be paid
by the applicable Party on a [**] and [**] basis from the date of First
Commercial Sale of each Licensed Product with respect to which royalty payments
are due for a period which is the longest of: (i) the last to expire of any
Valid Claim of Licensed Patent Rights, Patent Rights in [**], or Joint Patent
Rights Covering such Licensed Product in such country, (ii) the expiration of
Regulatory Exclusivity for such Licensed Product in such country, and (iii) [**]
after the First Commercial Sale of such Licensed Product in such country (each
such term with respect to a Licensed Product and a country, a “Royalty Term”),
provided that if, during the Royalty Term, no Valid Claim of any Patent Right
included under the foregoing clause (i) exists in the country of manufacture or
sale that Covers the applicable Licensed Product, and subsection (ii) does not
apply to such Licensed Product in such country, then the royalty rates payable
by one Party to the other Party under Sections 9.3(a) or 9.3(b) shall be [**]
for as long as no such Valid Claim exists.

(d)       Generic Competition. Notwithstanding the foregoing, in the event that
Generic Competition exists with respect to a given Licensed Product in a
country, then the royalty rates in such country for such Licensed Product will
be:

(i)      reduced to [**] of the applicable rate in Section 9.3(a) or 9.3(b),
beginning from [**] the conditions for Generic Competition are satisfied; and

(ii)     reduced to [**] of the applicable rate in Section 9.3(a) or 9.3(b),
beginning from [**] such Generic Product(s) achieve a market share (in the
aggregate) in such country of [**] or greater in a Calendar Quarter.

(e)       Non-Enforcement of [**]. Notwithstanding Section 9.3(c), on a Licensed
Product-by-Licensed Product and country-by-country basis, if during the Royalty
Term (i) there is no Valid Claim of any Patent Right included in the (A) [**] or
(B) [**], in each case that Covers such Licensed Product in such country, (ii)
there is a Valid Claim of a Patent Right included within





86

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

the [**] that Covers such Licensed Product, and such Valid Claim is, at such
time, infringed by the use, manufacture or sale of one or more Third Party
product(s) in such country, and (iii) [**] elects not to enforce such Patent
Right included in the [**] (the “Unenforced [**] Patent”) against such one or
more Third Parties, then during any period in which [**] is not enforcing such
Unenforced [**] Patent in good faith, claims of such Unenforced [**] Patent
shall not count as Valid Claims under Section 9.3(c)(i) for the purposes of
determining the Royalty Term for the applicable Licensed Product in such
country.

(f)       Royalty Floor. The cumulative offsets and reductions permitted
pursuant to Sections 8.5(c), 9.3(c) and 9.3(d) shall not operate in the
aggregate to reduce the royalty rates payable by one Party to the other Party
under Sections 9.3(a) and (b) by greater than [**],[**], in which case the
royalty floor shall be set at [**]; provided that [**] would be [**] with
respect to [**].

(g)       Expiration of the Royalty Term. Upon the expiration of the Royalty
Term with respect to a Licensed Product in a country, (i) the licenses granted
by Merus to Incyte pursuant to Section 2.3 shall be deemed to be fully paid-up,
irrevocable and perpetual with respect to such Licensed Product in such country;
and (ii) the licenses granted by Incyte to Merus pursuant to Section 2.4 shall
be deemed to be fully paid-up, irrevocable and perpetual with respect to the
Program 1 Products in such country.

9.4       Estimated Royalty Reports. On a Licensed Product-by-Licensed Product
basis, within [**] after the end of each calendar month, beginning with the
calendar month in which the First Commercial Sale of the applicable Licensed
Product occurs in the selling Party’s territory, the applicable selling Party
will deliver to the other Party a non-binding, good-faith estimate of the
following information on a Licensed Product-by-Licensed Product and
country-by-country basis for the just-ended calendar month: (a) the gross sales
and Net Sales of all Licensed Products in such Party’s territory, (b) the number
of units of Licensed Product sold by the selling Party and its Affiliates and
sublicensees (if available) and provided as samples without charge to any Third
Party in such Party’s territory, (c) the basis for any adjustments to the
royalty payable for the sale of all Licensed Products in the selling Party’s
territory, (d) the royalty due hereunder for the sales of all Licensed Products
in the applicable territory and (e) the applicable exchange rate as determined
in accordance with this Agreement. Within [**] after the end of each such
calendar month, the selling Party will make any necessary adjustments to such
estimate and provide the other Party with an updated and final report setting
forth all of the information referenced in clauses (a) through (e) above in this
Section 9.4, which report will serve as the basis for the calculation of the
royalty payments due under Section 9.3 for Net Sales during the applicable
calendar month. Royalties payable under this ARTICLE IX shall be payable in
accordance with Section 9.5.

9.5       [**] Royalty Reports; Payments. Within [**] after the end of [**], the
Royalty Paying Party shall provide the Royalty Receiving Party with a report
stating the sales in units and in value of the Licensed Product made by the
Royalty Paying Party, its Affiliates, licensees and sublicensees, as applicable,
in the Royalty Paying Party’s territory, on a country-by-country basis, together
with the calculation of the royalties due to the Royalty Receiving Party,
including the method used to calculate the royalties and the exchange rates
used. Royalty payments shall be made by the Royalty Paying Party to the bank
account indicated by the Royalty Receiving Party





87

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

within [**] after the end of [**]; provided that the Royalty Receiving Party has
issued the relevant invoice for royalty payment within [**] after the Royalty
Receiving Party’s receipt of the royalty report from the Royalty Paying Party.
In the event the Royalty Receiving Party fails to issue an invoice within such
[**] period as described above, the Royalty Paying Party’s obligation to pay
such amounts within [**] after the end of [**] shall be extended by the number
of days that lapse between the date the Royalty Receiving Party should have
invoiced the Royalty Paying Party and the date the Royalty Receiving Party
actually invoices the Royalty Paying Party.

9.6       Profit and Loss Sharing for [**] Co-Development Product and Additional
Co-Development Products in the United States. Provided that Merus has exercised
the [**] Co-Development Option or an Additional Co-Development Option and has
paid its share of Development Costs, subject to Section 5.4, 5.5 and 5.6, as
applicable, the terms and conditions of this Section 9.6 shall govern each
Party’s rights and obligations with respect to Net Profits and Net Losses
relating to the [**] Co-Development Product and Additional Co-Development
Product, as applicable.

(a)       In General. Subject to Sections 5.4, 5.5, 5.6, 9.6(b), and 9.6(c),
(a) Merus shall receive fifty percent (50%) of all Net Profits, and bear fifty
percent (50%) of all Net Losses, as applicable, with respect to the [**]
Co-Development Product and Additional Co-Development Product in the United
States, and (b) Incyte shall retain fifty percent (50%) of all Net Profits, and
bear fifty percent (50%) of all Net Losses, as applicable, with respect to the
[**]  Co-Development Product and Additional Co-Development Product in the United
States. Merus shall be entitled to its share of the Net Profits and bear its
share of Net Losses with respect to the [**] Co-Development Product regardless
of whether it exercises its Co-Detailing Right with respect to the [**]
Products.

(b)       Detailing Overruns. If, following Merus’s exercise of its Co-Detailing
Right, the Allowable Expenses exceed the amounts budgeted for Detailing
activities in the applicable Detailing Plan (and taking into account any
amendments to such Detailing Plan that may be approved during a Calendar Year)
by more than [**] (calculated for all costs incurred over such Calendar Year for
all budgeted activities in the Detailing Plan), such excess Allowable Expenses
(each, a “Detailing Overrun”) shall be borne by [**] (for purposes of this
Section 9.6(b), the “[**]”) and shall be [**] hereunder for the [**]; provided
that in the event and to the extent that such Detailing Overrun was [**] of, and
[**] by, the [**], or did not result from [**] to [**], then such Detailing
Overrun shall be [**] and [**] pursuant to Section 9.6(a).

(c)       Reconciliation; Calculation and Payment of Net Profit or Net Loss
Share.

(i)     Reports and Reconciliation Payments in General.  Within [**] after the
end of each Calendar Quarter (or for the last Calendar Quarter in a Calendar
Year, [**] after the end of such Calendar Quarter), Incyte shall report to Merus
its Net Sales, and, if Merus has exercised its Co-Detailing Right, Merus shall
report to Incyte the co-Detailing expenses it proposes to include as Allowable
Expenses that are incurred by Merus for such [**] Co-Detailing Product during
such Calendar Quarter in the United States in a manner sufficient to enable
Incyte to comply with its reporting requirements. Each such report from Incyte
shall specify in reasonable detail all deductions allowed in the calculation of
such Net Sales and all costs and expenses incurred by Incyte and included as
Allowable Expenses, and such report from Merus shall specify in detail all





88

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

co-Detailing expenses to be included in Allowable Expenses. If requested by
either Party, the other Party shall supply any invoices or other supporting
documentation for any payments to a Third Party shall be promptly provided that
individually exceed [**] or with respect to which documentation is otherwise
reasonably requested.  

(ii)     Calculation of Profit Share/Loss. Within [**] after the end of each
Calendar Quarter (or for the last Calendar Quarter in a Calendar Year, [**]
after the end of such Calendar Quarter), Incyte shall confer with Merus, and the
Parties shall agree in good faith on a consolidated financial statement setting
forth a reconciliation of all Net Sales and Allowable Expenses and stating
whether there is a Net Profit or Net Loss. Reconciliation payments for Net
Profit or Net Loss shall be made as set forth in subsections A, B and C below,
as applicable:

A.     If there is a Net Profit for such Calendar Quarter, then Incyte shall pay
to Merus an amount equal to fifty percent (50%) of the Net Profit for such
Calendar Quarter, taking into consideration all Allowable Expenses incurred by
Merus during such Calendar Quarter and as reported to Incyte; or

B.     If there is a Net Loss for such Calendar Quarter, then the Party that has
borne less than its share of such Net Loss in such Calendar Quarter shall make a
reconciling payment to the other Party to assure that each Party bears fifty
percent (50%) of such Net Losses during such Calendar Quarter.

C.     No separate payment shall be made for the last Calendar Quarter in any
Calendar Year. Instead, at the end of each such Calendar Year, a final
reconciliation shall be conducted by comparing the share of Net Profit or Net
Loss to which a Party is otherwise entitled for such Calendar Year pursuant to
this Section 9.6 against the sum of all amounts (if any) previously paid or
retained by such Party for prior Calendar Quarters during such Calendar Year,
and the Parties shall make reconciling payments to one another no later than
[**] after the end of such Calendar Quarter, if and as necessary to ensure that
each Party receives for such Calendar Year its share of Net Profits and bears
its share of Net Losses in accordance with this Section 9.6.

(iii)     Accounting for FTEs. Each Party shall record and account for its FTE
effort to the extent that such FTE efforts are included in Development Costs or
Allowable Expenses that are, or may in the future be, shared under this
Agreement, and shall report such FTE effort to the applicable Subcommittee, if
requested (such request not to be more than on a [**]). Each Party shall
calculate and maintain records of FTE effort incurred by it in the same manner
as used for other products developed by such Party, unless instructed by the
applicable Subcommittee to employ other procedures, in which case such other
procedures shall be applied equally to both Parties.

9.7       Financial Records. The Parties shall keep complete and accurate books
and records in accordance with the defined Accounting Standards. The parties
will keep such books and records for at [**] following the end of the Calendar
Year to which they pertain. Such books of accounts shall be kept at the
principal place of business of the financial personnel with responsibility for
preparing and maintaining such records. With respect to royalties, such records
shall be in sufficient detail to support calculations of royalties due to either
Party. Merus and Incyte





89

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

shall also keep complete and accurate records and books of accounts containing
all data reasonably required for the calculation and verification of Allowable
Expenses, Development Costs, including internal FTEs utilized by either Party in
jointly funded Clinical Trials or other Development activities.

9.8       Audits. 

(a)     Each Party may, upon request and at its expense (except as provided for
herein), cause one of the “Big Four” accounting firms (Deloitte, Ernst & Young,
KPMG or PricewaterhouseCoopers) selected by it (except one to whom the Auditee
has a reasonable objection), (the “Audit Team”) to audit during ordinary
business hours the books and records of the other Party and the correctness of
any payment made or required to be made to or by such Party, and any report
underlying such payment (or lack thereof), pursuant to the terms of this
Agreement. Prior to commencing its work pursuant to this agreement, the Audit
Team shall enter into an appropriate confidentiality agreement with the Auditee.

(b)     In respect of each audit of the Auditee’s books and records: (i) the
Auditee may be audited only once per year, (ii) no records for any given year
for an Auditee may be audited more than once; provided that the Auditee’s
records shall still be made available if such records impact another financial
year which is being audited, (iii) the Audit Rights Holder shall only be
entitled to audit books and records of an Auditee from the [**] Calendar Years
prior to the Calendar Year in which the audit request is made.

(c)     In order to initiate an audit for a particular Calendar Year, the Audit
Right Holder must provide written notice to the Auditee. The Audit Rights Holder
exercising its audit rights shall provide the Auditee with notice of one or more
proposed dates of the audit not less than [**] prior to the first proposed date.
The Auditee will reasonably accommodate the scheduling of such audit. The
Auditee shall provide such Audit Team(s) with full and complete access to the
applicable books and records and otherwise reasonably cooperate with such audit.

(d)     The audit report and basis for any determination by an Audit Team shall
be made available first for review and comment by the Auditee, and the Auditee
shall have the right, at its expense, to request a further determination by such
Audit Team as to matters which the Auditee disputes (to be completed no more
than [**] after the first determination is provided to such Auditee and to be
limited to the disputed matters). If the Parties disagree as to such further
determination, the Audit Right Holder and the Auditee shall mutually select one
of the “Big Four” accounting firms (Deloitte, Ernst & Young, KPMG or
PricewaterhouseCoopers) that shall make a final determination as to the
remaining matters in dispute that shall be binding upon the Parties. Such
accountants shall not disclose to the Audit Rights Holder any information
relating to the business of the Auditee except that which should properly have
been contained in any report required hereunder or otherwise required to be
disclosed to such Party to the extent necessary to verify the payments required
to be made pursuant to the terms of this Agreement.

(e)     If the audit shows any under-reporting or underpayment, or overcharging
by any Party, that under-reporting, underpayment or overcharging shall be
reported to the Audit Rights Holder and the underpaying or overcharging Party
shall remit such underpayment or





90

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

reimburse such overcompensation to the underpaid or overcharged Party within
[**] after receiving the audit report. Further, if the audit for an annual
period shows an under-reporting or underpayment or an overcharge by any Party
for that period in excess of [**] of the amounts properly determined, the
underpaying or overcharging Party, as the case may be, shall reimburse the
applicable underpaid or overcharged Audit Rights Holder conducting the audit,
for its respective audit fees and reasonable Out-of-Pocket Costs in connection
with said audit, which reimbursement shall be made within [**]  after receiving
appropriate invoices and other support for such audit-related costs.

(f)     For the purposes of the audit rights described herein, an individual
Party subject to an audit in any given year will be referred to as the “Auditee”
and the other Party who has certain and respective rights to audit the books and
records of the Auditee will be referred to as the “Audit Rights Holder”.

9.9       Tax Matters. The royalties, milestones and other amounts payable by
pursuant to this Agreement (“Payments”) shall not be reduced on account of any
taxes unless required by Law. Each Party alone shall be responsible for paying
any and all taxes (other than withholding taxes required by Law to be deducted
and paid on by the other Party on such Party’s behalf) levied on account of, or
measured in whole or in part by reference to, any Payments it receives. The
Parties will cooperate in good faith to obtain the benefit of any relevant tax
treaties to minimize as far as reasonably possible any taxes which may be levied
on any Payments. Each Party shall deduct or withhold from the Payments any taxes
that it is required by Law to deduct or withhold. Notwithstanding the foregoing,
if either Party is entitled under any applicable tax treaty to a reduction of
the rate of, or the elimination of, applicable withholding tax, it may deliver
to the other Party or the appropriate governmental authority (with the
assistance of the other Party to the extent that this is reasonably required and
is expressly requested in writing) the prescribed forms necessary to reduce the
applicable rate of withholding or to relieve the other Party of its obligation
to withhold tax, and the other Party shall apply the reduced rate of withholding
tax, or dispense with withholding tax, as the case may be, provided that the
other Party has received evidence of such delivery of all applicable forms (and,
if necessary, its receipt of appropriate governmental authorization) at least
[**] prior to the time that the Payment is due. If, in accordance with the
foregoing, a Party withholds any amount, it shall make timely payment to the
proper taxing authority of the withheld amount, and send to the other Party
proof of such payment within [**] following that latter payment.

9.10       Currency Exchange. The currency exchange method set out in this
Section 9.10 shall be applied for calculations of amounts for (a) Net Sales and
royalties, and (b) Development Costs and Allowable Expenses. With respect to
amounts invoiced in United States Dollars, all such amounts shall be expressed
in United States Dollars. With respect to amounts invoiced in a currency other
than United States Dollars, all such amounts shall be expressed both in the
currency in which the amount was invoiced and in the United States Dollar
equivalent. The United States Dollar equivalent shall be calculated using the
average of the last (bid) United States dollar/foreign currency rates for the
last Business Day of each month in the Calendar Quarter for which Net Sales,
royalties, Development Costs and Allowable Expenses, each as applicable, are
being reported, as reported by The Wall Street Journal, for the conversion of
foreign currency sales into United States Dollars.





91

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

9.11       Invoices. Where any payment due under this Agreement requires a Party
to invoice the other Party following notification of an event triggering such
payment from the paying Party, including with respect to any milestone payments
payable under this ARTICLE IX, the non-paying Party may invoice the paying Party
for such payment prior to receiving such notification, if the non-paying Party
becomes aware of the occurrence of the event triggering such payment obligation
by means other than such notification, including by press release or other
public disclosure of such event issued by the paying Party.

9.12       Late Payments. The paying Party shall pay interest to the receiving
Party on the aggregate amount of any payments that are not paid on or before the
date such payments are due under this Agreement at a rate per annum equal to the
lesser of the [**] LIBOR rate for United States dollars, as reported by The Wall
Street Journal, plus [**] or the highest rate permitted by applicable Law,
calculated on the number of days such payments are paid after the date such
payments are due; provided, that with respect to any disputed payments, no
interest payment shall be due until such dispute is resolved and the interest
which shall be payable thereon shall be based on the finally-resolved amount of
such payment, calculated from the original date on which the disputed payment
was due through the date on which payment is actually made.

ARTICLE X
TERM AND TERMINATION

10.1       Agreement Term. The term of this Agreement shall commence on the
Effective Date and shall continue on a Program-by-Program basis unless earlier
dropped pursuant to Section 4.8 or terminated pursuant to Section 10.2, until
(a) with respect to Program 1, Program 2, [**] Non-Co Programs, and Novel
Programs (other than any Additional Co-Development Programs), following the
First Commercial Sale of any such Licensed Product, the expiration of the
last-to-expire of all Royalty Terms with respect to all Licensed Products within
such Program, and (b) with respect to the [**] Co-Development Program and
Additional Co-Development Program, following the First Commercial Sale of any
such [**] Co-Development Product or Additional Co-Development Product, as
applicable, the later of (i) expiration of the last-to-expire of all Royalty
Terms outside the United States for such [**] Co-Development Product or
Additional Co-Development Product, as applicable, and (ii) the cessation of
Commercialization of such [**] Co-Development Product or Additional
Co-Development Product, as applicable, in the United States (the “Term”).

10.2       Termination.  

(a)     Termination by Incyte for Convenience. Incyte shall have the right to
terminate this Agreement for convenience (i) in its entirety upon [**] prior
written notice to Merus, or (ii) on a Program-by-Program basis, at any time
following Program Selection for the applicable Program (A) with respect to
Program 1 or any [**] Co-Development Program upon [**] prior written notice to
Merus, and (B) with respect to Program 2, any [**] Non-Co Program, or any Novel
Program, upon [**] prior written notice to Merus. For clarity, an election by
Incyte to cease





92

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

activities under a given Program prior to Program Selection makes such Program a
Dropped Program pursuant to Section 4.8 and such Program is not subject to this
Section 10.2(a).

(b)     Termination for Material Breach. If either Party (the “Non-Breaching
Party”) believes that the other Party (the “Breaching Party”) is in material
breach of this Agreement, then the Non-Breaching Party may deliver notice of
such breach to the Breaching Party, which such notice shall describe such breach
in sufficient detail to allow the Breaching Party to cure such breach. If the
Breaching Party fails to cure such breach, or take such steps that would be
considered reasonable to effectively cure such breach within the [**] period
([**] period for non-payment) after delivery of such notice, the Non-Breaching
Party may terminate this Agreement upon written notice to the Breaching Party,
which termination shall apply (i) solely with respect to a particular Program
(and all Licensed Products for such Program) if the harm from such breach is
related solely to such Program, or (ii) at the discretion of the Non-Breaching
Party if such breach is not related solely to a single Program, either (A) with
respect to the Programs that are the subject of such breach or (B) with respect
to all [**] Programs if the breach is related to multiple [**] Programs or with
respect to all Novel Programs if the breach is related to multiple Novel
Programs. Except with respect to non-payment, if during such [**] period the
Breaching Party is undertaking steps that would be considered reasonable to
effectively cure such breach, the cure period shall be extended by an additional
[**].

(c)     Termination for Patent Challenge. Except to the extent the following is
unenforceable under the laws of a particular jurisdiction, if a Party or any of
its Affiliates, directly or indirectly, (i) initiates or requests an
interference or opposition proceeding with respect to any Merus Patent Rights
(if such Party is Incyte) or Incyte Patent Rights (if such Party is Merus), (ii)
makes, files, or maintains any claim, demand, lawsuit, or cause of action to
challenge the validity or enforceability of any Merus Patent Right (if such
Party is Incyte) or Incyte Patent Rights (if such Party is Merus) in a tribunal
or forum, or (iii) opposes any extension of, or the grant of a supplementary
protection certificate with respect to, any Merus Patent Right (if such Party is
Incyte) or Incyte Patent Rights (if such Party is Merus), then the other Party
may terminate this Agreement solely with respect to any Programs to which such
patent challenge relates upon [**] prior written notice to such Party. Any such
termination will only become effective such Party or its Affiliate, as
applicable, has not withdrawn such action before the end of the above notice
period.

(d)     Termination Disputes. If the Breaching Party disputes in good faith the
existence or materiality of a breach specified in a notice provided by the other
Party under Section 10.2(b), or if a Non-Breaching Party gives notice of
termination under Section 10.2(b) and the Breaching Party disputes whether such
notice was proper, then the issue of whether such breach has occurred and/or
whether this Agreement was properly terminated shall be resolved in accordance
with ARTICLE XIV, and the Agreement shall remain in full force and effect until
such dispute is resolved. If as a result of such dispute resolution process it
is determined that (i) the Breaching Party has in fact materially breached the
Agreement, then such Party must cure such breach within [**] following such
determination; or (ii) the notice of termination was proper, then such
termination shall be effective on the date on which such dispute is resolved. If
as a result of the dispute resolution process it is determined that the
Breaching Party has not materially breached the Agreement, or the notice of
termination for uncured material breach was improper, then no termination shall
have occurred and this Agreement shall remain in full force and effect.





93

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

10.3     Effects of Termination. Upon any termination of this Agreement, the
following will apply:

(a)     All rights and licenses granted by either Party hereunder shall
immediately terminate with respect to the Terminated Programs;

(b)     Incyte shall Transition the Terminated Programs to Merus pursuant to
Section 10.5;

(c)     Merus shall pay Incyte a grantback royalty pursuant to Section 10.6 with
respect to any future Net Sales of Terminated Products;

(d)     The provisions of Section 2.8 will cease to apply with respect to
Terminated Programs;

(e)     The provisions of ARTICLE VIII (other than Sections 8.1) will cease to
apply to Terminated Programs; and

(f)     Following any termination of a Program occurring prior to Program
Selection for such Program, Section 4.8 shall apply.

10.4     Alternative to Termination by Incyte. If Incyte has a right to
terminate this Agreement for Merus’s uncured material breach pursuant to
Section 10.2(b), subject to Section 10.2(d), Incyte may elect in its notice of
termination to, in lieu of terminating this Agreement with respect to the
affected Programs and [**], have all rights and licenses granted hereunder with
respect to such Programs continue and receive [**] or as otherwise agreed by the
Parties in writing in their sole discretion. The payment of amounts under this
Section 10.4 shall be [**] in connection with [**] or, if such determination is
agreed by the Parties, then in accordance with such agreement.

10.5     Transition. In the event of termination of this Agreement, whether in
its entirety or with respect to a Terminated Program, at Merus’s request, Incyte
shall transition to Merus Incyte’s relevant rights and obligations with respect
to the Terminated Program as reasonably necessary for Merus to Develop and
Commercialize the Terminated Programs after termination as set forth in this
Section 10.5(a) through 10.5(j) (the “Transition”).

(a)     Incyte shall, as soon as reasonably practicable, transfer and assign to
Merus all of its right, title, and interest in all Regulatory Documentation then
Controlled by Incyte and held in its name applicable to the Terminated Programs,
the data comprising the Global Safety Database, and other documented technical
information, Know-How, and materials Controlled by Incyte that were generated
under this Agreement by Incyte with respect to the Terminated Program and are
necessary for the Development, manufacture, and Commercialization of the
Terminated Products (as they exist as of the effective date of termination)
worldwide or, if the Terminated Product is a Program 1 Product, in the Incyte
Territory, and Merus shall provide Incyte with access to and a right of
reference to all of the foregoing for all uses in relation to Programs or
activities under this Agreement;





94

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(b)     Incyte shall notify the applicable Regulatory Authorities and take any
other action reasonably necessary to effect the transfer set forth in
subsection (a) above;

(c)     Unless expressly prohibited by any Regulatory Authority, Incyte shall
transfer, as of the effective date of termination, to Merus control of all
Clinical Trials being conducted by Incyte for the Terminated Programs that Merus
shall designate in writing for continuation and shall [**] (unless Incyte
terminates for Merus’s uncured breach, in which case [**]), to enable such
transfer to be completed without interruption of any such Clinical Trial;
provided that, at Merus’s request, Incyte shall [**] with reimbursement on a
reasonably agreed schedule following the effective date of termination. In
addition, with respect to each Clinical Trial for which such transfer is
expressly prohibited by the applicable Regulatory Authority or for which Merus
does not wish to continue, if any, Incyte shall in its discretion either (i)
wind down such Clinical Trial if permitted by the applicable Regulatory
Authorities and Law or (ii) continue to conduct such Clinical Trial to the point
at which it may be so transferred, wound down, or to completion, in each case at
Merus’s cost;

(d)     Incyte shall provide to Merus a summary report of the status of the
Development and Commercialization of the Terminated Products in each country (i)
worldwide with respect to Program 2, any [**] Program, and any Novel Program,
and (ii) in the Incyte Territory with respect to Program 1 through the effective
date of such termination;

(e)     Incyte shall promptly transfer and assign to Merus all of Incyte’s and
its Affiliates’ right, title, and interest in and to any Terminated
Product-specific trademarks (but not any Incyte-owned house marks or any
trademarks that cover products or services other than Terminated Products) owned
by Incyte and used for the Terminated Products (i) worldwide with respect to
Program 2, any [**] Program, and any Novel Program, and (ii) in the Incyte
Territory with respect to Program 1; provided that such trademarks were used in
connection with the Commercialization of Terminated Products as of or prior to
the effective date of termination.

(f)     Merus may, within [**] following the effective date of such termination,
elect to obtain Incyte’s inventory of Terminated Product manufactured by a Third
Party; provided that if Merus elects to obtain Incyte’s inventory of Terminated
Product, Merus may not use any trademarks, names, and logos of Incyte contained
therein (except to the extent transferred pursuant to Section 10.5(e)) in
connection with the sale of such inventory. Merus shall pay Incyte [**] (or [**]
if Incyte terminates due to Merus’s breach) of Incyte’s Manufacturing Costs for
such inventory of Terminated Product. Merus shall indemnify Incyte in accordance
with Section 11.2(a) from and against any losses, costs, damages, fees or
expenses arising from sales by Merus or its Affiliates of any such Terminated
Product;

(g)     Incyte shall provide reasonable assistance to Merus and cooperation in
connection with the transition of Incyte’s applicable prosecution, maintenance,
and enforcement responsibilities to Merus, including execution of such documents
as may be necessary to effect such transition;

(h)     If Incyte is responsible for manufacturing a Terminated Product prior to
termination of this Agreement for a Terminated Program, Incyte shall:

(i)     either (A) assign to Merus Incyte’s right, title, and interest in and to
any agreements with Third Parties for the manufacture of Terminated Product if
such agreements are [**] transferable [**] to Incyte or (B) if such agreements
are [**] or transferable [**] to Incyte, in exchange for a payment equal to [**]
(or [**] if termination is due to Merus’s breach) of Incyte’s Manufacturing
Cost, use Commercially Reasonable Efforts to supply Merus’s and its Affiliates’
requirements of Terminated Product in the dosage strength, formulation and
presentation as were being Developed or Commercialized as of the effective date
of termination until the earlier of

95

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

[**] after the effective date of the termination and establishment by Merus of
an alternative supply for such Terminated Product; provided that Merus shall use
Commercially Reasonable Efforts to establish an alternative supply as promptly
as reasonably practicable. For clarity, if Merus does not agree to an assignment
under (A) above, Incyte shall have no obligation to supply Terminated Product to
Merus;

(ii)     cooperate with Merus in reasonable respects to transfer manufacturing
documents and materials that are used (at the time of the termination) by Incyte
in the manufacture of Terminated Products;

(iii)     reasonably cooperate with Merus to transfer to Merus, or Merus’s
designated contract manufacturer, the manufacturing technologies (including all
relevant Know-How) that are necessary (at the time of the termination) and
Controlled by Incyte in the manufacture of Terminated Products, provided that
Merus shall reimburse Incyte for Incyte’s reasonable Out-of-Pocket Costs to
provide such requested assistance;

(i)     Incyte, for itself and on behalf of its Affiliates, shall and hereby
does grant to Merus (A) a [**] license under any [**], and (B) an [**] license
under Incyte’s interest in and to any [**] and [**], in each case of (A) and
(B), that is [**] Terminated Products [**], only to [**] the Terminated
Products. For clarity, Incyte retains all other rights in and to the [**]
subject to the terms this Agreement for use with other Licensed Products that
are not Terminated Products. The foregoing licenses will include the right for
Merus to grant sublicenses through multiple tiers (subject to Section 2.5).

(j)     Notwithstanding the foregoing, Incyte retains the license under
Section 2.3 to the [**] Terminated Programs for internal research purposes and
for use in connection with existing Programs and any other Programs that may
begin during the Research Term, in each case until the end of the Term
applicable to such Program, provided that with respect to (and to the extent
that) any [**] are incorporated into any Terminated Product, or any [**]
included within the Terminated Program, the exclusive license retained by Incyte
shall exclude with respect to any grant of rights to use such [**] in relation
to the development, manufacture or commercialization of Antibodies directed to
the Terminated Target Pair.

10.6     Grantback Royalty.  Following the effective date of termination of this
Agreement in its entirety or with respect to any Program, Merus shall pay
Incyte, on a Terminated Program-by-Terminated Program basis for which it elects
to obtain the rights under Section 10.5, a royalty on Annual Net Sales by Merus
or its Affiliates or sublicensees worldwide of Terminated Products at the
following rates:





96

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Stage of Development

Royalty Rate

If the effective date of termination occurs prior to [**]

[**]

If the effective date of termination occurs on or after [**]  but prior to [**]
for [**]

[**]

If the effective date of termination occurs on or after [**]  for [**]

4%

 

The foregoing obligation for Merus to pay royalties to Incyte shall continue
until the expiration of the Royalty Term that would have applied to such
Terminated Product in such country or other jurisdiction had the Terminated
Program not been terminated. For clarity, an election by Incyte to cease
activities under a given Program prior to [**] is subject to Section 4.8 as a
Dropped Program and either no royalty or a [**] royalty will be payable thereon
in accordance with Section 9.3(a)(ii). For purposes of this Section 10.6, the
definition of “Annual Net Sales”, “Royalty Receiving Party” and “Royalty Paying
Party”, and Sections 8.5(c), 9.3 and 9.7 through 9.12 shall apply mutatis
mutandis to the calculation, payment, recording, and auditing of Merus’s
obligations to pay royalties under this Section 10.6.

10.7     Survival.  Article I (to the extent used in any surviving provisions),
Section 2.6(a) and 6.3(b) (solely with respect to the license grant therein),
Sections 8.1, 9.3(a)(ii) (for the applicable Royalty Term, and, for purposes of
calculating the royalties set forth therein, the applicable portions of Sections
8.5(c), 9.3, 9.7, 9.9, 9.10 and 9.11), 9.3(g), 9.7 (with respect to obligation
to maintain records), 9.8 (for the time period specified therein), 9.9 through
9.12 (solely with respect to payment obligations accrued as of the effective
date of termination or expiration), 10.3, 10.5, 10.6, 10.7, Article XI, Section
12.6, Article 13 (for the time period specified therein) and Sections 15.1,
15.2, 15.5, 15.6, 15.9, 15.10, 15.11, 15.12, 15.14 and 15.15 shall survive
termination or expiration (in accordance with Section 10.1 (Agreement Term) of
this Agreement).

ARTICLE XI
INDEMNIFICATION

11.1     By Incyte.  

(a)     Incyte agrees, at Incyte’s cost and expense, to defend, indemnify and
hold harmless Merus and its Affiliates and sublicensees and their respective
directors, officers, employees, subcontractors (including contract research
organizations and contract manufacturers), and agents (the “Merus Indemnified
Parties”) from and against any losses, costs, damages, fees or expenses arising
out of any Third Party claim against such Merus Indemnified Parties relating to
(i) any breach by Incyte of any of its representations, warranties, or
obligations pursuant to this Agreement; (ii) the gross negligence or willful
misconduct of Incyte; (iii) the breach of Incyte’s obligations under the [**]
Discovery Plan, any Novel Discovery Plans, or Research Plans; and (iv) Incyte’s,
its Affiliates’ or sublicensees’ Development, manufacture or Commercialization
of (A) Program 1 Antibody and Program 1 Product for the Incyte Territory or (B)
Program 2 Antibody, Program 2 Product, [**] Antibodies, [**] Products, Novel
Program Antibodies and Novel Program Products worldwide; provided that Incyte
shall not defend, indemnify nor hold harmless Merus Indemnified Parties from and
against any losses, costs, damages, fees or expenses arising out of





97

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

any Third Party claims for which Merus is obligated to defend, indemnify or hold
harmless the Incyte Indemnified Parties pursuant to Section 11.2.

(b)     In the event of any such claim against the Merus Indemnified Parties by
any Third Party, Merus shall promptly, and in any event within [**], notify
Incyte in writing of the claim. Incyte shall have the right, exercisable by
notice to Merus within [**] after receipt of notice from Merus of the claim, to
assume direction and control of the defense, litigation, settlement, appeal or
other disposition of the claim (including the right to settle the claim solely
for monetary consideration) with counsel selected by Incyte and reasonably
acceptable to Merus; provided that the failure to provide timely notice of a
claim by a Third Party shall not limit a Merus Indemnified Party’s right for
indemnification hereunder except to the extent such failure results in actual
prejudice to Incyte. The Merus Indemnified Parties shall cooperate with Incyte
and may, at their option and expense, be separately represented in any such
action or proceeding. Merus will have the right to provide input on all
decisions regarding the defense, litigation, settlement, appeal or other
disposition of any such claim, and Incyte shall consider all such input in good
faith. Merus shall not be liable for any litigation costs or expenses incurred
by the Merus Indemnified Parties without Incyte’s prior written authorization.
In addition, Incyte shall not be responsible for the indemnification or defense
of any Incyte Indemnified Party to the extent arising from any negligent or
intentional acts by any Merus Indemnified Party or the breach by Merus of any
obligation or warranty under this Agreement, or any claims compromised or
settled without its prior written consent.

(c)     Notwithstanding anything to the contrary above, (i) in the event of any
such claim against the Merus Indemnified Parties by a governmental or criminal
action seeking an injunction against Merus, or (ii) if at the time that a claim
for which indemnification may be sought under this Section 11.2, or at any time
thereafter prior to the final resolution of such claim, a Bankruptcy Event of
Incyte has occurred, Merus shall have the right to control the defense,
litigation, settlement, appeal or other disposition of the claim [**].  

11.2     By Merus.  

(a)     Merus agrees, at Merus’s cost and expense, to defend, indemnify and hold
harmless Incyte and its Affiliates and sublicensees and their respective
directors, officers, employees, subcontractors (including contract research
organizations and contract manufacturers), and agents (the “Incyte Indemnified
Parties”) from and against any losses, costs, damages, fees or expenses arising
out of any Third Party claim against such Incyte Indemnified Party(ies) relating
to (i) any breach by Merus of any of its representations, warranties, or
obligations pursuant to this Agreement; (ii) the gross negligence or willful
misconduct of Merus; (iii) the breach of Merus’s obligations under the [**]
Discovery Plan, any Novel Discovery Plans, or Research Plans; (iv) Merus’s, its
Affiliates’ or sublicensees’ (A) manufacture or Development of Program 1
Antibody or Program 1 Product worldwide for Commercialization in, or
Commercialization of Program 1 Antibody or Program 1 Product in, the United
States, (B) breach of Merus’s obligations with respect to co-Detailing of [**]
Co-Detailing Product in the United States, (C) manufacture, Development,
Commercialization, use, sale or other disposition of Dropped Products and/or
Terminated Products worldwide, and/or (D) manufacture or Development of Program
1 Antibody or Program 1 Product, or Program 2 Antibody or Program 2 Product, in
each case prior to the





98

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Effective Date; (v) any alleged infringement (directly or indirectly, by Merus
or Incyte) of any claim (A) in those Patent Rights (of one or more Third
Parties) as set forth in Exhibit 11.2(a)(v)(A), and (B) in those Patent Rights
(of one or more Third Parties) as set forth in Exhibit 11.2(a) (v)(B) that [**];
(vi) any alleged infringement (directly or indirectly, by Merus or Incyte) of
any claim in any Patent Rights of one or more Third Parties (other than those
set forth in Exhibit 11.2(a)(v)(A) and Exhibit 11.2(a)(v)(B)) that [**] or
Merus’s or its Affiliate’s [**]; provided that, in each of cases (i) through
(vi), Merus shall not defend, indemnify nor hold harmless Incyte Indemnified
Parties from and against any losses, costs, damages, fees or expenses arising
out of any Third Party claims for which Incyte is obligated to defend, indemnify
or hold harmless the Merus Indemnified Parties pursuant to Section 11.1.
Notwithstanding anything else to the contrary, in no event shall Merus’s
obligation to indemnify Incyte pursuant to clause (vi) of this Section 11.2(a)
[**] as of the date that judgment determining such liability is rendered (the
“Indemnity Cap”). If the amount that Merus would have been required to indemnify
Incyte pursuant to clause (vi) of this Section 11.2(a) but for the Indemnity Cap
exceeds the Indemnity Cap and Incyte is required to pay such amount to a Third
Party (the “Payment Shortfall”) with respect to the Licensed Products that are
the subject of such infringement action which is subject to such indemnification
claim, then Incyte may [**] under this Agreement for the [**], as they become
due, until the Payment Shortfall is fully recouped.

(b)     In the event of any such claim against the Incyte Indemnified Parties by
any Third Party, Incyte shall promptly, and in any event within [**], notify
Merus in writing of the claim. Merus shall have the right, exercisable by notice
to Incyte within [**] after receipt of notice from Incyte of the claim, to
assume direction and control of the defense, litigation, settlement, appeal or
other disposition of the claim (including the right to settle the claim solely
for monetary consideration) with counsel selected by Merus and reasonably
acceptable to Incyte; provided that the failure to provide timely notice of a
claim by a Third Party shall not limit an Incyte Indemnified Party’s right for
indemnification hereunder except to the extent such failure results in actual
prejudice to Merus. The Incyte Indemnified Parties shall cooperate with Merus
and may, at their option and expense, be separately represented in any such
action or proceeding. Incyte will have the right to provide input on all
decisions regarding the defense, litigation, settlement, appeal or other
disposition of any such claim, and Merus shall consider all such input in good
faith. Merus shall not be liable for any litigation costs or expenses incurred
by the Incyte Indemnified Parties without Merus’s prior written authorization.
In addition, Merus shall not be responsible for the indemnification or defense
of any Incyte Indemnified Party to the extent arising from any negligent or
intentional acts by any Incyte Indemnified Party, or the breach by Incyte of any
representation, obligation, or warranty under this Agreement, or any claims
compromised or settled without its prior written consent. 

(c)     Notwithstanding anything to the contrary above: (i) in the event of any
such claim against the Incyte Indemnified Parties by a governmental or criminal
action seeking an injunction against Incyte, or (ii) if at the time that a claim
for which indemnification may be sought under this Section 11.2, or at any time
thereafter prior to the final resolution of such claim, a Bankruptcy Event of
Merus has occurred, Incyte shall have the right to control the defense,
litigation, settlement, appeal or other disposition of the claim at Merus’s
expense.





99

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

11.3     General Limitation of Liability.  EXCEPT WITH RESPECT TO A PARTY’S
LIABILITY PURSUANT TO ARTICLE XI , NEITHER PARTY SHALL BE LIABLE FOR SPECIAL,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR OTHER INDIRECT OR REMOTE DAMAGES, OR FOR
LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES, IN EACH CASE ARISING IN
ANY WAY OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, WHETHER
BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS; PROVIDED,
THAT NOTWITHSTANDING THE FOREGOING, IF INCYTE IS LIABLE TO MERUS FOR NON-PAYMENT
OF MERUS’S SHARE OF NET PROFITS PURSUANT TO SECTION 9.6, SUCH UNPAID NET PROFITS
SHALL BE TREATED AS DIRECT DAMAGES, AND NOT AS LOST PROFITS FOR THE PURPOSES OF
APPLICATION OF THIS SECTION 11.3.

11.4     Insurance.  Each Party shall use Commercially Reasonable Efforts to
maintain Third Party insurance and/or self-insurance, as applicable, including
product liability insurance, with respect to its activities hereunder in amounts
customary to such insurance and sufficient to meet its obligations under this
Agreement, and shall claim upon such insurance policy according to such policy’s
relevant terms and conditions before relying upon indemnification from the other
Party. Prior to the Effective Date, Merus will evaluate and consider in good
faith patent infringement insurance to cover Merus’s indemnification obligations
under Section 11.2(a), and will discuss such evaluation with Incyte.

ARTICLE XII
REPRESENTATIONS AND WARRANTIES AND COVENANTS

12.1     Representation of Authority; Consents. Incyte and Merus each represents
and warrants to the other Party as of the Execution Date that:

(a)     it has full right, power and authority to enter into this Agreement;

(b)     this Agreement has been duly executed by such Party and constitutes a
legal, valid and binding obligation of such Party, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally and by general equitable
principles and public policy constraints (including those pertaining to
limitations and/or exclusions of liability, competition Laws, penalties and
jurisdictional issues including conflicts of Laws); and

(c)     all necessary consents, approvals and authorizations of all government
authorities and other persons required to be obtained by such Party in
connection with the execution, delivery and performance of this Agreement have
been and shall be obtained.

12.2     No Conflict.  Each Party represents and warrants to the other Party
that the execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (a) do not conflict with or violate such Party’s
corporate charter and bylaws or any requirement of applicable Laws and (b) do
not and shall not conflict with, violate or breach or





100

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

constitute a default or require any consent under, any oral or written
contractual obligation of such Party. Each Party agrees that it shall not during
the Term grant any right, license, consent or privilege to any Third Party or
otherwise undertake any action, either directly or indirectly, that would
conflict with the rights granted to the other Party or interfere with any
obligations of such Party set forth in this Agreement.

12.3     Additional Merus Representations and Warranties. Merus represents and
warrants, as of the Execution Date, except as disclosed in Exhibit 12.3:

(a)     Neither it nor any of its Affiliates or any of its or their licensees or
sublicensees has received written notice of any claim or litigation which
alleges any Intellectual Property Rights of a Third Party are infringed by (i)
the use of the Merus Platform, (ii) any Bi-Specific Constructs and the
corresponding Selected Monoclonal Antibodies existing as of the Execution Date
that bind to the Program 1 Target Pair, the Program 2 Target Pair or [**] or
(iii) IMOD Pipeline Products;

(b)     To the knowledge of Merus and its Affiliates, none of Merus or any of
its Affiliates has in the past infringed or is currently infringing any Third
Party Intellectual Property Rights through activities [**] (i) the [**], (ii)
any [**] or the [**] that bind to the [**] Target Pair or [**] or (iii) [**];  

(c)     To the knowledge of Merus and its Affiliates, there are no Third Party
Patent Rights existing as of the Execution Date that would be infringed by (i)
[**] and (ii) the [**] as contemplated under this Agreement, in each case as
directed to the [**] Target Pair or, as of the Execution Date, [**] or any of
the [**] Target Pairs.

(d)     Only those Target Pairs set forth on Exhibit 1.84 are Not Available as
of the Execution Date;

(e)     There are no claims, judgments or settlements against or owed by Merus
or any of its Affiliates with respect to (i) any Bi-Specific Constructs binding
or the corresponding Selected Monoclonal Antibodies to the Program 1 Target
Pair, the Program 2 Target Pair or [**], (ii) the IMOD Pipeline Products, (iii)
the Merus IP or (iv) the Merus Platform IP nor, to the knowledge of Merus or any
of its Affiliates, any pending reissue, reexamination, interference, opposition
or similar proceedings with respect to Patent Rights claiming any of the
foregoing (i) – (iv), and Merus has not received written notice of any
threatened claims or litigation or any reissue, reexamination, interference,
opposition or similar proceedings seeking to invalidate or otherwise challenge
any Merus IP or Merus Platform IP;

(f)     To the knowledge of Merus and its Affiliates, no Third Party is
infringing or misappropriating any Merus IP or Merus Platform IP;

(g)     (i) Merus is the legal and beneficial owner of or has the right to grant
to Incyte the rights granted herein to all Merus IP and Merus Platform IP, and
(ii) no Third Party has any right, interest or claim in or to such rights that
would limit the rights granted to Incyte under this Agreement;





101

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(h)     All fees due to date that are required to maintain the Merus IP and
Merus Platform IP have been paid in full and to Merus’s knowledge, the Merus IP
and Merus Platform IP is valid and enforceable;

(i)     Merus has not granted to any Third Party rights that are inconsistent
with Incyte’s rights hereunder and there are no agreements or arrangements to
which Merus or any of its Affiliates is a party relating to Licensed Antibodies
or Merus IP or Merus Platform IP that would limit the rights granted to Incyte
under this Agreement;

(j)     Merus has disclosed to Incyte all material information known to it and
its Affiliates with respect to the [**]. Merus has disclosed to Incyte all
material information known to it and its Affiliates with respect to the [**] of
(i) any [**] generated by Merus or its Affiliates prior to the Execution Date
that bind to the Program 1 Target Pair, Program 2 Target Pair or [**] and (ii)
any [**] generated by Merus or its Affiliates prior to the Execution Date;

(k)     Merus has no existing IMOD Pipeline Products other than the IMOD
Pipeline Products set forth on Exhibit 12.3(k);

(l)     All Merus Patent Rights existing as of the Execution Date are listed on
Exhibit 12.3(l) (the “Existing Patents”);

(m)    Merus is (i) the sole and exclusive owner of the entire right, title and
interest in the Existing Patents listed on Exhibit 12.3(l), Part 1 and the Merus
Know-How and (ii) the sole and exclusive licensee of the Existing Patents listed
on Exhibit 12.3(l), Part 2 through one or more in-license agreements (“Merus
In-License Agreements”), in each case ((i) and (ii)) free of any encumbrance,
lien, or claim of ownership by any Third Party. Merus is entitled to grant the
licenses specified herein;

(n)     Neither Merus nor any of its Affiliates has previously entered into any
agreement, whether written or oral, with respect to the assignment, transfer,
license, conveyance or encumbrance of, or otherwise assigned, transferred,
licensed, conveyed or encumbered its right, title, or interest in or to the
Existing Patents, Merus Know-How, the Licensed Products, or the Licensed
Antibodies (including by granting any covenant not to sue with respect thereto)
or any Patent Right or other intellectual property or proprietary right or
Information that would be an Existing Patent or Merus Know-How but for such
assignment, transfer, license, conveyance, or encumbrance;

(o)     True, complete, and correct copies of the file wrapper and other
documents and materials relating to the prosecution, defense, maintenance,
validity, and enforceability of the Existing Patents have been provided or made
available to Incyte prior to the Execution Date;

(p)     To the knowledge of Merus, each of the Existing Patents properly
identifies each and every inventor of the claims thereof as determined in
accordance with the laws of the jurisdiction in which such Existing Patent is
issued or such application is pending;

(q)     No rights or licenses are required under the Merus IP for the conduct of
the Development or Commercialization of Licensed Antibodies and Licensed
Products directed to the





102

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Program 1 Target Pair or the Program 2 Target Pair as contemplated under this
Agreement as of the Execution Date other than those granted to Incyte under this
Agreement.

(r)     (i) All inventors of Inventions claimed in the Existing Patents have
assigned their entire right, title, and interest in and to such Inventions to
Merus, (ii) to the knowledge of Merus, all authors of the Merus Know-How have
assigned their entire right, title, and interest in and to such Merus Know-How
to Merus; and (iii) to the knowledge of Merus, all assignments to Merus of
inventorship rights relating to the Merus Patent Rights are legally binding and
enforceable;

(s)     The inventions claimed or covered by the Existing Patents (i) were not
conceived, discovered, developed, or otherwise made in connection with any
research activities funded, in whole or in part, by the federal government of
the United States or any agency thereof, (ii) are not a “subject invention” as
that term is described in 35 U.S.C. Section 201(f), and (ii) are not otherwise
subject to the provisions of the Bayh-Dole Act; and

(t)     [**]  

12.4     Merus Covenants.  

(a)     During the Term, Merus shall not grant to any Third Party rights that
would be inconsistent with Incyte’s rights hereunder, including a grant of
rights that would remove the Merus IP from Merus’s Control or limit the rights
granted to Incyte under this Agreement;

(b)     Between the Execution Date until the Effective Date, Merus shall not and
shall cause its Affiliates not to (i) incur, create, assume, or permit the
incurrence, creation, or assumption of any encumbrance, lien, or claim of
ownership by any Third Party with respect to any Merus Platform IP or Merus IP;
(ii) dispose of any of Merus Platform IP or Merus IP; or (iii) waive, release,
grant, license, or transfer any right, title or interest in or to any Merus
Platform IP or Merus IP in any manner that would limit the scope of the
intellectual property rights included in, or the exclusivity of the license
rights granted to Incyte under this Agreement;

(c)     Between the Execution Date and the Effective Date and during the Term,
neither Merus nor any of its Affiliates shall not (i) commit any acts or permit
the occurrence of any omissions that would cause the breach or termination of
any Merus In-License Agreement, or (ii) amending or otherwise modifying or
permitting to be amended or modified, Merus In-License Agreement, in each case
in any manner that would limit the scope of rights granted to Incyte. Merus
shall promptly provide Incyte with notice of any alleged, threatened, or actual
breach of any Merus In-License Agreement. As of the Execution Date, Merus has
not received any notice of breach of any Merus In-License Agreement. To the
knowledge of Merus, each Merus In-License Agreement is in full force and effect;
and

(d)     Between the Execution Date and the Effective Date and during the Term,
Merus shall continue to prosecute and maintain all Intellectual Property Rights
included within the Merus Platform IP in the ordinary course;





103

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(e)     Within [**] after the Effective Date, Merus shall inform Incyte in
writing if Merus or any of its Affiliates becomes aware that the representations
and warranties made by Merus pursuant this ARTICLE XII as of the Execution Date
are not true and correct in any material respects on and as of the Effective
Date if they were made on and as of the Execution Date.

(f)     Merus shall not [**] under this Agreement.

12.5     Mutual Representations, Warranties, and Covenants.

(a)     Neither Party, nor any of their Affiliates, nor any of their respective
officers, employees, or agents has made an untrue statement of material fact or
fraudulent statement to the FDA or any other Regulatory Authority with respect
to the Development of the Licensed Antibodies or the Licensed Products, failed
to disclose a material fact required to be disclosed to the FDA or any other
Regulatory Authority with respect to the Development of the Licensed Antibodies
or the Licensed Products, or committed an act, made a statement, or failed to
make a statement with respect to the Development of the Licensed Antibodies or
the Licensed Products or the Development of any Antibodies that could reasonably
be expected to provide a basis for the FDA to invoke its policy respecting
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”,
set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any amendments thereto
or any analogous laws or policies.

(b)     Neither Party nor any of their or their Affiliates’ employees or agents
performing hereunder have ever been, are currently, or are the subject of a
proceeding that could lead to it or such employees or agents becoming, as
applicable, a Debarred Entity or Debarred Individual, an Excluded Entity or
Excluded Individual or a Convicted Entity or Convicted Individual. If, during
the Term, either Party, or any of its or its Affiliates’ employees or agents
performing hereunder, become or are the subject of a proceeding that could lead
to a Person becoming, as applicable, a Debarred Entity or Debarred Individual,
an Excluded Entity or Excluded Individual or a Convicted Entity or Convicted
Individual, such Party shall immediately notify the other Party, and such other
Party shall have the option, at its sole discretion, to either: (i) prohibit
such Person from performing work under this Agreement (ii) terminate all work
being performed or to be performed by the first Party pursuant to this
Agreement. For purposes of this provision, the following definitions shall
apply:

(i)     A “Debarred Individual” is an individual who has been debarred by the
FDA pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any
capacity to a Person that has an approved or pending drug or biological product
application.

(ii)     A “Debarred Entity” is a corporation, partnership or association that
has been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from
submitting or assisting in the submission of any abbreviated drug application,
or a subsidiary or affiliate of a Debarred Entity.

(iii)     An “Excluded Individual” or “Excluded Entity” is (A) an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal health care programs such as
Medicare or Medicaid by the Office of the





104

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Inspector General (OIG/HHS) of the U.S. Department of Health and Human Services,
or (B) is an individual or entity, as applicable, who has been excluded,
debarred, suspended or is otherwise ineligible to participate in federal
procurement and non-procurement programs, including those produced by the U.S.
General Services Administration (GSA).

(iv)     A “Convicted Individual” or “Convicted Entity” is an individual or
entity, as applicable, who has been convicted of a criminal offense that falls
within the ambit of 21 U.S.C. §335a (a) or 42 U.S.C. §1320a - 7(a), but has not
yet been excluded, debarred, suspended or otherwise declared ineligible.

12.6     Disclaimer of Warranty. Nothing in this Agreement shall be construed as
a representation made or warranty given by either Party that either Party will
be successful in obtaining any Patent Rights, that any patents will issue based
on pending applications or that any such pending applications or patents issued
thereon will be valid. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH
PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND RENOUNCES ANY WARRANTY,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NONINFRINGEMENT.

ARTICLE XIII
CONFIDENTIALITY

13.1     Product Information. Merus recognizes that by reason of, among other
things, Incyte’s status as an exclusive licensee under this Agreement, Incyte
has an interest in Merus’s maintaining the confidentiality of certain
information of Merus. Accordingly, during the Term applicable to a Program and
except with respect to Program 1, Merus shall, and shall cause its Affiliates
and its and their respective officers, directors, employees, and agents to, keep
completely confidential, and not publish or otherwise disclose, and not use
directly or indirectly for any purpose other than to fulfill Merus’s
obligations, or exercise Merus’s rights, hereunder Confidential Information
Controlled by Merus or any of its Affiliates specifically relating to any
Licensed Antibody or Licensed Product (the “Product Information”); except to the
extent (a) the Product Information is in the public domain through no fault of
Merus, its Affiliates or any of its or their respective officers, directors,
employees, or agents; (b) such disclosure or use is expressly permitted under
Section 13.3 or (c) such disclosure or use is otherwise expressly permitted by
the terms of this Agreement. For purposes of Section 13.2 Incyte shall be deemed
to be the disclosing Party with respect to Product Information under
Section 13.2 and Merus shall be deemed to be the receiving Party with respect
thereto. For further clarification, (i) without limiting this Section 13.1, to
the extent Product Information is disclosed by Merus to Incyte pursuant to this
Agreement, such information shall, subject to the other terms and conditions of
this Article XIII, also constitute Confidential Information of Merus with
respect to the use and disclosure of such Information by Merus, but (ii) the
disclosure by Merus to Incyte of Product Information shall not cause such
information to cease to be subject to the provisions of this Section 13.1 with
respect to the use and disclosure of such Confidential Information by Merus. In
the event (A) this Agreement is terminated in its entirety or with respect to a
Terminated Program, or (B) a Program becomes a Dropped Program under
Section 4.8, this Section 13.1 shall have no continuing force or effect with
respect to the use or disclosure of such information solely in connection with
Terminated





105

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Program(s) or Dropped Program (other than any such information relating to the
Selected Monoclonal Antibodies), but the Product Information, to the extent
disclosed by Incyte to Merus hereunder, shall continue to be Confidential
Information of Incyte for purposes of the surviving provisions of this
Agreement.

13.2     Confidential Information.  Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the Parties, the Parties agree
that, all Confidential Information of a Party (“Disclosing Party”) shall not be
used by the other Party (the “Receiving Party”) except in performing its
obligations or exercising rights explicitly granted under this Agreement. Each
Receiving Party shall maintain in confidence the Confidential Information of the
Disclosing Party and shall not otherwise disclose such Confidential Information
to any Third Party without the prior written consent of the Disclosing Party.
Each Party shall use at least the same standard of care as it uses to protect
proprietary or confidential information of its own (but no less than reasonable
care) to ensure that its employees, agents, consultants, contractors, and other
representatives do not disclose or make any unauthorized use of the Confidential
Information of the other Party. Each Party will promptly notify the other upon
discovery of any unauthorized use or disclosure of the Confidential Information
of the other Party. The foregoing obligations shall not apply to the extent that
the Receiving Party is able to demonstrate that the Confidential Information:

(a)     was known by the Receiving Party or its Affiliates prior to its date of
disclosure to the Receiving Party; or

(b)     is lawfully disclosed to the Receiving Party or its Affiliates by
sources other than the Disclosing Party rightfully in possession of the
Confidential Information and such sources are not under any obligations of
confidentiality to the Disclosing Party; or

(c)     becomes published or generally known to the public through no fault or
omission on the part of the Receiving Party, its Affiliates or its sublicensees;
or

(d)     is independently developed by or for the Receiving Party or its
Affiliates without reference to or reliance upon such Confidential Information,
as established by written records.

Specific information shall not be deemed to be within any of the foregoing
exclusions merely because it is embraced by more general information falling
within those exclusions. Any confidential information disclosed under the Prior
Confidentiality Agreement shall be treated as Confidential Information subject
to the terms of this Agreement.

13.3     Permitted Disclosure. Notwithstanding the obligations set forth in
Section 13.1, the Receiving Party may provide the Disclosing Party’s
Confidential Information:

(a)     to the Receiving Party’s respective employees, consultants and advisors,
and to the employees, consultants and advisors of such Party’s Affiliates, who
have a need to know such information and materials for performing obligations or
exercising rights expressly granted under this Agreement, provided that such
Persons have an obligation to treat such information and materials as
confidential consistent with this ARTICLE XIII;





106

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(b)     to the Receiving Party’s potential or actual investors, financers, or
acquirers as may be necessary in connection with their evaluation of such
potential or actual investment, financing, or acquisition; provided that such
Persons shall be subject to obligations of confidentiality and non-use with
respect to such Confidential Information substantially similar to the
obligations of confidentiality and non-use of the Receiving Party pursuant to
this ARTICLE XIII.

(c)     to patent offices in order to seek or obtain Patent Rights or to
Regulatory Authorities in order to seek or obtain approval to conduct Clinical
Trials or to gain Regulatory Approval with respect to the Licensed Product as
contemplated by this Agreement; provided that such disclosure may be made only
following reasonable notice to the Disclosing Party and to the extent reasonably
necessary to seek or obtain such Patent Rights or approvals; or

(d)     if such disclosure is required by Law or court or administrative orders,
or to defend or prosecute litigation or arbitration; provided that prior to such
disclosure, to the extent permitted by Law, the Receiving Party promptly
notifies the Disclosing Party of such requirement and, after reasonable
consultation with the Disclosing Party and using efforts to secure confidential
treatment of such Confidential Information at least as diligent as such Party
would use to protect its own confidential information (but in no event less than
reasonable efforts), furnishes only that portion of the Disclosing Party’s
Confidential Information that the Receiving Party is legally required to
furnish. Any information disclosed pursuant to this Section 13.3(d) remains the
Confidential Information of the Disclosing Party.

13.4     Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

(a)     Public Announcements. Except as required by judicial order or applicable
Law or as set forth below, neither Party shall make any public announcement
concerning this Agreement without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed. The Party preparing
any such public announcement shall provide the other Party with a draft thereof
at least [**] prior to the date on which such Party would like to make the
public announcement. Notwithstanding the foregoing, the Parties shall issue a
joint press release in the form attached as Exhibit 13.4(a), within [**] after
the Execution Date to announce the execution of this Agreement and describe the
material financial and operational terms of this Agreement.

(b)     Use of Names. Neither Party shall use the name, trademark, trade name or
logo of the other Party or its employees in any publicity, publication,
presentation or news release relating to this Agreement or its subject matter,
without the prior express written permission of the other Party.

(c)     Legal Disclosures. Notwithstanding the terms of this ARTICLE XIII,
either Party shall be permitted to disclose the existence and terms of this
Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with applicable Laws, including the rules and
regulations promulgated by the SEC or any other governmental authority.
Notwithstanding the foregoing, before disclosing this Agreement or any of the
terms hereof pursuant to this Section 13.4(c), the Parties will coordinate in
advance with each other in





107

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

connection with the redaction of certain provisions of this Agreement with
respect to any filings with the SEC, the NASDAQ Stock Market or any other stock
exchange on which securities issued by a Party or a Party’s Affiliate are
traded, and each Party shall use Commercially Reasonable Efforts to seek
confidential treatment for such terms as may be reasonably requested by the
other Party; provided that each Party will ultimately retain control over what
information that Party discloses to their relevant exchange, and provided
further that the Parties shall use Commercially Reasonable Efforts to file
redacted versions with any governing bodies which are consistent with redacted
versions previously filed with any other governing bodies. Other than such
obligation, neither Party (nor its Affiliates) will be obligated to consult with
or obtain approval from the other Party with respect to any filings to the SEC
the NASDAQ Stock Market or any other stock exchange.

(d)     Advisors. Either Party may disclose the existence and terms of this
Agreement in confidence to its attorneys and advisors, and to potential
acquirers (and their respective professional attorneys and advisors), in
connection with a potential merger, acquisition or reorganization and to
existing and potential investors or lenders of such Party, as a part of their
due diligence investigations, or to existing and potential licensees or
sublicensees or to permitted assignees, in each case under an agreement to keep
the terms of confidentiality and non-use substantially no less rigorous than the
terms contained in this Agreement and to use such information solely for the
purpose permitted pursuant to this Section 13.4(d).

(e)     Development Activity Publicity. Notwithstanding anything to the contrary
in this ARTICLE XIII, either Party may issue a press release or make a public
disclosure relating to this Agreement or the Parties’ activities under this
Agreement to the extent that such Party sponsored or is sponsoring a Clinical
Trial, such Party may disclose (i) the commencement and/or “top-line” results of
such Clinical Trial, (ii) the achievement of any Development events for the
Licensed Product, or (iii) the filing for or receipt of Regulatory Approval with
respect to the Licensed Product. Either Party may disclose amounts paid to or
received by either Party in respect of the achievement of any milestone events,
or the termination of this Agreement. Prior to making any such disclosure, the
Party making the disclosure shall provide the other Party with a draft of such
proposed disclosure at least [**] (or, to the extent timely disclosure of a
material event is required by Law or stock exchange or stock market rules, such
period of time sufficiently in advance of the disclosure so that the other Party
will have the opportunity to comment upon the disclosure) prior to making any
such disclosure, for the other Party’s review and comment, which shall be
considered in good faith by the disclosing Party. For clarity, the Party making
such disclosure shall have the final say over the contents of such disclosure.
Pursuant to the confidentiality provisions of this Agreement, neither Party
shall have the right to disclose [**] for inclusion within this Agreement except
that (i) either Party may disclose the [**] after [**] and (ii) Incyte may
disclose [**] corresponding to Programs [**].  

(f)     For purposes of clarity, either Party may issue a press release or
public announcement or make such other disclosure relating to this Agreement if
the contents of such press release, public announcement or disclosure (i) has
previously been made public other than through a breach of this Agreement by the
Receiving Party or its Affiliates or (ii) is contained in such Party’s financial
statements prepared in accordance with Accounting Standards.





108

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

13.5     Publications.  

(a)     Incyte and its Affiliates shall have the right to make disclosures
pertaining to any Licensed Antibody or Licensed Product (other than the Program
1 Antibody and Program 1 Product) to Third Parties in Publications in accordance
with the following procedure: Incyte shall provide Merus with an advance copy of
the proposed Publication, and Merus shall then have [**] prior to submission for
any Publication in which to review and recommend any changes it reasonably
believes are necessary to preserve any Patent Rights or Know-How belonging in
whole or in part to Merus. If Merus informs Incyte that such Publication, in
Merus’s reasonable judgment, could be expected to have a material adverse effect
on any patentable invention owned by or licensed, in whole or in part, to Merus,
or on any Know-How which is Confidential Information of Merus, Incyte shall
delay or prevent such Publication as follows: (i) with respect to a patentable
invention, such Publication shall be delayed for a sufficient period of time
(not to exceed [**]) to permit the timely preparation and filing of a patent
application; and (ii) with respect to Know-How which is Confidential Information
of Merus, such Know-How shall be deleted from the Publication. Incyte shall have
the right to present its Publications, which Publications shall be subject to
the requirements in this Section 13.5, at scientific conferences, including at
any conferences in any country in the world.

(b)     If either Party wishes to make disclosures pertaining to the Program 1
Antibody or Program 1 Product to Third Parties in Publications, the publishing
Party shall provide the JSC with an advanced copy of the proposed Publication
and the JSC shall then have [**] in which to review, recommend any changes it
reasonably believes are necessary to preserve any Patent Rights or Know-How
belonging in whole or in party to such Party, and approve such publication. If
the JSC approves the Publication or the publishing Party elects to proceed
without such approval, and the non-publishing Party informs the publishing Party
that such Publication, in the non-publishing Party’s reasonable judgment, could
be expected to have a material adverse effect on any patentable invention owned
by or licensed, in whole or in part, to the non-publishing Party (other than
pursuant to a license granted under this Agreement), or on any Know-How which is
Confidential Information of the non-publishing Party, the publishing Party shall
delay or prevent such Publication as follows: (i) with respect to a patentable
invention, such Publication shall be delayed for a sufficient period of time
(not to exceed [**]) to permit the timely preparation and filing of a patent
application; and (ii) with respect to Know-How which is Confidential Information
of such non-publishing Party, such Know-How shall be deleted from the
Publication.

13.6     Term. All obligations under this ARTICLE XIII shall expire [**]
following expiration or earlier termination of this Agreement.

13.7     Return of Confidential Information. Upon the expiration or termination
of this Agreement, the Receiving Party shall destroy (or, upon the Disclosing
Party’s request, return) all Confidential Information received by the Receiving
Party from the Disclosing Party (and all copies and reproductions thereof) and
any notes, reports or other documents prepared by the Receiving Party which
contain Confidential Information of the Disclosing Party. Nothing in this
Section 13.7 shall require the alteration, modification, deletion or destruction
of archival tapes or other electronic back-up media made in the ordinary course
of business; provided that the Receiving Party shall continue to be bound by its
obligations of confidentiality and other obligations under





109

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

this ARTICLE XIII with respect to any Confidential Information contained in such
archival tapes or other electronic back-up media. The destruction of
Confidential Information shall be certified in writing to the Disclosing Party
by an authorized officer of the Receiving Party supervising such destruction.
Notwithstanding the foregoing, (i) the Receiving Party’s legal counsel may
retain one copy of the Disclosing Party’s Confidential Information solely for
the purpose of determining the Receiving Party’s continuing obligations under
this ARTICLE XIII and (ii) the Receiving Party may retain the Disclosing Party’s
Confidential Information and its own notes, reports and other documents (A) to
the extent reasonably required (a) to exercise the rights and licenses of the
Receiving Party expressly surviving expiration or termination of this Agreement;
(b) to perform the obligations of the Receiving Party expressly surviving
expiration or termination of this Agreement; or (B) to the extent it is
impracticable to not do so without incurring disproportionate cost.
Notwithstanding the return or destruction of the Disclosing Party’s Confidential
Information, the Receiving Party shall continue to be bound by its obligations
of confidentiality and other obligations under this ARTICLE XIII.

ARTICLE XIV
DISPUTE RESOLUTION

14.1     Dispute Resolution Process. Matters before the JSC and Subcommittees
shall be governed by the process specified in Section 3.5. Any controversy,
claim or dispute arising out of or relating to this Agreement that is not
subject to Section 3.5 shall be settled, if possible, through good faith
negotiations between the Parties. If the Parties are unable to settle such
dispute within [**], and a Party wishes to pursue the matter, the matter may be
referred by either Party to the Executive Officers, who shall meet to attempt to
resolve the dispute in good faith. Such resolution, if any, of a referred issue
shall be final and binding on the Parties. All negotiations pursuant to this
Section 14.1 are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence. If the Executive
Officers are unable to settle the dispute within [**] (or sooner if the
circumstances require that the dispute be settled more rapidly) after referral
thereto pursuant to Section 14.1, then each Party reserves its right to any and
all remedies available under law or equity with respect to the dispute, subject
to Section 14.2.

14.2     Injunctive Relief. Notwithstanding anything to the contrary in this
ARTICLE XIV, any Party may seek immediate injunctive or other interim relief
from any court of competent jurisdiction as necessary to enforce the provisions
of ARTICLE XIII and to enforce and prevent infringement or misappropriation of
the Patent Rights, Know-How or Confidential Information Controlled by such
Party.

ARTICLE XV
MISCELLANEOUS

15.1     Governing Law. This Agreement (and any claims or disputes arising out
of or related thereto or to the transactions contemplated thereby or to the
inducement of any party to enter therein, whether for breach of contract,
tortious conduct, or otherwise, and whether predicated on common law, statute,
or otherwise) shall in all respects be governed by and construed in accordance
with the laws of the State of New York, including all matters of construction,
validity





110

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

and performance, in each case without reference to any conflict of law rules
that might lead to the application of the laws of any other jurisdiction.

15.2     Consent to Jurisdiction. Each Party irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or the United States District Court for the District of
Delaware, for the purposes of any suit, action or other proceeding arising out
of this Agreement. Each Party agrees to commence any such action, suit or
proceeding either in the United States District Court for the Southern District
of New York or the United States District Court for the District of Delaware or
if such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the Supreme Court of the State of New York, New York
County. Each Party further agrees that service of any process, summons, notice
or document by United States registered mail to such Party’s respective address
set forth in Section 15.6 shall be effective service of process for any action,
suit or proceeding in New York or Delaware with respect to any matters to which
it has submitted to jurisdiction in this Section 15.2. Each Party irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement in (a) the United States
District Court for the Southern District of New York or (b) the United States
District Court for the District of Delaware, and hereby and thereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. Notwithstanding anything in this
Section 15.2, if the Parties are unable to bring any suit, action, or other
proceeding arising out of this Agreement in the United States District Court for
the Southern District of New York or the United States District Court for the
District of Delaware due to a lack of diversity jurisdiction, each Party
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York or the State of Delaware.

15.3     Assignment. Neither Party may assign or transfer its rights or
obligations under this Agreement without the prior written consent of the other
Party; except that without such prior written consent either Party may make such
assignment or transfer to (a) an Affiliate or (b) to a Third Party acquirer in a
Change of Control, in each case whether in a merger, sale of stock, sale of
assets or any other transaction, in each case involving all or substantially all
of the business to which this Agreement relates. Any purported assignment in
contravention of this Section 15.3 shall be null and void and of no effect. No
assignment or transfer shall release either Party from responsibility for the
performance of any accrued obligation of such Party hereunder. This Agreement
and the Parties’ rights and obligations hereunder inure to the benefit of and
shall be binding upon and enforceable against the successor to or any permitted
assignee or transferee from either of the Parties.

15.4     Change of Control.

(a)     A Party (or its successor) shall provide the other Party with written
notice of any Change of Control of such Party within [**] following the closing
date of such transaction if such transaction is not otherwise publically
disclosed.

(b)     In the event of a Change of Control of Merus, Incyte shall have the
right, in its sole and absolute discretion, by written notice delivered to Merus
(or its successor) at any time





111

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

prior to the date that is [**] after either the written notice contemplated by
Section 15.4(a) or the date such Change of Control closing was publicly
disclosed, as the case may be, to (i) terminate any or all provisions of this
Agreement to the extent providing for any delivery by Incyte to Merus of
information relating to Incyte’s activities contemplated by this Agreement,
except for the provisions of ARTICLE IX and except to the extent such
information is required by Merus to perform is obligations under this Agreement
or to which Merus is licensed or has a right to use hereunder; (ii) disband the
JSC and each of its Subcommittees (other than the Program 1 JCC, Program 1 JDC,
[**] JDC, Additional JDC, and JIPC), terminate the activities of the JSC and any
of its Subcommittees (other than the Program 1 JCC, Program 1 JDC, [**] JDC,
Additional JDC and JIPC), and thereafter undertake all such terminated
activities solely and exclusively by itself; (iii) require Merus and the
acquirer to adopt reasonable procedures to be agreed upon in writing to prevent
disclosure to such acquirer of Confidential Information of Incyte; and
(iv) subject to the remainder of this subsection (iv), terminate Merus’s
Co-Detailing Right or, if such right has already been exercised, terminate
Merus’s right to co-Detail pursuant to Section 7.3(b), and assume all detailing
responsibility for the [**] Co-Development Product in the United States;
provided that Merus may elect, upon written notice to Incyte given within [**]
following notice from Incyte of its intent to terminate Merus’s Co-Detailing
right, for Merus (or such acquirer) to continue to exercise such Co-Detailing
right for up to [**] following receipt of such notice from Incyte, to permit
Merus or the acquirer adequate time to wind down and phase out sales force
operations with respect to the [**] Co-Development Product.

(c)     Notwithstanding anything to the contrary in this Agreement, with respect
to any Intellectual Property Rights Controlled by the acquiring party or its
Affiliates (other than the Party to this Agreement undergoing the Change of
Control and its Affiliates prior to the effectiveness of such Change of Control)
as of or prior to such Change of Control, or to the extent developed outside
this Agreement, such Intellectual Property Rights shall not be included in the
Intellectual Property Rights licensed to the other Party hereunder.

(d)     In the event of a Change of Control of a Party, the development or
commercialization of an Antibody or product that, as of the date of such Change
of Control, is being developed or commercialized by the acquirer of such Party
or any Affiliate of such acquirer, shall not, due to such development or
commercialization, be in breach of the exclusivity provisions in Section 2.8 or
the other terms of this Agreement; provided that (i) such acquirer or Affiliate
keeps such development or commercialization program for such other Antibody or
product separate from the Development and Commercialization of the Licensed
Programs (including by using different personnel and (ii) the Party that
experienced the Change of Control continues to meet its obligations hereunder.

15.5     Entire Agreement; Amendments. This Agreement and the Exhibits referred
to in this Agreement together with the Share Subscription Agreement constitute
the entire agreement between the Parties with respect to the subject matter
hereof, and supersede all prior agreements and communications with respect to
the subject matter hereof, whether written or oral, including the Prior
Confidentiality Agreement. Any amendment or modification to this Agreement shall
be made in writing and signed by authorized representatives of both Parties.





112

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

15.6     Notices.  

Notices to Incyte shall be addressed to:

Incyte Corporation

1801 Augustine Cut-off

Wilmington, DE 19803
Attention: Vijay Iyengar, EVP, Global Strategy & Corporate Development

Email: [**]

with a copy to:

Incyte Corporation

1801 Augustine Cut-off

Wilmington, DE 19803

Attention: Eric Siegel, EVP & General Counsel

Email: [**]

with further copy to:

Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540-6241
Attention: Randall B. Sunberg
Email: [**]

Notices to Merus shall be addressed to:

Merus N.V.

Yalelaan 62

3584 CM Utrecht

The Netherlands

Attention: The Management Board

Email: [**]

with a copy to:

Merus N.V.

Yalelaan 62

3584 CM Utrecht

The Netherlands

Attention: Head of Legal

Email: [**]

with further copy to:





113

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Cooley LLP
3175 Hanover Street

Palo Alto, CA 94304-1130
United States of America
Attention: Barbara Kosacz
Email: [**]

Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. All reports, approvals,
and notices required or permitted by this Agreement to be given to a Party (each
a “Notice”) shall be given in writing, by personal delivery, facsimile,
electronic mail, or overnight courier, to the Party concerned at its address as
set forth above (or at such other address as a Party may specify by written
notice pursuant to this Section 15.6 to the other). All Notices shall be deemed
effective, delivered and received (a) if given by personal delivery or by
overnight courier, when actually delivered and signed for, or (b) if given by
facsimile or electronic mail, when such facsimile or electronic mail is
transmitted to the facsimile number or email address specified above and receipt
therefor is confirmed.

15.7     Force Majeure. No failure or omission by either Party in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same arises from any Force Majeure
Event; provided that such excuse from liability shall be effective only to the
extent and duration of the Force Majeure Event(s) causing the failure or delay
in performance and provided that the Party has not caused such Force Majeure
Event(s) to occur. The Party affected by such Force Majeure Event shall promptly
notify the other Party and use Commercially Reasonable Efforts to overcome such
Force Majeure Event as soon as and to the extent practicable, provided, however,
that in no event shall any Party be required to prevent or settled any labor
disturbance or dispute. All delivery dates under this Agreement that have been
affected by a Force Majeure Event shall be tolled for the duration of such Force
Majeure Event.

15.8     Compliance With Laws. Each Party shall perform its obligations under
this Agreement in compliance with all applicable Laws.

15.9      Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed to create a joint venture or any
relationship of employment, agency or partnership between the Parties to this
Agreement. Neither Party is authorized to make any representations, commitments,
or statements of any kind on behalf of the other Party or to take any action
that would bind the other Party except as explicitly provided in this Agreement.
Furthermore, none of the transactions contemplated by this Agreement shall be
construed as a partnership for any tax purposes.

15.10     Headings. The captions or headings of the sections and other
subdivisions hereof are inserted only as a matter of convenience and reference
and shall not constitute any part of this Agreement and shall have no effect on
the meaning of the provisions hereof.

15.11     No Implied Waivers; Rights Cumulative. No failure or delay on the part
of either Party to exercise any right under this Agreement shall constitute a
waiver of such right by such Party, or be construed as a waiver of any breach of
this Agreement, nor shall any single or partial





114

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

exercise of any such right by a Party preclude any other or further exercise of
such right or the exercise of any other right. Any waiver by a Party of a
particular provision or right must be in writing, be specific to and reference a
particular matter, and be signed by such Party.

15.12     Severability. If, under applicable Laws, any provision of this
Agreement is adjudicated invalid or unenforceable by a court of competent
jurisdiction, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement (such invalid or unenforceable
provision, a “Severed Clause”), such adjudication shall not affect or impair the
remaining provisions of this Agreement, which shall continue in full force and
effect. Promptly following such adjudication, the Parties shall negotiate in
good faith to agree upon a valid and enforceable provision that is a reasonable
substitute for the Severed Clause in view of the intent of this Agreement.

15.13     Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument. Signatures provided
by facsimile transmission or in AdobeTM Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.

15.14     No Third Party Beneficiaries. No Person other than Merus and Incyte
(and their respective permitted assignees) shall be deemed an intended
beneficiary hereunder or have any right to enforce any obligation of this
Agreement.

15.15     Exhibits. In the event of inconsistencies between this Agreement and
any exhibits or attachments hereto, the terms of this Agreement shall control.

15.16     Effective Date; HSR Act.  

(a)     The Parties shall make all filings required under the HSR Act and
perform their obligations as set forth in Section 7 of the Share Subscription
Agreement.

(b)     Notwithstanding Section 15.16(c) and anything in this Agreement to the
contrary, the following provisions of this Agreement shall be in full force and
effect as of the Execution Date: ARTICLE I (to the extent applicable to the
subsequent articles), ARTICLE XII, ARTICLE XIII, ARTICLE XIV, and ARTICLE XV. On
any termination of this Agreement under this Section 15.16, then this
Section 15.16(b) and ARTICLE XIII shall survive (other than Sections 13.1,
13.4(e), and 13.5) the termination thereof (not those specified in
Section 10.7).

(c)     Unless terminated earlier pursuant to subsection (d) below, this
Agreement shall be effective upon the Closing of the Share Subscription
Agreement (as such term is defined therein) (such date, the “Effective Date”).

(d)     If the Share Subscription Agreement is terminated prior to the Closing
of the Share Subscription Agreement (as such term is defined therein), this
Agreement shall be terminated effective on the termination of the Share
Subscription Agreement, unless otherwise mutually agreed by the Parties.

{Signature Page Follows}

 

 



115

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and acknowledge this Agreement as of the date first written above.

 

 

MERUS N.V.

 

INCYTE

 

 

 

 

 

 

 

    

 

 

By:

/s/ Ton Logtenberg

 

By:

/s/ Hervé Hoppenot

Name:

Ton Logtenberg

 

Name:

Hervé Hoppenot

Title:

Chief Executive Officer

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Shelley Margetson

 

 

 

Name:

Shelley Margetson

 

 

 

Title:

Chief Operating Officer

 

 

 

 

 



{Signature Page to Collaboration and License Agreement}

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Exhibit 1.37

Existing Program Patents

(i)Program 1 and Program 2

[**], and

[**].

 

(ii)IMOD Pipeline Products

[**], and

[**].

 

(iii)[**] Program

[**].





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Exhibit 1.84

Target Pairs that are Not Available

[**]





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Exhibit 11.2(a)(v)(A)

[**] Intellectual Property Rights

(a)     [**];

(b)     [**];

(c)     all patents and patent applications worldwide from which, at any time,
the foregoing patents or patent applications referred to in (a) and/or (b)
claimed priority;

(d)     all patents and patent applications worldwide that, at any time, claimed
priority from any of the foregoing patents or patent applications referred to in
(a)–(c), including all continuations, continuation-in-parts, or divisionals of
any of the foregoing patents and patent applications referred to in (a)–(c);

(e)     all patents worldwide issuing from any of the foregoing applications
referred to in (a)–(d); and

(f)     all re-issues, re-examinations, and extensions (such as patent term
extensions or supplemental protection certificates) of any of the foregoing
patents referred to in (a)–(e).





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Exhibit 11.2(a)(v)(B)

[**] Intellectual Property Rights

1.     [**];  

2.     [**];

3.     [**]; and

4.     [**];

5.     all patents and patent applications worldwide from which, at any time,
the foregoing patents or patent applications referred to in (1), (2), (3),
and/or (4) claimed priority;

6.     all patents and patent applications worldwide that, at any time, claimed
priority from any of the foregoing patents or patent applications referred to in
(1), (2), (3), (4), and/or (5); and

7.     all patents worldwide issuing from any of the foregoing applications
referred to in (1), (2), (3), (4), (5), and/or (6).

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Exhibit 12.3

Exceptions to Merus Representations

Exceptions to Section 12.3(a):

Litigation in the United States filed by Regeneron for alleged infringement by
Merus of U.S. Patent No. 8,502,018, case 1:14-CV-01650-KBF (SDNY), on appeal
U.S. Court of Appeals for the Federal Circuit, No. 16-1346.

Litigation in the Netherlands filed by Regeneron for alleged infringement by
Merus of EP Patent No. 1360287, reference number C/09/462691, case number
14/379.

Exceptions to Section 12.3(e):

Opposition filed by Regeneron against the following issued Merus Patent Rights:

1.        JP 5749161 (patent maintained with amended claims)

2.        EP 2147594B (patent maintained without amendments)

3.        AU 2009263082 (outcome expected Q1 2017)

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Exhibit 12.3(k)

Existing IMOD Pipeline Products

[**]

 

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Exhibit 12.3(l)
Existing Patents

Part 1:

[**] 

I.[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

[**]

 

[**]

 

[**]

 

 

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

 

[**]

 

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

II.[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

[**]

 

[**]

[**]

 

[**]

[**]

[**]

 

[**]

[**]

 

 

Part 2:

None

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Exhibit 13.4(a)

Form of Press Release

(see attached)

 

 

--------------------------------------------------------------------------------